EXHIBIT 10.03

























SENIOR SECURED, SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of March 10, 2009

by and among

MILACRON INC. AND EACH OF THE
OTHER BORROWERS SIGNATORY HERETO,

as Borrowers,

CERTAIN OTHER SUBSIDIARIES OF MILACRON INC. SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent,

and

GE CAPITAL MARKETS, INC.,

as Lead Arranger

 





LEGAL_US_E # 82813718.7




--------------------------------------------------------------------------------







TABLE OF CONTENTS





Page




1.

AMOUNT AND TERMS OF CREDIT

2

1.1

Credit Facilities.

2

1.2

Letters of Credit.

5

1.3

Prepayments.

6

1.4

Use of Proceeds.

8

1.5

Interest and Applicable Margins.

9

1.6

Eligible Accounts.

10

1.7

Eligible Inventory.

13

1.8

Cash Management Systems.

16

1.9

Fees.

16

1.10

Receipt of Payments.

17

1.11

Application and Allocation of Payments.

17

1.12

Loan Account and Accounting.

18

1.13

Indemnity.

19

1.14

Intentionally Omitted.

20

1.15

Taxes.

20

1.16

Capital Adequacy; Increased Costs; Illegality.

21

1.17

Single Loan.

22

2.

CONDITIONS PRECEDENT

25

2.1

Conditions to the Initial Loans.

25

2.2

Further Conditions to Each Loan.

26

3.

REPRESENTATIONS AND WARRANTIES

28

3.1

Organization, Good Standing, Etc.

28

3.2

Authorization, Etc.

28

3.3

Governmental Approvals.

28

3.4

Enforceability of Loan Documents

29

3.5

Subsidiaries

29

3.6

Litigation; Commercial Tort Claims

29

3.7

Financial Condition.

29

3.8

Compliance with Law, Etc.

30

3.9

ERISA

30

3.10

Taxes, Etc

31

3.11

Regulations T, U and X

31

3.12

Nature of Business.

32

3.13

Adverse Agreements, Etc

32

3.14

Permits, Etc.

32

3.15

Properties.

32

3.16

Full Disclosure

33

3.17

Operating Lease Obligations

34

3.18

Environmental Matters

34

3.19

Insurance

35

3.20

Use of Proceeds.

35

3.21

Location of Bank Accounts

36

3.22

Intellectual Property.

36

3.23

Material Contracts

37

3.24

Holding Company and Investment Company Acts

37

3.25

Employee and Labor Matters

37

3.26

Customers and Suppliers

38

3.27

Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN  38

3.28

Tradenames

38

3.29

Locations of Collateral

38

3.30

Security Interests

39

3.31

[Intentionally Omitted]

39

3.32

Schedules

39

3.33

Canadian Pension and Benefit Plan Matters

39

4.

FINANCIAL STATEMENTS AND INFORMATION

41

4.1

Reports and Notices.

41

4.2

Communication with Accountants.

41

5.

AFFIRMATIVE COVENANTS

41

5.1

Additional Guaranties and Collateral Security

41

5.2

Compliance with Laws, Etc.

43

5.3

Preservation of Existence, Etc.

43

5.4

Keeping of Records and Books of Account.

43

5.5

Inspection Rights

43

5.6

Maintenance of Properties, Etc.

44

5.7

Maintenance of Insurance

44

5.8

Obtaining of Permits, Etc.

45

5.9

Environmental

45

5.10

Further Assurances

46

5.11

Change in Collateral; Collateral Records

47

5.12

Landlord Waivers; Collateral Access Agreements.

47

5.13

Fiscal Year

47

5.14

Borrowing Base

48

5.15

Use of Proceeds

48

5.16

Conference Calls

48

5.17

Misplaced Notes

48

5.18

Canadian Pension and Benefit Plans.

48

5.19

After Acquired Real Property

49

5.20

Senior Secured Priority Collateral

50

5.21

Intentionally Omitted.

50

5.22

Accounts Documentation.

50

5.23

Status of Accounts and Other Collateral.  .

50

5.24

Collateral Custodian.

51

5.25

Accounts Covenants.

51

5.26

Inventory Covenants.  

52

6.

NEGATIVE COVENANTS

53

6.1

Liens, Etc.

54

6.2

Indebtedness

54

6.3

Fundamental Changes; Dispositions

54

6.4

Change in Nature of Business

55

6.5

Loans, Advances, Investments, Etc.

55

6.6

Intentionally Omitted

56

6.7

Restricted Payments

56

6.8

Federal Reserve Regulations

57

6.9

Transactions with Affiliates

57

6.10

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

57

6.11

Limitation on Issuance of Stock

58

6.12

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.  58

6.13

Investment Company Act of 1940

60

6.14

Compromise of Accounts

60

6.15

ERISA

60

6.16

Environmental

61

6.17

Certain Agreements

61

6.18

Misplaced Notes

62

6.19

Wholly-Owned Subsidiaries

62

6.20

Restrictions in Organizational Documents

62

6.21

Financial Covenants

62




7.

TERM

63

7.1

Termination.

63

7.2

Survival of Obligations Upon Termination of Financing Arrangements.

63

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

63

8.1

Events of Default.

63

8.2

Remedies.

68

8.3

Waivers by Credit Parties.

69

9.

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

70

9.1

Assignment and Participations.

70

9.2

Appointment of Agent.

73

9.3

Agent’s Reliance, Etc.

73

9.4

GE Capital and Affiliates.

74

9.5

Lender Credit Decision.

74

9.6

Indemnification.

74

9.7

Successor Agent.

75

9.8

Setoff and Sharing of Payments.

75

9.9

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

76

10.

SUCCESSORS AND ASSIGNS

80

10.1

Successors and Assigns.

80

11.

MISCELLANEOUS

80

11.1

Complete Agreement; Modification of Agreement.

80

11.2

Amendments and Waivers.

81

11.3

Fees and Expenses.

82

11.4

No Waiver.

84

11.5

Remedies.

84

11.6

Severability.

84

11.7

Conflict of Terms.

84

11.8

Confidentiality.

85

11.9

GOVERNING LAW.

85

11.10

Notices.

86

11.11

Section Titles.

87

11.12

Counterparts.

87

11.13

WAIVER OF JURY TRIAL.

87

11.14

Press Releases and Related Matters.

87

11.15

Reinstatement.

88

11.16

Advice of Counsel.

88

11.17

No Strict Construction.

88

12.

CROSS-GUARANTY

89

12.1

Cross-Guaranty.

89

12.2

Waivers by Borrowers.

90

12.3

Benefit of Guaranty.

90

12.4

Subrogation, Etc.

90

12.5

Election of Remedies.

90

12.6

Limitation.

91

12.7

Contribution with Respect to Guaranty Obligations.

91

12.8

Liability Cumulative.

92





i

LEGAL_US_E # 82813718.7




--------------------------------------------------------------------------------







INDEX OF APPENDICES







Annex A (Recitals)

-

Definitions

Annex B (Section 1.2)

-

Letters of Credit

Annex C (Section 1.8)

-

Cash Management System

Annex D (Section 2.1(a))

-

Closing Checklist

Annex E (Section 4.1(a))

-

Financial Statements and Projections -- Reporting

Annex F (Section 4.1(b))

-

Collateral Reports

Annex G (Section 6.10)

-

Financial Covenants

Annex H (Section 9.9(a))

-

Lenders’ Wire Transfer Information

Annex I (Section 11.10)

-

Notice Addresses

Annex J (from Annex A -

   Commitments definition)

Commitments as of Closing Date




Exhibit 1.1(a)(i)

-

Form of Notice of Revolving Credit Advance

Exhibit 1.1(a)(ii)

-

Form of Revolving Note

Exhibit 1.1(c)(ii)

-

Form of Swing Line Note

Exhibit 1.5(e)

-

Form of Notice of Conversion/Continuation

Exhibit 1.6

-

Bill and Hold Policy

Exhibit 4.1(b)

-

Form of Borrowing Base Certificate

Exhibit 9.1(a)

-

Form of Assignment Agreement

Exhibit A-1

-

Form of Intercompany Subordination Agreement

Exhibit B-1

-

Application for Standby Letter of Credit

Exhibit I

-

Form of Interim Order

Exhibit M

-

Milestones




Schedule A-1

-

First Day Orders

Schedule 1.1

-

Agent’s Representatives

Schedule 1.2

-

Existing Letters of Credit

Schedule 2.1

-

Required Consents and Approvals

Schedule 3.2

-

Authorizations, Etc.

Schedule 3.5

-

Subsidiaries

Schedule 3.6

-

Litigation; Commercial Tort Claims

Schedule 3.9

-

ERISA

Schedule 3.15

-

Real Property

Schedule 3.17

-

Operating Lease Obligations

Schedule 3.18

-

Environmental Matters

Schedule 3.19

-

Insurance

Schedule 3.21

-

Bank Accounts

Schedule 3.22

-

Intellectual Property

Schedule 3.23

-

Material Contracts

Schedule 3.26

-

Customers and Suppliers

Schedule 3.27

-

Name; Jurisdiction of Organization; Organizational

ID Number; Chief Place of Business; Chief

Executive Office; FEIN

Schedule 3.28

-

Tradenames

Schedule 3.29

-

Collateral Locations

Schedule 6.1

-

Existing Liens

Schedule 6.2

-

Existing Indebtedness

Schedule 6.5

-

Existing Investments

Schedule 6.10

-

Limitations on Dividends and Other Payment

Restrictions





LEGAL_US_E # 82813718. 7ii







--------------------------------------------------------------------------------







This SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”), dated as of March 10, 2009, by and among MILACRON INC., a Delaware
corporation (“Parent”), CIMCOOL INDUSTRIAL PRODUCTS INC., a Delaware corporation
(“Cimcool”), MILACRON MARKETING COMPANY, an Ohio corporation (“Marketing”),
MILACRON PLASTICS TECHNOLOGIES GROUP INC., a Delaware corporation (“Plastics”),
and D-M-E COMPANY, a Delaware corporation (“D-M-E Company”) (Parent, Cimcool,
Marketing, Plastics and D-M-E Company are collectively referred to herein as the
“Borrowers” and individually as a “Borrower”); the other Credit Parties
signatory hereto as Guarantors; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
and as administrative agent for Lenders (“Agent”), and the other Lenders
signatory hereto from time to time.  

RECITALS

WHEREAS, on March 10, 2009 (the “Petition Date”), Borrowers and certain of their
Subsidiaries (collectively, the “Debtors”) commenced Chapter 11 Case No.
[___________] (the “Chapter 11 Case”) by filing a voluntary petition for
reorganization under Chapter 11, 11 U.S.C. §§101 et seq. (the “Bankruptcy
Code”), with the United States Bankruptcy Court for the Southern District of
Ohio, Western Division (the “Bankruptcy Court”), and on March 10, 2009 an
application was filed with the Canadian Court (as defined herein) to recognize
the Chapter 11 Case and commence Canadian Proceedings (as defined herein)
pursuant to Section 18.6 of the CCAA (as defined herein);

WHEREAS, from and after the Petition Date, each of Borrowers and the Guarantors
continue to operate their business and manage their properties as a debtor and a
debtor-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code;

WHEREAS, prior to the Petition Date, the Prior Lenders (as defined below)
provided financing to Borrowers pursuant to that certain Credit Agreement, dated
as of December 19, 2006, among Borrowers, certain Subsidiaries of Parent party
thereto, the lenders party thereto from time to time (the “Prior Lenders”), and
GE Capital as administrative agent for the Prior Lenders (as amended, restated,
supplemented or otherwise modified through the Petition Date, the “Pre-Petition
Credit Agreement”);

WHEREAS, Borrowers have requested that the Lenders provide a senior secured,
super-priority debtor-in-possession credit facility to Borrowers of up to
$55,000,000 in the aggregate to fund the working capital requirements and other
financial needs of the Debtors during the pendency of their Chapter 11 Case and
the Canadian Proceedings and to be used in accordance with Section 5.15 herein;
and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern.
 All Annexes, Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement.  These Recitals shall be construed as part of
the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1.

AMOUNT AND TERMS OF CREDIT

1.1

Credit Facilities.  

(a)

Revolving Credit Facility.

(i)

Subject to the terms and conditions hereof, each Revolving Lender agrees to make
available to Borrowers at any time and from time to time on and after the
Closing Date until the Commitment Termination Date its Pro Rata Share of
advances (each, a “Revolving Credit Advance”); provided, that until the entry of
the Final Order, Revolving Credit Advances shall be limited as set forth in the
Interim Order.  The Pro Rata Share of the Revolving Loan of any Revolving Lender
shall not at any time exceed its separate Revolving Loan Commitment.  The
obligations of each Revolving Lender hereunder shall be several and not joint.
 Until the Commitment Termination Date, Borrowers may borrow, repay and reborrow
under this Section 1.1(a); provided; however, the amount of any Revolving Credit
Advance to be made at any time shall not exceed Borrowing Availability at such
time.  Borrowing Availability may be reduced by Reserves imposed by Agent in its
Permitted Discretion.  Each Revolving Credit Advance shall be made on notice by
Borrower Representative on behalf of the applicable Borrower to one of the
representatives of Agent identified in Schedule 1.1 at the address specified
therein.  Any such notice must be given no later than (1) noon (New York time)
on the Business Day of the proposed Revolving Credit Advance, in the case of an
Index Rate Loan, or (2) noon (New York time) on the date which is three (3)
Business Days prior to the proposed Revolving Credit Advance, in the case of a
LIBOR Loan.  Each such notice (a “Notice of Revolving Credit Advance”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit.
 If any Borrower desires to have the Revolving Credit Advances bear interest by
reference to a LIBOR Rate, Borrower Representative must comply with Section
1.5(e).  

(ii)

Each Borrower shall, if requested by a Revolving Lender, jointly execute and
deliver to such Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender.  Each note shall be in the principal amount
of the Revolving Loan Commitment of the applicable Revolving Lender, dated the
Closing Date (or such “effective date” as set forth under any Assignment
Agreement) and substantially in the form of Exhibit 1.1(a)(ii)  (each a
“Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving Note
shall represent the obligation of the applicable Borrower to pay the amount of
the applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5.  The entire unpaid balance of the aggregate Revolving
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.

(b)

Intentionally Omitted.

(c)

Swing Line Facility.

(i)

Agent shall notify the Swing Line Lender promptly upon Agent’s receipt of any
Notice of Revolving Credit Advance.  Subject to the terms and conditions hereof,
the Swing Line Lender may, in its discretion, make available from time to time
on and after the Closing Date until the Commitment Termination Date advances
(each, a “Swing Line Advance”) in accordance with any such notice; provided,
that until the entry of the Final Order, Swing Line Advances shall be limited as
set forth in the Interim Order. The provisions of this Section 1.1(c) shall not
relieve Revolving Lenders of their obligations to make Revolving Credit Advances
under Section 1.1(a); provided that if the Swing Line Lender makes a Swing Line
Advance pursuant to any such notice, such Swing Line Advance shall be in lieu of
any Revolving Credit Advance that otherwise may be made by Revolving Credit
Lenders pursuant to such notice.  The aggregate amount of Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the Swing Line
Commitment and (B) the lesser of the Maximum Amount and the Borrowing Base, in
each case, less the outstanding balance of the Revolving Loan at such time
(“Swing Line Availability”).  Until the Commitment Termination Date, Borrowers
may from time to time borrow, repay and reborrow under this Section 1.1(c).
 Each Swing Line Advance shall be made pursuant to a Notice of Revolving Credit
Advance delivered to Agent by Borrower Representative on behalf of the
applicable Borrower in accordance with Section 1.1(a).  Any such notice must be
given no later than noon (New York time) on the Business Day of the proposed
Swing Line Advance.  Unless the Swing Line Lender has received at least one
Business Day’s prior written notice from Requisite Revolving Lenders instructing
it not to make a Swing Line Advance, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Sections
2.2, be entitled to fund that Swing Line Advance, and to have each Revolving
Lender make Revolving Credit Advances in accordance with Section 1.1(c)(iii).
 Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Swing Line Loan shall constitute an Index Rate Loan. As provided
in Section 1.1(c)(iii), Agent may cause the aggregate outstanding principal
amount of the Swing Line Loan to be repaid from the proceeds of a Revolving
Credit Advance.

(ii)

Each Borrower shall, if requested by the Swing Line Lender, jointly execute and
deliver to the Swing Line Lender a promissory note to evidence the Swing Line
Commitment.  Such note shall be in the principal amount of the Swing Line
Commitment of the Swing Line Lender, dated the Closing Date and substantially in
the form of Exhibit 1.1(c)(ii)  (the “Swing Line Note”). The Swing Line Note
shall represent the obligation of each Borrower to pay the amount of the Swing
Line Commitment or, if less, the aggregate unpaid principal amount of all Swing
Line Advances made to such Borrower together with interest thereon as prescribed
in Section 1.5.  The entire unpaid balance of the Swing Line Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date if not sooner
paid in full.

(iii)

The Swing Line Lender, at any time and from time to time no less frequently than
once weekly shall on behalf of any Borrower (and each Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Revolving Lender (including the Swing Line Lender) to make a Revolving
Credit Advance to each Borrower (which shall be an Index Rate Loan) in an amount
equal to that Revolving Lender’s Pro Rata Share of the principal amount of the
applicable Borrower’s Swing Line Loan (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given.  Regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Revolving Lender shall disburse directly
to Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the
Swing Line Lender prior to 3:00 p.m. (New York time) in immediately available
funds on the Business Day next succeeding the date that notice is given.  The
proceeds of those Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan of the
applicable Borrower.

(iv)

[intentionally omitted].

(v)

Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to Section
1.1(c)(iii), as the case may be, the Swing Line Lender shall be entitled to
recover such amount on demand from such Revolving Lender, together with interest
thereon for each day from the date of non-payment until such amount is paid in
full at the Federal Funds Rate for the first two (2) Business Days and at the
Index Rate thereafter.

(d)

Reliance on Notices; Appointment of Borrower Representative.  Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine.  Agent may assume that each Person executing
and delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary.  Each Borrower hereby designates Parent as its representative and
agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or Borrowers under the Loan Documents.  Borrower
Representative hereby accepts such appointment.  Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers.  Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

1.2

Letters of Credit.  Subject to and in accordance with the terms and conditions
contained herein and in Annex B, Borrower Representative, on behalf of the
applicable Borrower, shall have the right to request, and Revolving Lenders
agree to incur, or purchase participations in, Letter of Credit Obligations in
respect of each Borrower.  The Existing Letters of Credit shall be deemed to
have been issued hereunder on the Closing Date (and shall not be deemed
Indebtedness under the Pre-Petition Credit Agreement for purposes of this
Agreement), and no request for issuance thereof need be made.

1.2A

Swap Related Reimbursement Obligations.  

(a)

Borrowers agree to reimburse GE Capital in immediately available funds in the
amount of any payment made by GE Capital under a Swap Related L/C (such
reimbursement obligation, whether contingent upon payment by GE Capital under
the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”).  No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by
Borrowers under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.

(b)

A Swap Related Reimbursement Obligation shall be due and payable by Borrowers
within one (1) Business Day after the date on which a related payment was made
by GE Capital under the Swap Related L/C.  

(c)

Any Swap Related Reimbursement Obligation shall, during the period in which it
is unpaid, bear interest at the rate per annum equal to the LIBOR Rate plus one
percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
 Such interest shall be payable upon demand.  The following additional
provisions apply to the calculation and charging of interest by reference to the
LIBOR Rate:

(i)

The LIBOR Rate shall be determined for each successive one-month LIBOR Period
during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.  

(ii)

If a Swap Related Reimbursement Obligation is paid during a monthly period for
which the LIBOR Rate is determined, interest shall be pro-rated and charged for
the portion of the monthly period during which the Swap Related Reimbursement
Obligation was unpaid.  Section 1.13(b) shall not apply to any payment of a Swap
Related Reimbursement Obligation during the monthly period.

(iii)

Notwithstanding the last paragraph of the definition of “LIBOR Rate”, if the
LIBOR Rate is no longer available from Telerate News Service, the LIBOR Rate
shall be determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.

(d)

Except as provided in the foregoing provisions of this Section 1.2A and in
Section 11.3, Borrowers shall not be obligated to pay to GE Capital or any of
its Affiliates any Letter of Credit Fee, or any other fees, charges or expenses,
in respect of a Swap Related L/C or arranging for any interest rate protection
or hedging agreement or transaction supported by the Swap Related L/C.  GE
Capital and its Affiliates shall look to the beneficiary of a Swap Related L/C
for payment of any such letter of credit fees or other fees, charges or expenses
and such beneficiary may factor such fees, charges, or expenses into the pricing
of any interest rate protection or hedging arrangement or transaction supported
by the Swap Related L/C.

(e)

If any Swap Related L/C is revocable prior to its scheduled expiry date, GE
Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred.

(f)

GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by any of the Credit Parties
(including, without limitation, copies of any documents and information in or
referred to in the Closing Checklist, Financial Statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C.  However, no confidential information
shall be provided to any Person under this paragraph unless the Person has
agreed to comply with the covenant substantially as contained in Section 11.8.

1.3

Prepayments.  

(a)

Voluntary Prepayments; Reductions in Revolving Loan Commitments.  Borrowers may
at any time pursuant to written notice (or telephonic notice promptly confirmed
in writing by telecopy or overnight delivery) by Borrower Representative to
Agent (i) voluntarily prepay, without penalty or premium, all or part of the
Revolving Loans and/or (ii) permanently reduce (but not terminate) the Revolving
Loan Commitment; provided that (A) any such prepayments or reductions shall be
in a minimum amount of $500,000 and integral multiples of $100,000 in excess of
such amount (unless the outstanding principal balance of the Revolving Loans
immediately prior to such reduction is less than $500,000 or any such integral
multiple, in which case the prepayment shall be in the entire amount of such
outstanding principal balance), (B) the Revolving Loan Commitment shall not be
reduced to an amount less than the sum of (i) the amount of the Revolving Loan
then outstanding plus (ii) all amounts owing by any Credit Party under the
Pre-Petition Credit Agreement or any of the loan documents or instruments
entered into in connection therewith (other than for purposes of providing cash
collateral with respect to the Existing Letters of Credit) then outstanding (if
any), (C) after giving effect to such reductions, Borrowers shall comply with
Section 1.3(b)(i) and (D) any such payments shall be applied in accordance with
Section 1.3(c).  Notwithstanding any of the foregoing, Borrowers may, without
penalty or premium except as set forth in the GE Capital Fee Letter, at any time
on at least five (5) Business Days’ prior written notice by Borrower
Representative to Agent terminate the Revolving Loan Commitment; provided that
upon such termination, all Loans and other non-contingent Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B.  Any
voluntary prepayment and any reduction or termination of the Revolving Loan
Commitment must be accompanied by payment of the Fees required by the GE Capital
Fee Letter, if any, plus the payment of any LIBOR funding breakage costs in
accordance with Section 1.13(b).  Upon any such reduction or termination of the
Revolving Loan Commitment, each Borrower’s right to request Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, or request Swing Line Advances, shall simultaneously be permanently
reduced or terminated, as the case may be; provided that a permanent reduction
of the Revolving Loan Commitment shall not require a corresponding pro rata
reduction in the L/C Sublimit.  Each notice of partial prepayment shall
designate the Loans or other Obligations to which such prepayment is to be
applied.  

(b)

Mandatory Prepayments.

(i)

If at any time the aggregate outstanding balances of the Revolving Loan plus all
amounts owing by any Credit Party under the Pre-Petition Credit Agreement or any
of the loan documents or instruments entered into in connection therewith (other
than for purposes of providing cash collateral with respect to the Existing
Letters of Credit) then outstanding exceed the lesser of (A) the Maximum Amount
and (B) the Borrowing Base, Borrowers shall immediately repay the aggregate
outstanding Revolving Credit Advances and amounts owing by any Credit Party
under the Pre-Petition Credit Agreement then outstanding to the extent required
to eliminate such excess.  If any such excess remains after repayment in full of
the aggregate outstanding Revolving Credit Advances and all amounts owing by any
Credit Party under the Pre-Petition Credit Agreement or any of the loan
documents or instruments entered into in connection therewith (other than for
purposes of providing cash collateral with respect to the Existing Letters of
Credit) then outstanding, Borrowers shall provide cash collateral for the Letter
of Credit Obligations in the manner set forth in Annex B to the extent required
to eliminate such excess.  If no Event of Default shall have occurred and be
continuing, all or a portion of such cash collateral shall be returned to
Borrowers at such time as the aggregate outstanding balances of the Revolving
Loan plus all amounts owing by any Credit Party under the Pre-Petition Credit
Agreement or any of the loan documents or instruments entered into in connection
therewith (other than for purposes of providing cash collateral with respect to
the Existing Letters of Credit) then outstanding no longer exceed the lesser of
(A) the Maximum Amount and (B) the Borrowing Base.    

(ii)

Subject to the terms of the Intercreditor Agreement, the Senior Secured Notes
Indenture and the DIP Term Loan Agreement (as in effect on the Closing Date or
as amended in accordance with the terms hereof), upon receipt by any Credit
Party of any Net Cash Proceeds of any asset Disposition, Borrowers shall
promptly (and, in no event, later than one (1) Business Day after any such
Disposition) prepay the Loans in an amount equal to all such Net Cash Proceeds;
provided, however, this clause (ii) shall not apply to Net Cash Proceeds from
asset Dispositions of less than $500,000 in the aggregate during the term of
this Agreement.  Any such prepayment shall be applied in accordance with Section
1.3(c).  

(iii)

If Parent issues Stock, or if any Credit Party issues any Indebtedness that is
not otherwise permitted hereunder, no later than the Business Day following the
date of receipt of the Net Cash Proceeds thereof, Parent shall prepay the Loans
in an amount equal to all such Net Cash Proceeds.  Any such prepayment shall be
applied in accordance with Section 1.3(c).  

(c)

Application of Certain Prepayments.  Subject to Section 1.11, any prepayments
made by any Borrower pursuant to Section 1.3(a), 1.3(b)(i), (b)(ii) or (b)(iii)
 above shall be applied as follows: first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents, until the same
has been paid in full; second, to all amounts owing by any Credit Party under
the Pre-Petition Credit Agreement or any of the loan documents or instruments
entered into in connection therewith (other than for purposes of providing cash
collateral with respect to the Existing Letters of Credit); third, to interest
then due and payable on Swing Line Loans, until the same has been paid in full;
fourth, to the principal balance of the Swing Line Loan outstanding, until the
same has been repaid in full; fifth, to interest then due and payable on
Revolving Credit Advances, until the same has been paid in full; and sixth, to
the principal balance of Revolving Credit Advances outstanding, until the same
has been repaid in full.  None of the Revolving Loan Commitment or the Swing
Line Commitment shall be permanently reduced by the amount of any such payments.

(d)

Application of Prepayments from Insurance and Condemnation Proceeds.
 Prepayments from Net Cash Proceeds of  insurance or condemnation events in
accordance with Section 5.7 and the Mortgage(s), respectively, shall be applied,
first, to all amounts owing by any Credit Party under the Pre-Petition Credit
Agreement or any of the loan documents or instruments entered into in connection
therewith (other than for purposes of providing cash collateral with respect to
the Existing Letters of Credit),  second, to the Swing Line Loans, and third, to
the Revolving Credit Advances; provided, that prior to the Discharge of Term
Obligations, proceeds of Senior Secured Priority Collateral to the extent
payable to the holders of the Senior Secured Notes or the DIP Term Loan Lenders
or to be held as Senior Secured Priority Collateral or otherwise shall be
applied, in each case, in accordance with the terms of the Senior Secured Notes
Indenture, the DIP Term Loan Agreement and the Intercreditor Agreement, provided
further that (1) the Borrower Representative shall certify to Agent that all
such proceeds of Senior Secured Priority Collateral have been deposited into a
Senior Secured Priority Account in accordance with Section 5.20 and otherwise as
required by the Senior Secured Notes Indenture, the DIP Term Loan Agreement, the
Intercreditor Agreement or the Loan Documents, as applicable, and (2) the
Borrower Representative shall notify Agent in accordance with Section 5.20 prior
to any withdrawal from or deposits to any such account.    None of the Revolving
Loan Commitment or the Swing Line Loan Commitment shall be permanently reduced
by the amount of any such prepayments.

(e)

No Implied Consent.  Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
 permitted by other provisions of this Agreement or the other Loan Documents.

1.4

Use of Proceeds. Borrowers will use the proceeds of the Loans and the Letters of
Credit in accordance with Section 3.20.  

1.5

Interest and Applicable Margins.  

(a)

Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower Representative, the applicable
LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum; and (ii) with
respect to the Swing Line Loan, the Index Rate plus the Applicable Revolver
Index Margin per annum.

The Applicable Margins are as follows:

Applicable Revolver Index Margin

6.00%

Applicable Revolver LIBOR Margin

6.00%

Applicable L/C Margin

6.00%

Applicable Unused Line Fee Margin

1.00%




(b)

If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(c)

All computations of Fees calculated on a per annum basis and interest shall be
made by Agent on the basis of a 360-day year (except that Loans that bear
interest based on the Index Rate shall be calculated on the basis of a 365-day
year), in each case for the actual number of days occurring in the period for
which such interest and Fees are payable.  The Index Rate is a floating rate
determined for each day.  Each determination by Agent of an interest rate and
Fees hereunder shall be presumptive evidence of the correctness of such rates
and Fees.

(d)

So long as an Event of Default has occurred and is continuing under Section
8.1(a) with respect to any payment of principal or interest, or so long as any
other Event of Default has occurred and is continuing and at the election of
Agent (or upon the written request of Requisite Lenders) confirmed by written
notice from Agent to Borrower Representative, to the fullest extent permitted by
applicable law, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2.00%) per annum above
the rates of interest or the rate of such Fees otherwise applicable hereunder
unless Agent or Requisite Lenders elect to impose a smaller increase (the
“Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived (or such notice is rescinded) and
shall be payable upon demand.

(e)

Borrower Representative shall have the option to (i) request that any Revolving
Credit Advance be made as a LIBOR Loan, (ii) convert at any time all or any part
of outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan subject to
payment of LIBOR breakage costs in accordance with Section 1.13(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period,
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued.
 Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of such amount.  Any
such election must be made by noon (New York time) on the third Business Day
prior to (1) the date of any proposed Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which Borrower Representative wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election.  If no election is received with
respect to a LIBOR Loan by noon (New York time) on the third Business Day prior
to the end of the LIBOR Period with respect thereto (or if a Default or an Event
of Default has occurred and is continuing), that LIBOR Loan shall be converted
to an Index Rate Loan at the end of its LIBOR Period.  Any election to convert
any LIBOR Loan or portion thereof into an Index Rate Loan must be made by noon
(New York time) on the day of the proposed conversion.  Borrower Representative
must make all such elections by notice to Agent in writing, by telecopy or
overnight courier.  In the case of any conversion or continuation, such election
must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit 1.5(e).  

(f)

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Interest Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or intentionally
omitted by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Interest Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Interest Charges that would
have been payable in respect of such Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Interest
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.

1.6

Eligible Accounts.  All of the Accounts owned by each Borrower Party and
reflected in the most recent Borrowing Base Certificate delivered by Borrower
Representative, on behalf of itself and each other Borrower Party, to Agent
shall be “Eligible Accounts” for purposes of this Agreement, except any Account
to which any of the exclusionary criteria set forth below applies.  Agent (i)
shall have the right to establish, modify or eliminate Reserves against Eligible
Accounts from time to time in its Permitted Discretion and (ii) reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below and to establish new criteria under this clause
(ii) in its Permitted Discretion, reflecting changes in the collectibility or
realization values of such Accounts arising or discovered by Agent after the
Closing Date subject to the approval of Requisite Lenders in the case of
adjustments or new criteria under this clause (ii) which have the effect of
making more credit available (unless such adjustment restores the amount of
credit available to a previously obtained amount).  Eligible Accounts shall not
include any Account of any Borrower Party:

(a)

that does not arise from the sale of goods or the performance of services by
such Borrower Party in the ordinary course of its business;

(b)

(i) upon which such Borrower Party’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) that is
the obligation of an Account Debtor located in a state or jurisdiction (e.g.,
New Jersey, Minnesota and West Virginia) that requires, as a condition to access
to the courts of such jurisdiction, that a creditor qualify to transact
business, file a business activities report or other report or form, or take one
or more other actions, unless the applicable Borrower Party has so qualified,
filed such reports or forms, or taken such actions (and, in each case, paid any
required fees or other charges), except to the extent that such Borrower Party
may qualify subsequently as a foreign entity authorized to transact business in
such state or jurisdiction and gain access to such courts, without incurring any
cost or penalty reasonably viewed by Agent to be material in amount, and such
later qualification cures any access to such courts to enforce payment of such
Account or (iii) if the Account represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor’s obligation to pay that invoice is subject to such
Borrower Party’s completion of further performance under such contract or is
subject to the equitable lien of a surety bond issuer;

(c)

in the event that any defense, counterclaim, setoff or dispute is asserted as to
such Account; provided that the portion of such Account not subject to such
defense, counterclaim, setoff or dispute will not be excluded solely because of
this clause (c);

(d)

that is not a true and correct statement of a bona fide obligation incurred in
the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

(e)

with respect to which an invoice (in form and substance consistent with current
practices or in such other form and with such other terms as are reasonably
acceptable to Agent) has not been sent to the applicable Account Debtor;

(f)

that (i) is not owned by such Borrower Party or (ii) is subject to any Lien of
any other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders, and Liens permitted under the Loan Documents;

(g)

that arises from a sale to any director (other than in the case of a director
that serves on the board of the applicable Borrower Party and the applicable
Account Debtor), officer, other employee or controlled affiliate of any Credit
Party;

(h)

that is the obligation of an Account Debtor that is the United States government
or a political subdivision thereof, or department, agency or instrumentality
thereof unless such Borrower Party has complied with the steps reasonably
requested by Agent, including notice to the United States government under the
Federal Assignment of Claims Act of 1940 or any action under any state statute
comparable to the Federal Assignment of Claims Act of 1940; provided, however,
the aggregate amount of all such governmental Accounts included in Eligible
Accounts shall not exceed $5,000,000;

(i)

that is the obligation of an Account Debtor located in a country other than the
United States or Canada (a “Foreign Account Debtor”) unless payment thereof is
assured by a letter of credit, export insurance or other similar coverage on
terms and conditions reasonably satisfactory to Agent; provided, however, the
aggregate amount of all Accounts owing from Foreign Account Debtors supported by
letters of credit, export insurance or other similar coverage included in
Eligible Accounts shall not exceed $5,000,000 at any time (such Dollar amount
may be increased after the Closing Date by Agent, but any such increase shall be
in Agent’s sole discretion); provided, further, no Accounts of any Blocked
Person as determined by Agent in its sole discretion shall be included in
Eligible Accounts;

(j)

to the extent such Borrower Party or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to such Borrower
Party or any Subsidiary thereof (unless such Account Debtor has executed a
no-offset letter satisfactory to Agent in its Permitted Discretion) but only to
the extent of the potential offset;

(k)

that arises with respect to goods that are delivered on a bill and hold, cash on
delivery basis or placed on consignment, guaranteed sale or other terms by
reason of which the payment by the Account Debtor is or may be conditional,
except as to bill and hold invoices with respect to the sale of finished goods
in the ordinary course of business, if (i) Agent shall have received an
agreement in writing from the Account Debtor, in form and substance reasonably
satisfactory to Agent, confirming the unconditional obligation of the Account
Debtor to take the goods related thereto and pay such invoice, (ii) the finished
goods that are the subject of such bill and hold invoices are not included in
the Borrowing Base as Eligible Inventory, (iii) such bill and hold Accounts were
originated in compliance with the Borrower Parties’ “bill and hold policy” dated
as of July 31, 2006 (in the form attached hereto as Exhibit 1.6), as may be
subsequently amended on terms that would provide no more availability under the
Borrowing Base than in existence immediately prior to such amendment and as
approved by Agent in its Permitted Discretion, (iv) the duration of the bill and
hold period for such invoice shall not exceed forty-five (45) days, (v) the
amount of any such bill and hold invoice included in Eligible Accounts shall be
net of any customer deposit received by the applicable Borrower Party in
connection with such bill and hold arrangement and (vi) the aggregate amount of
all bill and hold invoices included in Eligible Accounts shall not exceed
$3,000,000;

(l)

(i) that is not paid within the earlier of: sixty (60) days following its due
date or one hundred and fifty (150) days following its original invoice date;
(ii) that is the obligation of an Account Debtor that suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or (iii) that is the obligation of an Account Debtor
that has filed or had filed against it a petition under any bankruptcy law or
any other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of Debtors, except with
respect to post-petition Accounts owing by creditworthy Account Debtors which
have filed for bankruptcy protection under Chapter 11 of the Bankruptcy Code, as
Agent may approve in writing from time to time in its Permitted Discretion;

(m)

that is the obligation of an Account Debtor if more than fifty percent (50%) of
the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth herein;

(n)

as to which Agent’s lien thereon, on behalf of itself and Lenders, is not a
first priority perfected Lien;

(o)

that fails to conform in all material respects (to the extent such
representation or warranty does not contain a materiality qualifier) with any of
the representations or warranties pertaining to Accounts in the Loan Documents;

(p)

to the extent such Account is evidenced by a judgment, instrument or chattel
paper;

(q)

to the extent that such Account, together with all other Accounts owing by such
Account Debtor and its controlled Affiliates as of any date of determination
exceed ten percent (10%) of all Eligible Accounts; or

(r)

that is payable in any currency other than U.S. Dollars, Canadian Dollars or
Japanese Yen (provided that (i) Eligible Accounts attributable to Accounts
payable in Canadian Dollars shall not exceed the U.S. Dollar equivalent of
$10,000,000 and (ii) Eligible Accounts attributable to Accounts payable in
Japanese Yen shall be included up to the U.S.-Dollar equivalent of $5,000,000
subject to documentation and operational mechanics reasonably acceptable to
Agent).

1.7

Eligible Inventory.  All of the Inventory owned by the Borrower Parties (other
than Eligible Machinery-in-Process) and reflected in the most recent Borrowing
Base Certificate delivered by Borrower Representative, on behalf of itself and
each other Borrower Party, to Agent shall be “Eligible Inventory” for purposes
of this Agreement, except any Inventory to which any of the exclusionary
criteria set forth below applies.  Agent (i) shall have the right to establish,
modify or eliminate Reserves against Eligible Inventory from time to time in its
Permitted Discretion and (ii) reserves the right, at any time and from time to
time after the Closing Date, to adjust the criteria set forth below and to
establish new criteria under this clause (ii) with respect to Eligible Inventory
in its Permitted Discretion reflecting changes in the salability or realization
values of Inventory arising or discovered by Agent after the Closing Date,
subject to the approval of Requisite Lenders  in the case of adjustments or new
criteria under this clause (ii) which have the effect of making more credit
available (unless such adjustment restores the amount of credit available to a
previously obtained amount).  Eligible Inventory shall not include any Inventory
of any Borrower Party that:

(a)

is not owned by such Borrower Party free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower Party’s performance with respect to that Inventory), except the Liens
in favor of Agent, on behalf of itself and Lenders, and permitted encumbrances
in favor of landlords and bailees to the extent permitted hereunder (subject to
Reserves established by Agent) and other Liens permitted hereunder;

(b)

(i) is not located on premises owned, leased or rented by such Borrower Party
and set forth in Schedule 3.29, or (ii) is stored at a leased location, unless
Agent has given its prior consent thereto (such consent not to be unreasonably
withheld by Agent in its Permitted Discretion) and unless either (x) a
reasonably satisfactory landlord waiver has been delivered to Agent, (y) either
the Interim Order, the DIP Recognition Order, the Final Order or the Final DIP
Recognition Order provides for collateral access to the reasonable satisfaction
of Agent, or (z) Reserves reasonably satisfactory to Agent have been established
with respect thereto or (iii) is stored with a bailee or warehouseman unless
either (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent, (y) either the Interim Order, the DIP Recognition Order, the
Final Order or the Final DIP Recognition Order provides for collateral access to
the reasonable satisfaction of Agent or (z) Reserves reasonably satisfactory to
Agent have been established with respect thereto, or (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent unless
either (x) a reasonably satisfactory mortgagee waiver has been delivered to
Agent or (y) either the Interim Order, the DIP Recognition Order, the Final
Order or the Final DIP Recognition Order provides for collateral access to the
reasonable satisfaction of Agent; provided, however, clauses (i) through (iv)
above shall not apply to Inventory located at (a) the Rite-Tech location in
Quebec, Canada and (b) the Progress Precision location in Mississuaga, Ontario,
Canada;  provided, further, Inventory located at any site where the aggregate
Book Value of all Inventory at such location is less than $100,000 shall not be
Eligible Inventory hereunder (except with respect to Inventory located at (a)
the Rite Tech location in Quebec, Canada and (b) the Progress Precision location
in Mississuaga, Ontario, Canada);

(c)

is placed on consignment with the applicable Borrower Party from its supplier or
is in transit, except for Inventory in transit between domestic locations of the
Credit Parties as to which Agent’s Liens have been perfected at origin and
destination;

(d)

is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders and other Liens permitted hereunder;

(e)

consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or machines-in-process Inventory, provided,
however, that the amount of machines-in-process more than ninety-five percent
(95%) complete (in terms of time or dollars) will be adjusted to reflect their
value as if such machines-in-process were converted to finished goods and such
value shall be Eligible Inventory to the extent that the amount is reduced by
expenses required to complete such machines-in-process into finished goods;

(f)

consists of goods which have been returned by the buyer (other than goods that
are undamaged and resalable in the normal course of business);

(g)

is not of a type held for sale in the ordinary course of such Borrower Party’s
business;

(h)

is not subject to a first priority Lien in favor of Agent on behalf of itself
and Lenders;

(i)

that fails to conform in all material respects (to the extent such
representation or warranty does not contain a materiality qualifier) with any of
the representations or warranties pertaining to Inventory set forth in the Loan
Documents;

(j)

consists of any costs associated with “freight in” charges that are not
specifically ascribed to an individual item of Inventory;

(k)

consists of Hazardous Materials or goods that can be transported or sold only
with licenses that are not readily available and for which licensed third-party
transporters are not readily available;

(l)

is not covered by property insurance that is commercially reasonable insurance
protection for the Borrower Parties’ industry, size and risk and Agent’s
collateral protection as in effect on the Closing Date provided that any changes
to such insurance protection that are material and adverse to the Lenders shall
be reasonably acceptable to Agent in its Permitted Discretion;

(m)

is subject to any patent or trademark license requiring the payment of royalties
or fees (other than with respect royalties or fees that are (i) payable solely
after the sale of such Inventory and (ii) constitute unsecured claims against
the applicable Borrower Party) or requiring the consent of the licensor for a
sale thereof by Agent, unless Agent shall have entered into a waiver of such
licensing requirement pursuant to a written agreement in form and substance
reasonably satisfactory to Agent; or

(n)

has been consigned to a Borrower Party’s customer, unless (i) such consigned
Inventory with such customer at a particular location has an aggregate Book
Value in excess of $100,000, (ii) such consigned Inventory has been delivered to
a customer location in respect of which a satisfactory access agreement has been
executed in favor of and received by Agent, (iii) such consigned Inventory is
segregated or otherwise separately identifiable from any goods of any other
person at the applicable customer location, (iv) a UCC-1 or Personal Property
Security Act (as applicable) financing statement has been filed in the
jurisdiction of the applicable customer’s organization, which names such
customer as debtor, the applicable Borrower Party as secured party and Agent as
assignee of secured party and which identifies such consigned Inventory in the
possession of such customer as the collateral; (v) a notice that complies with
the terms of Section 9-324 of the Code (or Section 33 of the Personal Property
Security Act, as applicable) has been delivered to the secured creditors, if
any, of the applicable customer that have a perfected Lien in the Inventory of
such customer; and (vi) the aggregate amount of all such consigned Inventory
included in Eligible Inventory shall not exceed $3,000,000.

1.7A

Eligible Machinery-in-Process.  All of the Machinery-in-Process of the Borrower
Parties reflected in the most recent Borrowing Base Certificate delivered by
Borrower Representative, on behalf of itself and each other Borrower Party, to
Agent shall be “Eligible Machinery-in-Process” for purposes of this Agreement,
except any excluded Machinery-in-Process referred to in the last sentence of
this Section 1.7A.   Agent (i) shall have the right to establish, modify or
eliminate Reserves against Eligible Machinery-in-Process from time to time in
its Permitted Discretion and (ii) reserves the right, at any time and from time
to time after the Closing Date, to adjust any of the criteria set forth below
and to establish new criteria under this clause (ii) in its Permitted
Discretion, reflecting changes in the collectibility or realization values of
such Machinery-in-Process arising or discovered by Agent after the Closing Date
subject to the approval of Requisite Lenders in the case of adjustments or new
criteria under this clause (ii) which have the effect of making more credit
available (unless such adjustment restores the amount of credit available to a
previously obtained amount).  Eligible Machinery-in-Process shall not include
any Machinery-in-Process of any Borrower Party (i) the value of which is not
supported by the most recent appraisal delivered in accordance with  paragraph
(h) of Annex F, in form and substance reasonably satisfactory to Agent, and (ii)
that does not satisfy the criteria set forth in the definition of Eligible
Inventory in all respects except for the fact that such Eligible
Machinery-in-Process consists of work-in-progress or machinery-in-progress.

1.8

Cash Management Systems.  

Borrowers will establish and will maintain until the Termination Date, the cash
management systems described in Annex C (the “Cash Management Systems”) on the
terms and subject to the limitations set forth therein.

1.9

Fees.  

(a)

Borrowers shall pay to GE Capital, individually, the Fees specified in the GE
Capital Fee Letter.

(b)

As additional compensation for the Revolving Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360-day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan and the Swing Line Loan outstanding during the period
for which such Fee is due.  

(c)

Borrowers shall pay to Agent, for the ratable benefit of Revolving Lenders, the
Letter of Credit Fee as provided in Annex B.

1.10

Receipt of Payments.  Borrowers shall make each payment under this Agreement not
later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account.  For purposes of computing
interest and Fees and determining Borrowing Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 2:00
p.m. New York time.  Payments received after 2:00 p.m. New York time on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

1.11

Application and Allocation of Payments.  

(a)

So long as no Event of Default has occurred and is continuing, (i) payments
consisting of proceeds of Accounts received in the ordinary course of business
shall be applied, first, to all amounts owing by any Credit Party under the
Pre-Petition Credit Agreement or any of the loan documents or instruments
entered into in connection therewith (other than for purposes of providing cash
collateral with respect to the Existing Letters of Credit), second, to the Swing
Line Loan, and third, to the Revolving Loan, (ii) payments matching specific
scheduled payments then due shall be applied to those scheduled payments; (iii)
voluntary prepayments shall be applied in accordance with the provisions of
Section 1.3(a); and (iv) mandatory prepayments shall be applied as set forth in
Sections 1.3(c) and 1.3(d).  All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. Any other payment shall be applied
as directed by the Borrower Representative.  As to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, each Borrower hereby irrevocably waives the right to direct
the application of any and all payments received from or on behalf of such
Borrower, and each Borrower hereby irrevocably agrees that Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations of Borrowers and all amounts owing by any Credit Party under the
Pre-Petition Credit Agreement or any of the loan documents or instruments
entered into in connection therewith (other than for purposes of providing cash
collateral with respect to the Existing Letters of Credit) as Agent may deem
advisable notwithstanding any previous entry by Agent in the Loan Account or any
other books and records; provided, that (i) Agent shall apply payments first to
amounts that are then due and payable and (ii) to the extent any payment
received by Agent following an Event of Default is applied (x) to interest on
the Loans (other than the Swing Line Loan), a pro rata portion of such payment
shall be applied to interest on Swap Related Reimbursement Obligations based
upon the aggregate unpaid amounts owing to each holder thereof, and (y) to
principal on the Loans (other than the Swing Line Loan), a pro rata portion of
such payment shall be applied to unpaid Swap Related Reimbursement Obligations
based upon the aggregate unpaid amounts owing to each holder thereof.  In all
circumstances, after acceleration or maturity of the Obligations, all payments
and proceeds of Collateral shall be applied to amounts then due and payable in
the following order: (1) all amounts owing by any Credit Party under the
Pre-Petition Credit Agreement or any of the loan documents or instruments
entered into in connection therewith (other than for purposes of providing cash
collateral with respect to the Existing Letters of Credit) (2) to reimburse the
L/C Issuer for all unreimbursed draws or payments made by it under Letters of
Credit, (3) to Fees and Agent’s expenses reimbursable hereunder; (4) to interest
on the Swing Line Loan; (5) to principal payments on the Swing Line Loan; (6) to
interest on the other Loans and unpaid Swap Related Reimbursement Obligations,
ratably in proportion to the interest accrued as to each Loan and unpaid Swap
Related Reimbursement Obligation, as applicable; (7) to principal payments on
the other Loans and unpaid Swap Related Reimbursement Obligations and to provide
cash collateral for contingent Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
the other Loans, unpaid Swap Related Reimbursement Obligations and outstanding
Letter of Credit Obligations; (8) to all other Obligations, including expenses
of Lenders to the extent reimbursable under Section 11.3; and (9) any remainder
shall be remitted to Borrowers or any other Person legally entitled thereto.

(b)

Agent is authorized to, and at its sole election may, charge to the Revolving
Loan balance on behalf of each Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.7) and
interest and principal, other than principal of the Revolving Loan, owing by
Borrowers under this Agreement or any of the other Loan Documents if and to the
extent Borrowers fail to pay promptly any such amounts as and when due, even if
the amount of such charges would exceed the Borrowing Availability at such time.
 At Agent’s option and to the extent permitted by law, any charges so made shall
constitute part of the Revolving Loan hereunder.  Agent will give Borrower
Representative notice of any such charge promptly after such charge is made.

1.12

Loan Account and Accounting.  

Agent shall maintain a loan account (the “Loan Account”) on its books to record:
all Advances, all payments made by Borrowers, and all other debits and credits
as provided in this Agreement with respect to the Loans or any other
Obligations.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded on Agent’s most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by each Borrower; provided
that any failure to so record or any error in so recording shall not limit or
otherwise affect any Borrower’s duty to pay the Obligations.  Agent shall render
to Borrower Representative a monthly accounting of transactions with respect to
the Loans setting forth the balance of the Loan Account as to each Borrower for
the immediately preceding month.  Unless Borrower Representative notifies Agent
in writing of any objection to any such accounting (specifically describing the
basis for such objection), within thirty (30) days after the date thereof, each
and every such accounting shall be presumptive evidence of all matters reflected
therein.  Only those items expressly objected to in such notice shall be deemed
to be disputed by Borrowers.  

1.13

Indemnity.  

(a)

Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, advisors (financial or otherwise), agents and representatives (each,
an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and related reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense, including any and all Environmental Liabilities, results from that
 Indemnified Person’s gross negligence or willful misconduct.  NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

(b)

To induce Lenders to provide the LIBOR Rate option on the terms provided herein,
if (i) any LIBOR Loans are repaid in whole or in part prior to the last day of
any applicable LIBOR Period (whether that repayment is made pursuant to any
provision of this Agreement or any other Loan Document or occurs as a result of
acceleration, by operation of law or otherwise); (ii) any Borrower shall refuse
to accept any borrowing of, or shall request a termination of, any borrowing of,
conversion into or continuation of, LIBOR Loans after Borrower Representative
has given notice requesting the same in accordance herewith; or (iii) any
Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower
Representative has given a notice thereof in accordance herewith, then Borrowers
shall jointly and severally indemnify and hold harmless each Lender from and
against all losses, costs and expenses (excluding loss of margin) resulting from
or arising from any of the foregoing.  Such indemnification shall include any
loss (excluding loss of margin) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained.  For the purpose of calculating amounts payable to a Lender
under this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided, that each Lender may
fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection.  This covenant shall survive the termination of this Agreement
and the payment of the Notes and all other amounts payable hereunder.  As
promptly as practicable under the circumstances, each Lender shall provide
Borrower Representative with its written calculation of all amounts payable
pursuant to this Section 1.13(b), and such calculation shall be binding on the
parties hereto unless Borrower Representative shall object in writing within ten
(10) Business Days of receipt thereof, specifying the basis for such objection
in detail.

1.14

Intentionally Omitted.  




1.15

Taxes.  

(a)

Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes shall be made, in accordance with
this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes.  If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law.  Within thirty (30) days after the date of any payment of Taxes,
Borrower Representative shall furnish to Agent the original or a certified copy
of a receipt evidencing payment thereof.  

(b)

Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefore, pay Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

(c)

Each Lender organized under the laws of a jurisdiction outside the United States
(a “Foreign Lender”) as to which payments to be made under this Agreement or
under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”).  Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder.  No foreign
Person may become a Lender hereunder if such Person fails to deliver a
Certificate of Exemption in advance of becoming a Lender.

(d)

  If Agent or a Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 1.15, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrowers (but only to the extent
of payments made, or additional amounts paid, by Borrowers under this Section
1.15 with respect to Taxes giving rise to such a refund), net of all reasonable
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or Lender in the
event Agent or Lender is required to repay such refund to such Governmental
Authority.  Except as expressly provided for in this Section 1.15, this Section
shall not be construed to require Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to Borrowers or any other Person.

1.16

Capital Adequacy; Increased Costs; Illegality.  

(a)

If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction.  Any such demand shall
be accompanied by a certificate as to the amount of that reduction, showing the
basis of the computation thereof, submitted by such Lender to Borrower
Representative and to Agent, and shall be presumptive evidence of the matters
set forth therein.

(b)

If, due to either (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case adopted after the Closing
Date, there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining any Loan, then Borrowers shall from time to
time, upon demand by such Lender (with a copy of such demand to Agent), pay to
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost.  Any such demand shall be accompanied by a
 certificate as to the amount of such increased cost, submitted to Borrower
Representative and to Agent by such Lender, and shall be presumptive evidence of
the matters set forth therein.  Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrowers pursuant to this Section 1.16(b).

(c)

Notwithstanding anything to the contrary contained herein, if the introduction
of or any change in any law or regulation (or any change in the interpretation
thereof) shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to make or to continue to fund or maintain any LIBOR Loan, then, unless that
Lender is able to make or to continue to fund or to maintain such LIBOR Loan at
another branch or office of that Lender without, in that Lender’s reasonable
opinion, materially adversely affecting it or its Loans or the income obtained
therefrom, on notice thereof and demand therefor by such Lender to Borrower
Representative through Agent, (i) the obligation of such Lender to agree to make
or to make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) each Borrower shall forthwith prepay in full all outstanding LIBOR Loans
owing by such Borrower to such Lender, together with interest accrued thereon,
unless Borrower Representative on behalf of such Borrower, within five (5)
Business Days after the delivery of such notice and demand, converts all LIBOR
Loans into Index Rate Loans.

(d)

Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Section 1.15(a), 1.16(a) or
1.16(b), Borrower Representative  may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender.  Borrower
Representative, with the consent of Agent (such consent not to be unreasonably
withheld), may obtain, at Borrowers’ expense, a replacement Lender (“Replacement
Lender”) for the Affected Lender, which Replacement Lender must be reasonably
satisfactory to Agent.  If Borrowers obtain a Replacement Lender, the Affected
Lender must sell and assign its Loans and Commitments to such Replacement Lender
for an amount equal to the principal balance of all Loans held by the Affected
Lender and all accrued interest and Fees with respect thereto through the date
of such sale and such assignment shall not require the payment of an assignment
fee to Agent; provided, that Borrowers shall have reimbursed such Affected
Lender for the additional amounts or increased costs that it is entitled to
receive under this Agreement through the date of such sale and assignment.  

(e)

Notwithstanding anything to the contrary contained in Section 1.15(a), 1.16(a)
or 1.16(b), no Borrower shall be required to compensate a Lender or L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or L/C Issuer, as the case may
be, notifies such Borrower of the change in law or regulation giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefore; provided, however, that if the change
in law or regulation (or any interpretation thereof) giving rise to such
increased costs or reductions is retroactive, then such 180-day period shall be
extended to include the period of such retroactive effect.

1.17

Single Loan.  

All Loans to each Borrower and all of the other Obligations of each Borrower
arising under this Agreement and the other Loan Documents shall constitute one
general obligation of that Borrower secured, until the Termination Date, by all
of the Collateral.

1.18

Super-Priority Nature of Obligations and Agent’s Liens.  Each Credit Party
represents, warrants, covenants and agrees that:

(a)

the priority of Agent’s and Lenders’ Liens on the Collateral owned by Borrowers
shall be set forth in the Financing Orders;

(b)

the priority of the superpriority administrative claims granted to Agent and the
Lenders shall be as set forth in the Financing Orders; and.

(c)

Agent’s and Lenders’ Liens on the Collateral owned by the Credit Parties and
Agent’s and Lenders’ respective administrative claims under Sections 364(c)(l)
and 364(d) of the Bankruptcy Code afforded the Obligations shall also have
priority over any claims, including, upon entry of the Final Order and the Final
DIP Recognition Order, those arising under Section 506(c) of the Bankruptcy Code
subject and subordinate only to the sum of the following: (i) allowed, accrued,
but unpaid professional fees and expenses of Borrowers and Guarantors for the
Committee (to the extent consistent with the 13-Week Budget) and the fees and
expense claimed on the Administration Charge, and which, in each case, has
accrued and been incurred prior to the occurrence of an Event of Default (but
after the later of (A) 50 days prior to the date of the occurrence of the Event
of Default and (B) the date of filing of the last fee application (of the
applicable professional) which may and shall be paid after any such Event of
Default to the extent allowed by the Bankruptcy Court or the Canadian Court, as
applicable (the “Pre-Event of Default Carve-Out Expenses”), (ii) Canadian
Priority Payables, if any, (iii) allowed, accrued but unpaid professional fees
and expenses incurred by Borrowers and Guarantors for the Committee (to the
extent consistent with the 13-Week Budget) incurred in the Chapter 11 Case or
the Canadian Proceedings after an Event of Default (that is not cured or waived)
in an aggregate amount not to exceed $1,500,000 (which will be inclusive of the
amount of the Administration Charge and for payment of approved professional
fees for any Bankruptcy Court appointed Chapter 7 trustee or Canadian
Liquidator) (collectively, the “Post-Event of Default Carve-Out Expenses” and
collectively, with the Pre-Event of Default Carve-Out Expenses, the “Carve-Out
Expenses”), and (iv) fees payable to the Office of the United States Trustee
pursuant to 28 U.S.C. § 1930 and to the clerk of the Bankruptcy Court
(collectively, with the Carve-Out Expenses, the “Carve-Out Amount”), provided
that the Carve-Out Expenses shall not include any other claims that are or may
be senior to or pari passu with any of the Carve-Out Expenses or any
professional fees and expenses of a Chapter 7 trustee or Canadian Liquidator;
and, provided, further, that Carve-Out Expenses shall not include any fees or
disbursements (A) arising after the conversion of the Chapter 11 Case to a case
under Chapter 7 of the Bankruptcy Code or (B) of the type described in Section
3.20 hereof or otherwise related to the investigation of, preparation for, or
commencement or prosecution of, any claims or proceedings against (1) Agent or
the Lenders or their claims or security interests in or Liens on, the Collateral
whether under this Agreement or any other Loan Document and (2) any agent or
lender under the Pre-Petition Credit Agreement or their claims or security
interests in connection with the Pre-Petition Credit Agreement or any of the
loan documents or instruments entered into in connection therewith.  Except as
set forth herein or in the Final Order or the Final DIP Recognition Order, as
applicable, no other claim having a priority superior or pari passu to that
granted to Agent and Lenders by the Final Order or the Final DIP Recognition
Order, as applicable, shall be granted or approved while any Obligations under
this Agreement remain outstanding.  Except for the Carve-Out Amount, no costs or
expenses of administration shall be imposed against Agent, Lenders or any of the
Collateral or any of the Prior Agent and Prior Lenders under the Pre-Petition
Credit Agreement or the collateral (as defined in the Pre-Petition Credit
Agreement) under Sections 105, 506(c) or 552 of the Bankruptcy Code, or
otherwise, and the Credit Parties hereby waive for themselves and on behalf of
each of their estates in bankruptcy, any and all rights under sections 105,
506(c) (upon entry of the Final Order) or 552, or otherwise, to assert or impose
or seek to assert or impose, any such costs or expenses of administration
against Agent or the Lenders or the Prior Agent or the Prior Lenders under the
Pre-Petition Credit Agreement.

1.19

Payment of Obligations.  Upon the maturity (whether by acceleration or
otherwise) of any of the Obligations under this Agreement or any of the other
Loan Documents, Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court or
the Canadian Court.

1.20

No Discharge; Survival of Claims.  Each Credit Party agrees that (a) the
Obligations hereunder shall not be discharged by the entry of an order
confirming a plan of reorganization in any case commenced under Chapter 11 of
the Bankruptcy Code or an order sanctioning a plan of arrangement or compromise
under the CCAA (and Borrowers pursuant to Section 1141(d)(4) of the Bankruptcy
Code, hereby waive any such discharge) and (b) the super priority administrative
claim granted to Agent and Lenders pursuant to the Financing Orders and
described in Section 1.18 and the Liens granted to Agent pursuant to the
Financing Orders and described in Section 1.18 shall not be affected in any
manner by the entry of an order confirming a plan of reorganization in any case
commenced under Chapter 11 of the Bankruptcy Code or an order sanctioning a plan
of arrangement or compromise under the CCAA.

1.21

Release.  The Credit Parties hereby acknowledge effective upon entry of the
Final Order (or, with respect to the Canadian Borrowing Base Guarantors only,
the Final DIP Recognition Order) and to the extent permitted by the Financing
Orders, that Credit Parties have no defense, counterclaim, offset, recoupment,
cross-complaint, claim or demand of any kind or nature whatsoever that can be
asserted to reduce or eliminate all of any part of the Credit Parties’ liability
to repay Agent or any Lender as provided in this Agreement or to seek
affirmative relief or damages of any kind or nature from Agent or any Lender.
 The Credit Parties, in their own right, on behalf of each of their bankruptcy
estates and on behalf of all their successors, assigns, Subsidiaries, Guarantors
and any Affiliates and any Person acting for and on behalf of, or claiming
through them, (collectively, the “Releasing Parties”), hereby fully, finally and
forever release and discharge Agent, Lenders, Prior Agent and Prior Lenders and
all of Agent’s, Lenders’, Prior Agent’s and Prior Lenders’ past and present
officers, directors, agents, attorneys, assigns, heirs, parents, subsidiaries,
and each person acting for or on behalf of any of them (collectively, the
“Released Parties”) of and from any and all past and present actions, causes of
action, demands, suits, claims, liabilities, Liens, lawsuits, adverse
consequences, amounts paid in settlement, costs, damages, debts, deficiencies,
diminution in value, disbursements, expenses, losses and other obligations of
any kind or nature whatsoever, whether in law, equity or otherwise (including,
without limitation, those arising under Sections 541 through 550 of the
Bankruptcy Code and interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses, and incidental,
consequential and punitive damages payable to third parties), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Released
Parties, whether held in a personal or representative capacity, and which are
based on any act, fact, event or omission or other matter, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Agreement, the Financing Orders and the transactions contemplated hereby, and
all other agreements, certificates, instruments and other documents and
statements (whether written or oral) related to any of the foregoing; provided
that nothing herein shall be deemed to be a release of any Secured Party from
its obligations under the Loan Documents, provided further, that nothing
contained herein shall be deemed to limit or modify the rights granted to third
parties under the Financing Orders.

1.22

Waiver of any Priming Rights.  Upon the Closing Date, and to the extent
permitted by the Financing Orders, and on behalf of itself and its estate, and
for so long as any Obligations shall be outstanding, Borrowers hereby
irrevocably waive any right, pursuant to Sections 364(c) or 364(d) of the
Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority
than the Liens securing the Obligations, or to approve a claim of equal or
greater priority than the Obligations.  Notwithstanding the foregoing, this
section does not impact or change in any way the lien priority of the DIP Term
Loan Agent and the Senior Secured Noteholders with respect to the Senior Secured
Priority Collateral.

1.23

Milacron Capital Forbearance.  Agent and Lenders hereby agree to forbear and
refrain from exercising any enforcement right or remedy they may have against
Milacron Capital under this Agreement or the Loan Documents, including without
limitation any right to (i) enforce payment under any promissory note or
guarantee, (ii) enforce any lien or security interest against any assets of
Milacron Capital, or (iii) institute any proceeding or provide a claim to
support any proceeding under the bankruptcy or insolvency laws, or laws having
similar effect, of any jurisdiction (domestic or foreign) against Milacron
Capital, in each case, so long as the DIP Term Loan Agent, DIP Term Loan
Lenders, the Senior Secured Notes Trustee and the Senior Secured Noteholders
shall also forbear and refrain from taking any such actions.

1.24

Milacron Canada.  Notwithstanding anything to the contrary set forth in this
Agreement, prior to the entry of the DIP Recognition Order, (i) no proceeds of
the Advances hereunder shall directly, or indirectly, be made available to, or
used on behalf of, the Canadian Borrowing Base Guarantors and (ii) no assets of
the Canadian Borrowing Base Guarantors shall be included in the calculation of
the Borrowing Base.  .

2.

CONDITIONS PRECEDENT

2.1

Conditions to the Initial Loans.  No Lender shall be obligated to make any Loan
or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Agent, or waived in writing by Agent:  

(a)

Credit Agreement; Loan Documents.  This Agreement or counterparts hereof shall
have been duly executed by Borrowers, each other Credit Party, Agent and
Lenders, and delivered to Agent; and Agent shall have received the documents,
instruments, agreements and legal opinions as listed in the Closing Checklist
attached hereto as Annex D, each in form and substance reasonably satisfactory
to Agent.

(b)

Approvals.  Agent shall have received (i) reasonably satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions (other than those set forth on Schedule
2.1 attached hereto) or (ii) an officer’s certificate in form and substance
reasonably satisfactory to Agent affirming that no such consents or approvals
are required.

(c)

[Intentionally Omitted.]  

(d)

Payment of Fees.  Borrowers shall have paid the Fees required to be paid on the
Closing Date in the respective amounts specified in Section 1.9 (including the
Fees specified in the GE Capital Fee Letter), and shall have reimbursed Agent
for all fees, costs and expenses of closing required to be reimbursed in
accordance with the Loan Documents and presented prior to the Closing Date.

(e)

Chapter 11 Case Administration.  Entry by the Bankruptcy Court of the Interim
Order, by no later than five (5) days after the Petition Date.

(f)

First Day Orders and Motions.  All first day motions described on Schedule A-1
that are filed in the Chapter 11 Case and all related orders entered by the
Bankruptcy Court shall be in form and substance satisfactory to Agent and its
counsel and the Lenders.

(g)

No PBGC Liens.  No Liens shall exist on the Collateral in favor of the PGBC.

2.2

Further Conditions to Each Loan.  Except as otherwise expressly provided herein,
the obligation of any Lender to fund any Advance or incur any Letter of Credit
Obligation is subject to the fulfillment, in a manner satisfactory to Agent, of
each of the following conditions precedent:

(a)

(i) the representations or warranties by any Credit Party contained herein or in
any other Loan Document are true and correct as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement and (ii) Agent or Requisite Revolving Lenders have not determined
not to make such Advance or incur such Letter of Credit Obligation as a result
of the fact that such warranty or representation is untrue or incorrect;

(b)

(i) no Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and (ii) Agent or Requisite Revolving Lenders shall not have
determined not to make any Advance or incur any Letter of Credit Obligation as a
result of any Default or Event of Default;

(c)

at the time of any such Advance (or the incurrence of any Letter of Credit
Obligation), (i) if such Advance (or the issuance of such Letter of Credit) is
prior to the entry and effectiveness of the Final Order, the Interim Order or
the DIP Recognition Order shall not have terminated or expired, and the date of
such Advance (or the issuance of such Letter of Credit) shall not be more than
thirty (30) days from the Petition Date, (ii) if such Advance (or the issuance
of such Letter of Credit) is after the entry and effectiveness of the Final
Order, the Final Order or the Final DIP Recognition Order shall be effective,
and shall not have terminated or expired, (iii) no Financing Order shall have
been vacated, reversed, stayed, amended, supplemented or otherwise modified,
(iv) no motion for reconsideration of any Financing Order shall be pending, and
(v) no appeal of any Financing Order shall be pending and no Financing Order
shall be subject of a stay pending appeal or a motion for a stay pending appeal;

(d)

at the time of such Advance (or the issuance of such Letter of Credit), the
proposed use of proceeds of such Advance (or the issuance of such Letter of
Credit) is consistent with the most recently delivered and approved 13-Week
Budget together with any variance permitted under Annex G in effect at such
time;

(e)

Agent has received a certificate from Parent certifying that not less than
$15,000,000 of the commitments under the DIP Term Loan Agreement are outstanding
and Borrowers have utilized such proceeds (net of fees and expenses required to
be paid under the DIP Term Loan Agreement on the Closing Date)  to repay amounts
owing by Credit Parties under the Pre-Petition Credit Agreement or any of the
loan documents or instruments entered into in connection therewith (other than
for purposes of providing cash collateral with respect to the Existing Letters
of Credit) to the extent outstanding;

(f)

after giving effect to any Advance (or the incurrence of any Letter of Credit
Obligations), the outstanding principal amount of the aggregate Revolving Loan
plus all amounts owing by any Credit Party under the Pre-Petition Credit
Agreement or any of the loan documents or instruments entered into in connection
therewith (other than for purposes of providing cash collateral with respect to
the Existing Letters of Credit) then outstanding (if any) would not exceed the
lesser of (A) the Borrowing Base, and (B) the Maximum Amount; and

(g)

within two (2) Business Days of the Petition Date, the Canadian Court shall have
issued and entered the Chapter 11 Recognition Order in form and substance
satisfactory to Agent and its counsel and the Lenders.

The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by Borrowers that the
conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by
Borrowers of the cross-guaranty provisions set forth in Section 12 and of the
granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.

3.

REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.

3.1

Organization, Good Standing, Etc.

  Each Credit Party (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state, province or other applicable jurisdiction of its organization,
(ii) upon entry of the Financing Orders by the Bankruptcy Court or the Canadian
Court, as applicable, has all requisite corporate power and authority to conduct
its business as now conducted and as presently contemplated and, in the case of
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except where the absence of any such qualification
could not reasonably be expected to result in a Material Adverse Effect.

3.2

Authorization, Etc.

  Subject to the entry of the Financing Orders by the Bankruptcy Court or the
Canadian Court, as applicable, and except as set forth on Schedule 3.2, the
execution, delivery and performance by each Credit Party of each Loan Document
to which it is or will be a party, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene its (x) charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or (y) any material
applicable law, rule or regulation, any applicable order, judgment or decree of
any Governmental Authority or any material contractual restriction binding on or
otherwise affecting it or any of its properties (including, without limitation,
the Senior Secured Notes Documents), (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, other than Liens securing obligations
in an aggregate amount not exceeding $100,000, and (iv) do not and will not
result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any material permit, license, authorization or
approval applicable to its operations or any of its properties.

3.3

Governmental Approvals.

  Upon entry of the Financing Orders by the Bankruptcy Court or the Canadian
Court, as applicable, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority is required in connection
with the due execution, delivery and performance by any Credit Party of any Loan
Document to which it is or will be a party, other than (i) those that have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect Liens on the Collateral.

3.4

Enforceability of Loan Documents

3.5

Subsidiaries.  Schedule 3.5 is a complete and correct description of the name,
jurisdiction of organization and ownership of the outstanding Stock of the
Subsidiaries of Parent in existence on the date of this Agreement.  Except as
described in Schedule 3.5, all of the issued and outstanding shares of Stock of
such Subsidiaries have been validly issued and are fully paid and nonassessable,
and the holders thereof are not entitled to any preemptive, first refusal or
other similar rights.  Except as indicated on such Schedule, all such Stock is
owned by Parent or one or more of its wholly-owned Subsidiaries, free and clear
of all Liens and there are no outstanding debt or equity securities of Parent or
any of its Subsidiaries and no outstanding obligations of Parent or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from Parent or any of its Subsidiaries,
or other obligations of any Subsidiary to issue, directly or indirectly, any
shares of Stock of any Subsidiary of Parent.

3.6

Litigation; Commercial Tort Claims

3.7

Financial Condition.

(a)

The Financial Statements for the Fiscal Quarter ended December 31, 2008, copies
of which have been delivered to each of Agent and each Lender, fairly present,
in all material respects, the consolidated financial condition of Parent and its
Subsidiaries as at the date thereof and the consolidated results of operations
of Parent and its Subsidiaries for the fiscal period ended on such date, all in
accordance with GAAP, and since December 31, 2008, no event or development has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect other than the commencement of the Chapter 11 Case and the Canadian
Proceedings and the continuation of the circumstances giving rise to the filing
thereof.

(b)

Parent has heretofore furnished to each Agent and each Lender the DIP Budget.
 Such projections in the DIP Budget were believed by the Credit Parties at the
time furnished to be reasonable, were prepared in good faith by the Credit
Parties, and were based on assumptions, methods and tests stated therein which
were believed by the Credit Parties to be reasonable at the time prepared and
upon information believed by the Credit Parties to have been accurate based upon
the information available to the Credit Parties at the time such projections
were prepared, and Parent is not aware of any facts or information that would
lead it to believe that such projections are incorrect or misleading in any
material respect.

3.8

Compliance with Law, Etc.  No Credit Party is in violation of its organizational
documents, any law, rule, regulation, judgment or order of any Governmental
Authority applicable to it or any of its property or assets, or any material
term of any material agreement or instrument (excluding any agreement or
instrument in respect of Indebtedness but including any agreement or instrument
in respect of Indebtedness in excess of $4,000,000 and any other Material
Contract) binding on or otherwise affecting it or any of its properties, and no
Default or Event of Default has occurred and is continuing.  Notwithstanding the
foregoing, this Section shall not be deemed to address any matters expressly
addressed in Sections 3.9, 3.10, 3.11, 3.14 or 3.18, such matters being subject
solely to such Sections.

3.9

ERISA

3.10

Taxes, Etc

3.11

Nature of Business.

(a)

As of the Closing Date, no Credit Party is engaged in any business other than as
described in Parent’s Form 10-K for the period ending December 31, 2007 with the
SEC.

(b)

As of the Closing Date, with respect to the Domestic Subsidiaries that are not a
Credit Party, (x) no such Domestic Subsidiary conducts or engages in any
business or operations, and (y) the aggregate Book Value of their assets and
properties is not greater than $0, the aggregate amount of their liabilities is
not greater than $0 and (z) the aggregate amount of their revenues for the four
Fiscal Quarters ending immediately prior to the Closing Date is not greater than
$0.

(c)

As of the Closing Date, Milacron Assurance has no assets or liabilities other
than those associated with the provision of self-insurance to Parent and its
other Subsidiaries and services related thereto, and does not conduct and is not
engaged in any business or operations other than such business and operations
related to the provision of such insurance and services related thereto all of
which insurance and related services are provided solely for the benefit of
Parent or its Subsidiaries.

3.12

Adverse Agreements, Etc

3.13

Permits, Etc.

  Each Credit Party has, and is in compliance with all permits, licenses,
authorizations, approvals, entitlements and accreditations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired, by such Person,
which, if not obtained, could not reasonably be expected to have a Material
Adverse Effect.  No condition exists or event has occurred which, in itself or
with the giving of notice or lapse of time or both, would result in the
suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except, to
the extent any such condition, event or claim could not be reasonably be
expected to have a Material Adverse Effect.

3.14

Properties.

(a)

Each Credit Party has good and marketable title to, valid leasehold interests
in, or valid licenses to use, all property and assets material to its business,
free and clear of all Liens, except Permitted Liens (including pursuant to the
Financing Orders).  All such properties and assets are in working order and
condition, ordinary wear and tear excepted.

(b)

Schedule 3.15 sets forth a complete and accurate list, as of the Closing Date,
of the location, by state and street address, of all real property owned or
leased by each Credit Party.  As of the Closing Date, each Credit Party has
valid leasehold interests in the Leases described on Schedule 3.15 to which it
is a party.  Schedule 3.15 sets forth with respect to each such Lease,
termination date and annual base rents.  Each such Lease is valid and
enforceable in accordance with its terms in all material respects and is in full
force and effect.  No consent or approval of any landlord or other third party
in connection with any such Lease is necessary for any Credit Party to enter
into and execute the Loan Documents to which it is a party, except as set forth
on Schedule 3.15.  To the best knowledge of any Credit Party, no other party to
any such Lease is in default of its material obligations thereunder, and no
Credit Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Closing Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease
other than the commencement of the Chapter 11 Case and the Canadian Proceedings.

(c)

Except with respect to transfers made in compliance with this Agreement and
other than a Permitted Lien that is an inchoate Lien securing obligations for
the payment of money not overdue or not otherwise due and payable, Milacron
Marketing Company (the “Misplaced Note Holder”) is the legal and beneficial
owner of certain originals of notes identified by an asterisk as missing in
Schedule I to the Pledge Agreement (the “Misplaced Notes”) free and clear of all
Liens, except for the Lien created by the Loan Documents.  As of the Closing
Date, the Misplaced Notes are lost, destroyed or misplaced through inadvertence
or otherwise and after conducting a diligent search of its records, no Credit
Party has been able to locate the Misplaced Notes.

3.15

Full Disclosure

3.16

Operating Lease Obligations.  On the Closing Date, none of the Credit Parties
has any Operating Lease Obligations with annual payments exceeding $100,000
other than the Operating Lease Obligations set forth on Schedule 3.17.

3.17

Environmental Matters.  Except as set forth on Schedule 3.18, specific to each
of the following subsections:

(a)

each Credit Party’s businesses, Facilities, operations, properties and assets
are in material compliance with all Environmental Laws;

(b)

each Credit Party has obtained and is in material compliance with all material
Environmental Permits necessary to operate, use or occupy all of such Credit
Party’s businesses, Facilities, operations, properties and assets;

(c)

each Credit Party is in material compliance with any applicable financial
assurance requirements under RCRA and any similar Environmental Law, as
specifically set forth but not limited to 40 C.F.R. 264 and 265, necessary, to
operate, use or occupy all of such Credit Party’s businesses, or occupy all of
such Credit Party’s Facilities and properties;

(d)

each Credit Party is in material compliance with all applicable and binding
writs, orders, consent decrees, judgments, and injunctions, decrees,
informational requests or demands issued by any Governmental Authority or Person
pursuant to, or under, any Environmental Laws;

(e)

there are no material Environmental Liens associated or, to the knowledge of
each Credit Party, threatened to be associated with any Credit Parties’
businesses, Facilities, operations, properties and assets;

(f)

there has been no Release at any of the properties currently or, during the
period of ownership or operation by any Credit Party, previously owned or
operated by any Credit Party or a predecessor in interest which could reasonably
be expected to have a Material Adverse Effect;

(g)

to the knowledge of any Credit Party, there has been no Release at any disposal
or treatment facility which received Hazardous Materials Handled by any Credit
Party or any predecessor in interest which could reasonably be expected to have
a Material Adverse Effect;

(h)

no Environmental Action has been asserted against any Credit Party or any
predecessor in interest nor does any Credit Party have knowledge or notice of
any threatened or pending Environmental Action against any Credit Party or any
predecessor in interest which, in any case, could reasonably be expected to have
a Material Adverse Effect;

(i)

to the knowledge of any Credit Party, no Environmental Actions have been
asserted against any facilities that may have received Hazardous Materials
Handled by any Credit Party or any predecessor in interest which could
reasonably be expected to have a Material Adverse Effect;

(j)

no property now or, during the period of ownership or operation by any Credit
Party, formerly owned or operated by a Credit Party has been used as a
treatment, storage or disposal site for any Hazardous Material, except as could
not reasonably be expected to have a Material Adverse Effect;

(k)

during the past three (3) years, no Credit Party has failed to report to the
proper Governmental Authority any Release which is required to be so reported by
any Environmental Laws, except as could not reasonably be expected to have a
Material Adverse Effect; and

(l)

except, in each case, as could not reasonably be expected to have a Material
Adverse Effect, no Credit Party has received any written notification pursuant
to any Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made in respect as a condition of continued
compliance with any Environmental Law or Environmental Permit or (B) any
Environmental Permit referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated.

3.18

Insurance

3.19

Use of Proceeds.  Borrowers shall utilize the proceeds of the Loans for working
capital and for other general corporate purposes in a manner consistent in all
material respects with the 13-Week Budget, together with any variance permitted
under Annex G, for payment of (a) post-petition operating expenses and other
working capital and financing requirements of Borrowers subject to the 13-Week
Budget, (b) certain transaction fees, costs and expenses, (c) certain other
costs and expenses incurred in the administration of the Chapter 11 Case and the
Canadian Proceedings and (d) amounts owed pursuant to the Pre-Petition Credit
Agreement to the extent consistent with the 13-Week Budget.  Borrowers shall not
be permitted to use the proceeds of the Loans: (a) to finance in any way any
action, suit, arbitration, proceeding, application, motion or other litigation
of any type adverse to (i) the interests of Agent and the Lenders or their
rights and remedies under this Agreement or the other Loan Documents, or (ii)
the interests of the Prior Agent, the Prior Lenders, the Senior Secured
Noteholders, the Senior Secured Notes Collateral Agent and the Senior Secured
Notes Trustee under the Pre-Petition Loan Documents or the Senior Secured Notes
Documents, including, without limitation, for the payment of any services
rendered by the professionals retained by Borrowers or any Committee in
connection with the assertion of or joinder in any claim, counterclaim, action,
proceeding, application, motion, objection, defense or other contested matter,
the purpose of which is to seek, or the result of which would be to obtain, any
order, judgment determination, declaration or similar relief (A) invalidating,
setting aside, avoiding or subordinating, in whole or in part, the Prior Lenders
Obligations or the Liens securing same, or the Obligations or the Liens securing
same, or the obligations under the Senior Secured Notes Documents or the liens
securing same, (B) for monetary, injunctive or other affirmative relief against
any Prior Lender, Senior Secured Noteholders, Prior Agent, Senior Secured Notes
Trustee, Senior Secured Notes Collateral Agent, Lender or Agent or their
respective counsel, or (C) preventing, hindering or otherwise delaying the
exercise by any Prior Lender, Senior Secured Noteholder, Prior Agent, Senior
Secured Notes Trustee, Senior Secured Notes Collateral Agent, Lender or Agent of
any rights and remedies under the Financing Orders, the Pre-Petition Loan
Documents, the Loan Documents or applicable law, or the enforcement or
realization (whether by foreclosure, credit bid, further order of the court or
otherwise) by any or all of the Prior Lenders, the Prior Agent, the Lenders and
Agent upon any of their Collateral; provided, however, that an amount not in
excess of $50,000 will be available for the payment of fees and expenses of
professionals of any Committee incurred in investigating the claims of Prior
Agent and Prior Lenders, (a) to make any distribution under a plan of
reorganization in the Chapter 11 Case or under a plan of compromise or
arrangement in the Canadian Proceedings, (b) to make any payment in settlement
of any claim, action or proceedings, before any court, arbitrator or other
governmental body without the prior written consent of Agent or as may be
ordered or approved by such court after appropriate notice or hearing and (c) to
pay any fees or similar amounts to any Person who has proposed or may propose to
purchase interest in Borrowers or any other Credit Party (including so-called
“topping fees” and similar amounts) without the prior written consent of Agent
other than any adequate protection payments payable, if any, to the Senior
Secured Notes Trustee or the Senior Secured Noteholders pursuant to the
Financing Orders.

3.20

Location of Bank Accounts

3.21

Intellectual Property.

(a)

Except as set forth on Schedule 3.22 each Credit Party owns or licenses or
otherwise has the right to use all material licenses, permits, patents, patent
applications, trademarks, trademark applications, service marks, tradenames,
trade secrets, copyrights, copyright applications, franchises, authorizations
and other intellectual property rights that are necessary for the operation of
its business, without infringement upon or conflict with the rights of any other
Person with respect thereto.  Set forth on Schedule 3.22 is a complete and
accurate list as of the Closing Date of all material licenses, patents, patent
applications, trademark and servicemark registrations and applications,
tradenames, copyright registrations and applications and internet domain names.
 Except as set forth on Schedule 3.22, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Credit Party infringes upon or conflicts
with any rights owned by any other Person, and no claim or litigation regarding
any of the foregoing is pending or threatened in writing.  To the best knowledge
of each Credit Party, no third-party intellectual property, statute, law, rule,
regulation, standard or code is pending or proposed, which, individually or in
the aggregate, could have a Material Adverse Effect.

(b)

Each Credit Party has taken reasonable measures to protect the secrecy,
confidentiality and value of all trade secrets used in its business
(collectively, the “Business Trade Secrets”).  To the best knowledge of any
Credit Party, none of the Business Trade Secrets have been disclosed to any
Person other than employees or contractors of the Credit Parties who had a need
to know and use such Business Trade Secrets in the ordinary course of employment
or contract performance and who executed appropriate confidentiality agreements
prohibiting the unauthorized use or disclosure of such Business Trade Secrets
and containing other terms reasonably necessary or appropriate for the
protection and maintenance of such Business Trade Secrets.  To the best
knowledge of any Credit Party, no unauthorized disclosure of any Business Trade
Secrets has been made.

3.22

Material Contracts

3.23

Employee and Labor Matters.  Except in each case, as could not reasonably be
expected to result in material liability to any Credit Party, there is (i) no
unfair labor practice complaint pending or, to the best knowledge of any Credit
Party, threatened against any Credit Party before any Governmental Authority and
no grievance or arbitration proceeding pending or, to the best knowledge of any
Credit Party, threatened against any Credit Party which arises out of or under
any collective bargaining agreement that would affect a material portion of the
business of any Credit Party, (ii) no strike, labor dispute, slowdown, stoppage
or similar action pending or threatened against any Credit Party or (iii) to the
best knowledge of any Credit Party, no union representation question existing
with respect to the employees of any Credit Party and no union organizing
activity taking place with respect to any of the employees of any Credit Party.
 No Credit Party or any of its ERISA Affiliates has incurred any material
liability or obligation under the Worker Adjustment and Retraining Notification
Act (“WARN”) or similar state or foreign law, which remains unpaid or
unsatisfied.  To the knowledge of any Credit Party, the hours worked and
payments made to employees of any Credit Party have not been in violation of the
Fair Labor Standards Act or any other applicable legal requirements other than
violations of immaterial obligations of any Credit Party resulting in immaterial
liability incurred by any Credit Party.  All material payments due from any
Credit Party on account of wages, vacation pay and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of such Credit Party.

3.24

Customers and Suppliers.  Schedule 3.27 sets forth a complete and accurate list
as of the Closing Date of (i) the full and correct legal name of each Credit
Party, (ii) the jurisdiction of organization of each Credit Party, (iii) the
organizational identification number of each Credit Party (or indicates that
such Credit Party has no organizational identification number), (iv) each place
of business of each Credit Party, (v) the chief executive office of each Credit
Party and (vi) the federal employer identification number of each Credit Party.

3.25

Tradenames

3.26

Locations of Collateral.  There is no location at which any Credit Party has any
Collateral (except for Inventory in transit and Inventory in locations not
within the United States with an aggregate Book Value not exceeding $650,000)
other than (i) those locations listed on Schedule 3.29 and (ii) any other
locations approved in writing by Agent (and with respect to Inventory, Agent)
from time to time.  Schedule 3.29 hereto contains a true, correct and complete
list, as of the Closing Date, of the legal names and addresses of each warehouse
at which Collateral of each Credit Party is stored.  None of the receipts
received by any Credit Party from any warehouse states that the goods covered
thereby are to be delivered to bearer or to the order of a named Person or to a
named Person and such named Person’s assigns.

3.27

Security Interests.  

3.28

Schedules.  All of the information which is required to be scheduled to this
Agreement is set forth on the Schedules attached hereto, is correct and accurate
and does not omit to state any information material thereto.

3.29

Canadian Pension and Benefit Plan Matters

3.30

Reorganization Matters.  

(a)

The Chapter 11 Case was commenced on the Petition Date in accordance with
applicable law and proper notice thereof and proper notice for (x) the motion
seeking approval of the Loan Documents and the Financing Orders, (y) the hearing
for the approval of the Interim Order and (z) the hearing for the approval of
the Final Order has been given.  Borrowers shall give, on a timely basis as
specified in the Financing Orders, all notices required to be given to all
parties specified in the Financing Orders.

(b)

The Canadian Proceedings were commenced on March 10, 2009 in accordance with
applicable law and proper notice thereof and proper notice for (x) the motion
and hearing seeking recognition of the Chapter 11 Case pursuant to Section 18.6
of the CCAA and the approval of the Chapter 11 Recognition Order and (y) the
motion and hearing seeking the approval of the DIP Recognition Order has been
given.

(c)

After the entry of the Interim Order, and pursuant to and to the extent
permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Chapter 11 Case having
priority over all administrative expense claims and unsecured claims against
Borrowers now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expense claims of the kind specified in
Sections 326, 330, 331, 503(b), 507(a), 507(b), 726, 1114 or any other provision
of the Bankruptcy Code or otherwise, as provided under Section 364(c)(l) of the
Bankruptcy Code, subject, as to priority only, to the Carve-Out Amount.

(d)

After the entry of the Interim Order (and the DIP Recognition Order with respect
to the Canadian Borrowing Base Guarantor) and pursuant to and to the extent
provided in the Interim Order and the Final Order and the Canadian Orders, the
Obligations will be secured by a valid and perfected first priority Lien on all
of the Collateral subject to the terms of the Intercreditor Agreement and the
Financing Orders.

(e)

The Interim Order (with respect to the period prior to entry of the Final Order)
or the Final Order (with respect to the period on and after entry of the Final
Order), as the case may be, is in full force and effect and has not been
reversed, stayed, modified or amended.

(f)

Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Order, the Final Order or
the Canadian Orders, as the case may be, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations, Agent and Lenders shall be
entitled to immediate payment of such Obligations and to enforce the remedies
provided for hereunder or under applicable law, without further application to
or order by the Bankruptcy Court or the Canadian Court, as applicable, subject
to the terms of the Loan Documents.

4.

FINANCIAL STATEMENTS AND INFORMATION

4.1

Reports and Notices.  

(a)

Each Credit Party executing this Agreement hereby agrees that from and after the
Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required herein, the Financial Statements, notices, and
other information at the times, to the Persons and in the manner set forth in
Annex E.

(b)

Each Credit Party executing this Agreement hereby agrees that, from and after
the Closing Date and until the Termination Date, it or the Borrower
Representative, as provided in Annex F, shall deliver to Agent or to Agent and
Lenders, as required herein, the various Collateral Reports (including Borrowing
Base Certificates in the form of Exhibit 4.1(b)) at the times, to the Persons
and in the manner set forth in Annex F.

4.2

Communication with Accountants.  

Each Credit Party executing this Agreement authorizes (a) Agent and (b) so long
as an Event of Default has occurred and is continuing, each Lender, to
communicate directly with its independent certified public accountants,
including Ernst & Young LLP, and authorizes and shall instruct those accountants
to communicate to Agent and each Lender information relating to any Credit Party
with respect to the business, results of operations and financial condition of
any Credit Party.

5.

AFFIRMATIVE COVENANTS

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the Closing Date and until the
Termination Date it will:

5.1

Additional Guaranties and Collateral Security

(a)

each wholly owned Subsidiary of any Credit Party not in existence on the Closing
Date, to execute and deliver to Agent promptly and in any event within three
(3) Business Days after the formation, acquisition or change in status thereof
(A) a Guaranty guaranteeing the Obligations, (B) a joinder to the Security
Agreement substantially in the form attached as Annex I to the Security
Agreement, (C) if such Subsidiary has any Subsidiaries, joinder to the Pledge
Agreement substantially in the form attached as Annex I to the Pledge Agreement
together with (x) certificates evidencing all of the Stock of any Person owned
by such Subsidiary (other than a Foreign Subsidiary) and, in the case of a
Foreign Subsidiary, all of the non-voting Stock and sixty-five percent (65%) of
the voting Stock of such Foreign Subsidiary, (y) undated stock powers executed
in blank with signature guaranteed, and (z) such opinion of counsel and such
approving certificate of such Subsidiary as Agent may reasonably request in
respect of complying with any legend on any such certificate or any other matter
relating to such shares; provided that (i) the provisions contained in clauses
(x) and (y) of this clause (C) shall not apply until the date upon which the
Discharge of Term Obligations has occurred, and (ii) until the date upon which
the Discharge of Term Obligations has occurred, the opinion and certificate
referred to in clause (z) of this clause (C) shall be, in each case, limited in
scope and substance to the opinion and certificate, if any, delivered to the
Senior Secured Notes Trustee or the DIP Term Loan Agent, as applicable, in
connection with such Subsidiary becoming party to any Senior Secured Notes
Document or DIP Term Loan Documents, (D)(1) prior to the Discharge of Term
Obligations, to the extent mortgages are delivered creating on the owned real
property of such Subsidiary a perfected first priority security interest
securing the Senior Term Obligations, one or more Mortgages creating on such
real property a perfected second priority Lien on such property, and thereafter,
at the request of Agent, one or more Mortgages creating on such real property a
perfected, first priority Lien on such real property and (2) prior to the
Discharge of Term Obligations, to the extent delivered to the Senior Secured
Notes Trustee or the DIP Term Loan Agent, as applicable, and thereafter, at the
request of Agent, a Title Insurance Policy covering such real property, a
current ALTA survey thereof and a surveyor’s certificate, each in form and
substance reasonably satisfactory to Agent, together with such other agreements,
instruments and documents as Agent may require whether comparable to the
documents required under Section 5.19 or otherwise, (E) such other agreements,
instruments, approvals, legal opinions or other documents reasonably requested
by Agent in order to create, perfect, establish the first priority of or
otherwise protect any Lien purported to be covered by any such Security
Agreement or Pledge Agreement or otherwise to effect the intent that such
Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Obligations; provided, however, that
in no event shall (i) any Credit Party be required to grant a Lien on any
Excluded Assets or (ii) any Foreign Subsidiary be required to guaranty the
Obligations or grant a Lien on any of its assets to secure the Obligations if
such guaranty or Lien may result in a “deemed dividend” to any of the Credit
Parties; and

(b)

each owner of the Stock of any such Subsidiary to execute and deliver promptly
and in any event within three (3) Business Days after the formation or
acquisition of such Subsidiary a joinder to the Pledge Agreement substantially
in the form attached as Annex I to the Pledge Agreement, together with
(A) certificates evidencing, (x) in the case such Subsidiary is a Domestic
Subsidiary, all of the Stock of such Subsidiary, and (y) in the case such
Subsidiary is a directly owned Foreign Subsidiary, all of the non-voting Stock
and sixty-five percent (65%) of the voting Stock of such Subsidiary, (B) undated
stock powers or other appropriate instruments of assignment executed in blank
with signature guaranteed, (C) such opinion of counsel and such approving
certificate of such Subsidiary as Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such shares, and (D) prior to the Discharge of Term Obligations, to the
extent delivered to the Senior Secured Notes Trustee or the DIP Term Loan Agent,
as applicable, and thereafter, at the request of Agent, such other agreements,
instruments, approvals, legal opinions or other documents reasonably requested
by Agent; provided that (i) the provisions contained in clauses (A) and (B) of
this paragraph shall not apply until the date upon which the Discharge of Term
Obligations has occurred, (ii) until the date upon which the Discharge of Term
Obligations has occurred, the opinion and certificate referred to in clause (C)
of this paragraph shall be, in each case, limited in scope and substance to the
opinion and certificate, if any, delivered to the Senior Secured Notes Trustee
or the DIP Term Loan Agent, as applicable, in connection with any pledge of such
Subsidiary pursuant to the Senior Secured Notes Documents or the DIP Term Loan
Documents, and (iii) in no event shall any Credit Party be required to grant a
Lien on any Excluded Assets.

5.2

Compliance with Laws, Etc.

5.3

Preservation of Existence, Etc.

5.4

Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with adequate and
sufficient entries made to permit the preparation by Parent of its financial
statements in accordance with GAAP.

5.5

Inspection Rights.  Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of Agent (and, at any time during the continuance of
an Event of Default, the agents and representatives of each Lender) at any time
and from time to time during normal business hours, at the expense of Borrowers,
to examine and make copies of and abstracts from its records and books of
account, to visit and inspect its properties, to verify materials, leases,
notes, Accounts, deposit accounts, Inventory and its other assets, to conduct
audits, physical counts, valuations, appraisals, Phase I Environmental Site
Assessments reasonably necessary to determine compliance with or liabilities
under Environmental Laws or examinations and to discuss its affairs, finances
and accounts with any of its directors, officers, managerial employees,
independent accountants or any of its other representatives.  In furtherance of
the foregoing, each Credit Party hereby authorizes its independent accountants,
and the independent accountants of each of its Subsidiaries, to discuss the
affairs, finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of Agent in
accordance with this Section 5.5.  Furthermore, so long as any Event of Default
has occurred and is continuing, Borrowers shall provide Agent with reasonable
access to their suppliers and customers.

5.6

Maintenance of Properties, Etc.

5.7

Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, as in effect on the Closing Date, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies of similar size and in similar businesses similarly situated;
provided, however, that any changes to the amount, adequacy and scope of the
insurance in effect on the Closing Date that are material and adverse to the
Lenders must be reasonably acceptable to Agent in its Permitted Discretion;
provided, further, Parent and its Subsidiaries may maintain self-insurance
(which shall include insurance maintained through Milacron Assurance) in
connection with the insurance requirements set forth above to the extent
reasonably prudent and consistent with past practices.  All policies covering
the Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as its interests may appear, in case of loss, under a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may require to fully protect the Lenders’ interest in
the Collateral and to any payments to be made under such policies.  All
certificates of insurance are to be delivered to Agent and the policies are to
be premium prepaid, with the loss payable and additional insured endorsement in
favor of Agent and such other Persons as Agent may designate from time to time,
and shall use reasonable efforts to cause its insurance providers to provide for
not less than thirty (30) days’ prior written notice to Agent of the exercise of
any right of cancellation.  If any Credit Party or any of its Subsidiaries fails
to maintain such insurance, Agent may arrange for such insurance, but at
Borrowers’ expense and without any responsibility on Agent’s part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right, in the name
of the Lenders, any Credit Party and its Subsidiaries, to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies.

5.8

Obtaining of Permits, Etc.

5.9

Environmental.  (i)  Keep any property either owned or operated by it or any of
its Subsidiaries free of any Environmental Liens; (ii) comply, and cause each of
its Subsidiaries to comply, in all material respects with Environmental Laws and
provide to Agent any documentation of such compliance which Agent may reasonably
request; (iii) provide Agent timely written notice (and in any event, within ten
(10) days of any Credit Party obtaining knowledge of such event) of any Release
of a Hazardous Material in excess of any reportable quantity from or onto
property currently or during the period of ownership or operation by any Credit
Party, formerly owned or operated by it or any of its Subsidiaries and take any
Remedial Actions required under Environmental Laws to abate said Release;
provided, however, that no Credit Party shall be required to undertake any
Remedial Action required by Environmental Laws to the extent that its obligation
to do so is being contested in good faith and by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-performance
thereof and adequate reserves, if any, are being maintained with respect to such
circumstances in accordance with GAAP; (iv) provide Agent with written notice
within ten (10) days of the receipt of any of the following:  (A) notice that an
Environmental Lien has been filed against any property of any Credit Party or
any of its Subsidiaries; (B) commencement of any Environmental Action, or
written notice that an Environmental Action will be filed, against any Credit
Party or any of its Subsidiaries which, if adversely determined, could be
reasonably expected to have a Material Adverse Effect; and (C) notice of a
violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect; (v) maintain and preserve, in all
material respects, all Environmental Permits necessary to operate, use or occupy
each of the Credit Parties’ businesses, Facilities, operations, properties and
assets; (vi) maintain and comply, in all material respects, with any applicable
financial assurance requirements under RCRA and any similar Environmental Law,
as specifically set forth but not limited to 40 C.F.R. 264 and 265, necessary to
operate, use or occupy each of the Credit Parties’ businesses, Facilities,
operations, properties and assets; (vii) comply, in all material respects, with
all applicable writs, orders, consent decrees, judgments, injunctions,
communications by any Governmental Authority, decrees, informational requests or
demands issued pursuant to, or arising under, any Environmental Laws; (viii)
provide Agent with prompt written notice in the event any Credit Party is
required to spend more than $100,000 individually or $500,000 in the aggregate
to comply with any Environmental Laws that have been promulgated and enacted by
a Governmental Authority throughout the term of this Agreement; and (ix) file
and submit truthful and complete representations, including, without limitation,
applications, warranty statements and accompanying materials provided in support
of such representations, submitted by the Credit Parties to obtain insurance.

Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of any Credit Party in order to avoid any material
non-compliance, with any Environmental Law which could reasonably be expected to
result in the imposition of material fines or penalties or otherwise materially
and adversely affect the business, assets or prospects of the Credit Parties on
a consolidated basis, and Credit Parties have not contested such non-compliance
in good faith and by proper proceedings with the appropriate Governmental
Authority, the Credit Parties shall, at Agent’s request and Borrowers’ expense:
(i) cause an independent environmental engineer reasonably acceptable to Agent
to conduct, as applicable, such reasonable assessments, investigations or tests
of the site where any Credit Party’s non-compliance or alleged non-compliance
with such Environmental Laws has occurred as to such non-compliance and prepare
and deliver to Agent a report as to such non-compliance setting forth the
results of such assessments, investigations or tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or the applicable Credit
Party’s response thereto or the estimated costs thereof, shall change in any
material respect.

The Credit Parties acknowledge and agree that neither the Loan Documents nor the
actions of Agent or any Lender pursuant thereto, taken alone, shall operate or
be deemed (i) to place upon Agent or any Lender any responsibility for the
operation, control, care, service, management, maintenance or repair of property
or facilities of the Credit Parties or (ii) to make Agent or any Lender the
“owner” or “operator” of any property or facilities of the Credit Parties or a
“responsible party” within the meaning of applicable Environmental Laws.  

5.10

Further Assurances

5.11

Change in Collateral; Collateral Records

5.12

Landlord Waivers; Collateral Access Agreements.

(a)

At any time any Collateral with a Book Value in excess of $300,000 (when
aggregated with all other Collateral at the same location) is located on any
real property of a Credit Party (whether such real property is now existing or
acquired after the Closing Date) which is not owned by a Credit Party, use
reasonable efforts to obtain a Landlord Waiver; provided, that in the event the
Credit Parties (i) are unable to obtain any such Landlord Waiver or (ii)
maintain Collateral with a Book Value in excess of $100,000 but less than or
equal to $300,000 at any location that is not subject to Landlord Waiver, then
Agent may establish Reserves to the Borrowing Base as it deems necessary in its
Permitted Discretion with respect to any such Collateral that is included in the
Borrowing Base; and

(b)

Use reasonable efforts to obtain Bailee Letters or similar collateral access
agreements, in form and substance reasonably satisfactory to Agent, providing
access to Collateral located on any premises not owned by a Credit Party in
order to remove such Collateral from such premises during an Event of Default;
provided, that in the event the Credit Parties are unable to obtain any such
written access agreements, Agent may establish Reserves to the Borrowing Base as
it deems necessary in its Permitted Discretion with respect to any such
Collateral that is included in the Borrowing Base.

5.13

Fiscal Year.  Cause the Fiscal Year of Parent and its Subsidiaries to end on
December 31 of each calendar year unless Agent consents to a change in such
Fiscal Year (and appropriate related changes to this Agreement), such consent
not to be unreasonably withheld.

5.14

Borrowing Base.  Maintain all Loans in compliance with the then current
Borrowing Base.

5.15

Use of Proceeds.  Use the proceeds of the Loans and the Letters of Credit in
accordance with Section 3.20.

5.16

Conference Calls.  If requested by Agent upon reasonable advance notice, conduct
a monthly conference call to update Agent and the Lenders on Borrowers’ and
their Subsidiaries’ consolidated financial condition, operations, prospects and
respective businesses.

5.17

Misplaced Notes.  If found, the Misplaced Note Holder agrees to promptly pledge,
or cause to be pledged, the Misplaced Notes in favor of Agent, for the benefit
of Lenders, as required under the Pledge Agreement.

5.18

Canadian Pension and Benefit Plans.

(a)

For each existing Canadian Pension Plan of any Canadian Borrowing Base
Guarantor, such Canadian Borrowing Base Guarantor shall ensure that such plan
retains its registered status under and is administered in all material respects
in accordance with the applicable pension plan text, funding agreement, the ITA
and all other applicable laws.

(b)

For each Canadian Pension Plan hereafter adopted by any Canadian Borrowing Base
Guarantor that is required to be registered under the ITA or any other
applicable laws, that Canadian Borrowing Base Guarantor shall use its best
efforts to seek and receive confirmation in writing from the applicable
Governmental Authorities to the effect that such plan is unconditionally
registered under the ITA and such other applicable laws.

(c)

For each existing and hereafter adopted Canadian Pension Plan and Canadian
Benefit Plan of any Canadian Borrowing Base Guarantor, such Canadian Borrowing
Base Guarantor shall in a timely fashion perform in all material respects all
statutory obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with such
plan and the funding media therefor.

(d)

Each Canadian Borrowing Base Guarantor shall deliver to Agent if requested by
Agent, promptly after the filing thereof by such Canadian Borrowing Base
Guarantor with any applicable governmental authority, (i) copies of each annual
and other return, report or valuation with respect to each Canadian Pension Plan
of such Canadian Borrowing Base Guarantor; (ii) promptly after receipt thereof,
a copy of any direction, order, notice, ruling or opinion that such Canadian
Borrowing Base Guarantor may receive from any applicable governmental authority
with respect to any Canadian Pension Plan of such Canadian Borrowing Base
Guarantor; and (iii) notification within thirty (30) days of any increases
having a cost to such Canadian Borrowing Base Guarantor in excess of
Cdn.$250,000 per annum, in the benefits of any existing Canadian Pension Plan or
Canadian Benefit Plan, or the establishment of any new Canadian Pension Plan or
Canadian Benefit Plan, or the commencement of contributions to any such plan to
which such Canadian Borrowing Base Guarantor was not previously contributing.

5.19

After Acquired Real Property

5.20

Senior Secured Priority Collateral

5.21

Intentionally Omitted.

5.22

Accounts Documentation.  The Borrower Parties will at such intervals as Agent
may reasonably require, execute and deliver confirmatory written assignments of
the Accounts to Agent and furnish such further schedules and/or information as
Agent may reasonably require relating to the Accounts, including, without
limitation, sales invoices or the equivalent, credit memos issued, remittance
advices, reports and copies of deposit slips and copies of original shipping or
delivery receipts for all merchandise sold.  In addition, the Borrower Parties
shall notify Agent of any non-compliance in respect of the representations,
warranties and covenants contained in Section 5.23.  The items to be provided
under this Section 5.22 are to be in form reasonably satisfactory to Agent and
are to be executed and delivered to Agent from time to time solely for its
convenience in maintaining records of the Collateral.  The Borrower Parties’
failure to give any of such items to Agent shall not affect, terminate, modify
or otherwise limit Agent’s Lien on the Collateral.  The Borrower Parties shall
not re-date any invoice or sale or make sales on extended dating beyond that
customary in such Credit Parties’ industry, and shall not re-bill any Accounts
without promptly disclosing the same to Agent and providing Agent with a copy of
such re-billing, identifying the same as such.  If the Borrower Parties become
aware of anything materially detrimental to any of such Borrower Parties’
material customers’ credit, such Borrower Parties will promptly advise Agent
thereof.

5.23

Status of Accounts and Other Collateral.  With respect to any Account of any
Borrower Party that is included by the Borrower Parties as an Eligible Account
in the calculation of the Borrowing Base, each Borrower Party covenants,
represents and warrants:  (a) such Borrower Party shall be the sole owner, free
and clear of all Liens (except for the Liens granted in the favor of Agent for
the benefit of Agent and the Lenders and Permitted Liens), and shall be fully
authorized to sell, transfer, pledge and/or grant a security interest in each
and every item of said Collateral; (b) each such Account shall be a good and
valid account representing an undisputed bona fide indebtedness incurred or an
amount indisputably owed by the Account Debtor therein named, for a fixed sum as
set forth in the invoice relating thereto with respect to an absolute sale and
delivery upon the specified terms of goods sold or services rendered by such
Borrower Party; (c) no such Account shall be subject to any defense, offset,
counterclaim, discount or allowance except as may be stated in the invoice
relating thereto, discounts and allowances as may be customary in such Borrower
Party’s business and as otherwise disclosed to Agent; (d) none of the
transactions underlying or giving rise to any such Account shall violate any
applicable state or federal laws or regulations, and all documents relating
thereto shall be legally sufficient under such laws or regulations and shall be
legally enforceable in accordance with their terms; (e) no agreement under which
any deduction or offset of any kind, other than normal trade discounts, may be
granted or shall have been made by such Borrower Party at or before the time
such Account is created; (f) all agreements, instruments and other documents
relating to any Account shall be true and correct and in all material respects
what they purport to be; (g) such Borrower Party shall maintain books and
records pertaining to said Collateral in such detail, form and scope as Agent
shall reasonably require; (h) such Borrower Party shall promptly notify Agent if
any Account arises out of contracts with any Governmental Authority, and will
execute any instruments and take any steps reasonably required by Agent in order
that all monies due or to become due under any such contract shall be assigned
to Agent and notice thereof given to such Governmental Authority under the
Federal Assignment of Claims Act or any similar state or local law; (i) such
Borrower Party will, immediately upon learning thereof, report to Agent any
material loss or destruction of, or substantial damage to, any of the
Collateral, and any other matters affecting the value, enforceability or
collectibility of any of the Collateral; (j) if any amount payable under or in
connection with any such Account is evidenced by a promissory note or other
instrument, such promissory note or instrument shall be promptly pledged,
endorsed, assigned and delivered to Agent for the benefit of Agent and the
Lenders as additional Collateral; and (k) such Borrower Party is not and shall
not be entitled to pledge Agent’s or any Lender’s credit on any purchases or for
any purpose whatsoever.

5.24

Collateral Custodian.  Upon the occurrence and during the continuance of any
Default or Event of Default, Agent may at any time and from time to time employ
and maintain on the premises of any Credit Party a custodian selected by Agent
who shall have full authority to do all acts necessary to protect Agent’s and
the Lenders’ interests.  Each Credit Party hereby agrees to, and to cause its
Subsidiaries to, cooperate with any such custodian and to do whatever Agent may
reasonably request to preserve the Collateral.  All reasonable costs and
expenses incurred by Agent by reason of the employment of the custodian shall be
the responsibility of Borrowers and charged to the Loan Account.

5.25

Accounts Covenants.

(a)

With respect to any Account of any Borrower Party that is included by the
Borrower Parties as an Eligible Account in the calculation of the Borrowing
Base, Borrowers shall notify Agent promptly of: (i) any material delay in any
Borrower Party’s performance of any of its material obligations to any Account
Debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any Account Debtor, or any material disputes with Account
Debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Borrower or Guarantor relating to the financial
condition of any Account Debtor if the aggregate amount of all Accounts owing by
such Account Debtor is greater than $250,000 and (iii) any event or circumstance
which, to the best of any Borrower Party’s knowledge, would cause Agent to
consider any then existing Accounts as no longer constituting Eligible Accounts.
 No credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any Account Debtor without Agent’s consent (which
consent shall not be unreasonably withheld), except as provided in Section 6.14.
 Subject to Section 6.14, as long as no Event of Default has occurred and is
continuing, Borrower Parties shall settle, adjust or compromise any claim,
offset, counterclaim or dispute with any Account Debtor.  At any time that an
Event of Default has occurred and is continuing, Agent shall, at its option,
have the exclusive right to settle, adjust or compromise any claim, offset,
counterclaim or dispute with Account Debtors or grant any credits, discounts or
allowances.

(b)

With respect to each Account of any Borrower Party that is included by the
Borrower Representative as an Eligible Account in the calculation of the
Borrowing Base:  (i) the amounts shown on any invoice delivered to Agent or
schedule thereof delivered to Agent shall be true and complete in all material
respects, (ii) any payments made thereon shall be promptly delivered to Agent
pursuant to the terms of this Agreement, (iii) no credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any Account
Debtor except as provided in Section 6.14, (iv) there shall be promptly reported
to Agent in accordance with the terms of this Agreement any setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
thereto and (v) none of the transactions giving rise thereto will violate any
applicable foreign, Federal, state or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

(c)

Agent shall have the right at any time or times, in Agent’s name or in the name
of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Inventory or Accounts, by mail, telephone, facsimile
transmission or otherwise.

5.26

Inventory Covenants.  With respect to the Inventory of any Borrower Party that
is included by the Borrower Representative as Eligible Inventory or Eligible
Machinery-in-Process in the calculation of the Borrowing Base:  (a) each such
Borrower Party shall at all times maintain inventory records reasonably
satisfactory to Agent (it being acknowledged that Agent is not aware of any
inventory records that are not reasonably satisfactory), keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of such Inventory, such Borrower Party’s cost therefor and daily withdrawals
therefrom and additions thereto; (b) such Borrower Parties shall conduct a
physical count of such Inventory at any time Agent may reasonably request, and
promptly following such physical inventory shall supply Agent with a report in
the form and with such specificity as may be reasonably satisfactory to Agent
concerning such physical count (it being acknowledged that Agent is not aware of
any current practices that are not reasonably satisfactory); (c) such Borrower
Parties shall not remove any such Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except for sales
of such Inventory in the ordinary course of its business and except to move such
Inventory directly from one location set forth or permitted herein to another
such location and except for such Inventory shipped from the manufacturer
thereof to such Borrower Party which is in transit to the locations set forth or
permitted herein; (d) upon Agent’s request, the Borrower Parties shall, at their
expense, deliver or cause to be delivered to Agent written appraisals as to such
Inventory in form, scope and methodology reasonably acceptable to Agent (and
consistent with the methodology used by Continental Plants) by Continental
Plants or an appraiser reasonably acceptable to Agent, addressed to Agent and
Lenders and upon which Agent and Lenders are expressly permitted to rely; (e)
such Borrower Parties shall produce, use, store and maintain such Inventory with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with applicable laws (including the requirements
of the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) none of such Inventory shall
constitute farm products or the proceeds thereof; (g) each such Borrower Party
assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of such Inventory; (h) such Borrower
Parties shall not sell such Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate any such Borrower
Party to repurchase such Inventory (unless such Inventory may be returned only
if it is not damaged and is resalable in the normal course of business); (i)
such Borrower Parties shall keep such Inventory in good and marketable
condition; and (j) such Borrower Parties shall not, without prior written notice
to Agent or the specific identification of such Inventory in a report with
respect thereto provided by Borrower Representative to Agent pursuant to
paragraph (a) of Annex F hereof, acquire or accept any such Inventory on
consignment or approval outside the ordinary course of business.

5.27

Compliance with Milestones.  Unless otherwise waived by the Requisite Lenders in
their sole and absolute discretion, each Credit Party shall take all actions
necessary to achieve the Milestones set forth on Exhibit M by the dates
specified therein (or such later date as may be agreed to by the Requisite
Lenders in their sole discretion).

5.28

Cooperation with Advisors.  Each of the Credit Parties will use commercially
reasonable efforts to provide full cooperation and assistance to Advisors hired
by or at the discretion of Agent and the Lenders (or their counsel) to enable
such Advisors to perform the services for which they are engaged.

5.29

Restructuring Advisor; Financial Advisor.  Retain at all times (i) a
restructuring advisor and (ii) a financial advisor that, in each case, has
substantial experience and expertise advising Chapter 11 debtors-in-possession
in large and complex bankruptcy cases (in each case, reasonably satisfactory to
Agent); provided that the Credit Parties shall be permitted to replace any such
advisor with any another advisor satisfying the requirements of this Section and
shall be permitted a period a time (not to exceed 10 Business Days) to file an
application with either Bankruptcy Court to employ such replacement advisor.  It
being understood that Rothschild Inc. and Conway, DelGenio, Gries & Co, LLC
shall be sufficient advisors for purposes of this Section.

6.

NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date it shall not:

6.1

Liens, Etc.

6.2

Indebtedness

6.3

Fundamental Changes; Dispositions.  Wind-up, liquidate or dissolve, or merge,
consolidate or amalgamate with any Person, or convey, sell, lease or sublease,
license or sublicense, transfer or otherwise dispose of, whether in one
transaction or a series of related transactions, all or any part of its
business, property or assets, whether now owned or hereafter acquired (or agree
to do any of the foregoing), or purchase or otherwise acquire, whether in one
transaction or a series of related transactions, all or substantially all of the
assets of any Person (or any division thereof) (or agree to do any of the
foregoing), or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that

(a)

any Credit Party and its Subsidiaries may (A) sell Inventory in the ordinary
course of business, (B) dispose of excess, obsolete or worn-out equipment in the
ordinary course of business in an aggregate amount not to exceed $500,000, (C)
dispose of cash or sell or liquidate Permitted Investments or other cash
equivalents, (D) enter, in the ordinary course of business and consistent with
past practices, into operating leases and subleases or licenses or sublicenses
of any property, (E) sell or otherwise dispose of accounts receivables, notes
receivable and related assets in an aggregate face amount not to exceed $250,000
during the term of this Agreement and (F) sell or otherwise dispose of assets
consisting of accounts receivable and related assets in connection with
Permitted European Receivables Financing; provided that the Net Cash Proceeds of
any disposition are paid to Agent for the benefit of Agent and the Lenders to be
applied, to the extent required, pursuant to the terms of Section 1.3; and
provided, further however, that in the case of any sale of Senior Secured
Priority Collateral, the Credit Parties shall (1) give Agent prior notice of all
such sales or dispositions, (2) certify that all proceeds thereof shall be
deposited into a Senior Secured Priority Account in accordance with Section 5.20
and as otherwise required by the Senior Secured Notes Indenture, the DIP Term
Loan Agreement, the Intercreditor Agreement or the Loan Documents, as
applicable, and (3) notify Agent in accordance with Section 5.20 prior to any
withdrawals from or deposits to any such account; and

(b)

any Foreign Subsidiary (x) may be merged into any other Foreign Subsidiary, or
may be consolidated or amalgamated with another Foreign Subsidiary, so long as
(A) no other provision of this Agreement would be violated thereby, (B) no
Default or Event of Default shall have occurred and be continuing either before
or after giving effect to such transaction, and (C) to the extent such Foreign
Subsidiary is owned directly by a Credit Party, all of the non-voting Stock and
sixty-five percent (65%) of the voting Stock of the surviving Foreign Subsidiary
is the subject of the Pledge Agreement, which is in full force and effect on the
date of and immediately after giving effect to such merger, consolidation or
amalgamation or (y) may sell or otherwise dispose of, all or any part of its
business, property or assets, whether now owned or hereafter acquired to any
other Foreign Subsidiary so long as (A) no other provision of this Agreement
would be violated thereby, and (B) no Default or Event of Default shall have
occurred and be continuing either before or after giving effect to such
transaction.

6.4

Change in Nature of Business

6.5

Loans, Advances, Investments, Etc.  Make or commit or agree to make any loan,
advance, guarantee of obligations, other extensions of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Stock, bonds, notes, debentures or other securities
of, or make or commit or agree to make any other investment in, any other
Person, or purchase or own any futures contract or otherwise become liable for
the purchase or sale of currency or other commodities at a future date in the
nature of a futures contract, or permit any of its Subsidiaries to do any of the
foregoing, except for:  

(a)

investments existing on the Closing Date, as set forth on Schedule 6.5 hereto,
but not any increase in the amount thereof as set forth in such Schedule or any
other material modification of the terms thereof,  

(b)

investments permitted under clause (j) of the definition of “Permitted
Indebtedness”,

(c)

Permitted Investments,

(d)

investments not constituting loans or advances by (A) any Domestic Credit Party
in any other Domestic Credit Party and (B) any Foreign Subsidiary in any other
Foreign Subsidiary,

(e)

loans and advances consistent with the 13-Week Budget to directors, officers and
employees of Parent and its Subsidiaries in the ordinary course of business in
an aggregate principal amount not to exceed $250,000 at any one time
outstanding,

(f)

investments under Hedging Agreements entered into in the ordinary course of
financial management and not for speculative purposes,

(g)

pledges and deposits permitted under clause (f) of the definition of Permitted
Liens,

(h)

investments in deposit accounts in the ordinary course of business,

(i)

investments received in connection with an insolvency proceeding of any
supplier, customer or other Person having an obligation in favor of any Credit
Party as a result of a settlement of delinquent accounts and deposits with, such
customers, suppliers or other Persons arising in the ordinary course of
business,

(j)

investments existing on the Closing Date not constituting loans or advances in
the Subsidiaries of the Credit Parties and the creation of new Subsidiaries by
any Credit Party so long as such creation is in compliance with Section 5.1,

(k)

investments constituting Contingent Obligations to the extent permitted under
clause (l) of the definition of Permitted Indebtedness,

(l)

investments constituting Accounts arising in the ordinary course of business,  

(m)

investments by a Credit Party in the capital stock of its Foreign Subsidiaries
which is funded solely from the retirement of outstanding intercompany
Indebtedness existing as of the Closing Date which is owing by such Foreign
Subsidiary to such Credit Party, and

(n)

investments by a Credit Party in Foreign Subsidiaries in an amount not to
exceed, $3,500,000 (provided that notwithstanding the foregoing, the aggregate
amount of investments permitted under this clause (n) shall not exceed $500,000
without the prior written consent of Agent) during the term of this Agreement so
long as the proceeds of such investment are directly, or indirectly, applied by
such Foreign Subsidiary in accordance with the DIP Budget.

6.6

Intentionally Omitted

6.7

Restricted Payments

6.8

Federal Reserve Regulations

6.9

Transactions with Affiliates.  Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Credit Party, (iii) transactions permitted by Sections 6.1, 6.2,
6.3, 6.5, 6.7 and/or 6.10, or (iv) compensation, retirement, expense
reimbursement and indemnification arrangements with directors, officers,
employees or consultants in the ordinary course of business consistent with the
13-Week Budget.

6.10

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

(a)

this Agreement and the other Loan Documents;

(b)

any agreements in effect on the date of this Agreement and described on
Schedule 6.10 and any renewal, extension, refinance or replacement thereof that
does not expand the scope of any such encumbrance or restriction;

(c)

any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

(d)

in the case of clause (iv), any agreement setting forth customary restrictions
on the subletting, assignment or transfer of any property or asset that is a
lease, license, conveyance or similar contract in respect of such property or
assets;

(e)

in the case of clause (iv), any agreement, instrument or other document
evidencing a Permitted Lien described in clause (e)(i) of the definition of
“Permitted Lien” from restricting on customary terms the transfer of any
property or assets subject thereto;

(f)

agreements related to the Indebtedness permitted under clause (i) of the
definition of “Permitted Indebtedness” to the extent any such restrictions are
limited to the Foreign Subsidiaries that are parties to such agreements; or

(g)

the governing agreement and other agreements, instruments or documents entered
into in connection with the formation of (i) the China JV or (ii) any other
joint venture to which Parent or any of its Subsidiaries is a party and which is
existing as of the Closing Date.

6.11

Limitation on Issuance of Stock

6.12

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.

(a)

Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its
Subsidiaries’ Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement, guaranty or
security agreement) relating to any such Indebtedness if such amendment,
modification or change would shorten the final maturity or average life to
maturity of, or require any payment to be made earlier than the date originally
scheduled on, such Indebtedness, would increase the interest rate applicable to
such Indebtedness, would change the subordination provision, if any, of such
Indebtedness, or would otherwise be adverse to Agent or the Lenders or the
issuer of such Indebtedness in any respect, provided that, in the case of the
Senior Secured Notes Indenture and the Senior Secured Notes, any amendment,
modification or other change may be made to any of such documents, if after
giving effect to such amendment, modification or change (A) such Indebtedness
shall require no amortization, sinking fund payment or any other scheduled
maturity of the principal amount thereof on any date which is earlier than the
date occurring six months after the then latest Commitment Termination Date, (B)
the interest rate applicable to the Senior Secured Notes shall not be higher
than such interest rate as in effect on the Closing Date, (C) the definition of
the terms “Credit Facility Document,” “Credit Facility Liens,” “Credit Facility
Priority Collateral,”  “Discharge of Credit Facility Obligations,” and
“Discharge of Senior Secured Note Obligations,” appearing in the Senior Secured
Notes Indenture and Section 4.10(3) of the Senior Secured Notes Indenture shall
not be changed, in each case, from those appearing in the Senior Secured Notes
Indenture as in effect as of the Closing Date and (D) the terms governing any
such Indebtedness shall not contain any provision (including, without
limitation, covenants, mandatory redemptions or offers to purchase or prepay,
defaults and remedies) which, in the reasonable judgment of Agent is materially
more adverse to Agent or the Lenders than the provisions in the Senior Secured
Notes Documents as of the Closing Date;

(b)

except for the Obligations and Indebtedness permitted under clause (i) of the
definition Permitted Indebtedness, make any voluntary or optional payment,
prepayment, redemption, defeasance, sinking fund payment or other acquisition
for value of, or otherwise voluntarily satisfy prior to the scheduled maturity
thereof in any manner, any of its or its Subsidiaries’ Indebtedness (including,
without limitation, by way of depositing money or securities with the trustee
therefor before the date required for the purpose of paying any portion of such
Indebtedness when due), or refund, refinance, replace or exchange any other
Indebtedness for any such Indebtedness (except to the extent any such optional
payment, prepayment, redemption, defeasance, sinking fund payment, acquisition,
refund, refinancing, replacement or exchange is pursuant to Section 3.07 of the
Senior Secured Notes Indenture or is otherwise expressly permitted by the
definition of Permitted Indebtedness, the Intercreditor Agreement or referred to
in Section 1.3(b) (whether or not requiring a prepayment of the Loans pursuant
to either such section)), or make any payment, prepayment, redemption,
defeasance, sinking fund payment or repurchase of any outstanding Indebtedness
as a result of any asset sale, change of control, issuance and sale of debt or
equity securities or similar event, or give any notice with respect to any of
the foregoing;

(c)

except as permitted by Section 6.3, amend, modify or otherwise change its name,
jurisdiction of organization, organizational identification number or FEIN;

(d)

amend, modify or otherwise change its certificate of incorporation or bylaws (or
other similar organizational documents), including, without limitation, by the
filing or modification of any certificate of designation, or any agreement or
arrangement entered into by it, with respect to any of its Stock (including any
shareholders’ agreement), or enter into any new agreement with respect to any of
its Stock, except any such amendments, modifications or changes or any such new
agreements or arrangements pursuant to this paragraph (d) that either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect (it being acknowledged that a change in the number of
outstanding shares of any class of Parent’s Stock solely as a result of a stock
split or reverse stock split effected by Parent shall not have a Material
Adverse Effect); provided, however, that, in no event shall Parent permit any
Subsidiaries’ certificate of incorporation, bylaws or other similar
organizational document to contain any provision of the type, or having the
purpose of, clause Ninth of Parent’s certificate of incorporation as in effect
on the Closing Date;

(e)

make any payments or transfer, or agree to setoff or recoupment, with respect to
any Pre-Petition claim, Pre-Petition Lien or Pre-Petition Indebtedness, except
(a) to the extent authorized by any First Day Order or the Financing Orders, (b)
as otherwise permitted by law or order of the Bankruptcy Court or the Canadian
Court, as applicable, or (c) as expressly permitted by the terms of the Loan
Documents and any approved 13-Week Budget; or

(f)

amend or modify, or permit the amendment or modification of, the Financing
Orders or the First Day Orders, in each case, except for amendments or
modifications which are not in any way adverse in any material respect to the
interests of Agent or the Lenders in such capacities.

6.13

Investment Company Act of 1940

6.14

Compromise of Accounts.  Compromise or adjust any Account (or extend the time of
payment thereof) or grant any discounts, allowances or credits or permit any of
its Subsidiaries to do so unless (i) no Default or Event of Default has occurred
and is continuing and (ii) such compromise, adjustment or grant is made in the
ordinary course of its business in accordance with its practices and policies.

6.15

ERISA.  (i) Engage, or permit any ERISA Affiliate to intentionally engage, in
any transaction described in Section 4069 of ERISA; (ii) engage, or permit any
ERISA Affiliate to intentionally engage, in any prohibited transaction described
in Section 406 of ERISA or 4975 of the IRC for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as (x) set forth in Schedule 3.9 in accordance with the
terms of such plans, (y) provided to certain employees upon the termination of
employment of any such employee in the ordinary course of business, or (z)
required by Section 601 of ERISA, Section 4980B of the IRC or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the IRC on or before the due date for such
installment or other payment, except, in the case of clauses (i), (ii), (iii),
(iv) and (v), as could not reasonably be expected to have a Material Adverse
Effect or result in the imposition of a Lien under Section 412(n) of the IRC or
under ERISA.  With the prior written approval of Agent and the Requisite Lenders
before taking any of the actions specified in the following clauses (i), (ii)
and (iii), the Credit Parties and their ERISA Affiliates, so long as they comply
with clause (h) of Annex E hereto, may, subject to applicable law, (i) apply to
the IRS for, and obtain, a pension funding waiver pursuant to Section 412(d) of
the IRC regarding their pension funding obligations to the Milacron Retirement
Plan for a plan year or years (which year or years shall be specified in the
approval request submitted to Agent and the Requisite Lenders), (ii) act in
reliance on such a funding waiver (when and if received) regarding its funding
obligations to such Plan, including regarding the making of any required
installments or payments and (iii) take all other actions otherwise permitted
under this Agreement as appropriate in connection with such funding waiver
application.  Notwithstanding any other provision of this Section 6.15 or this
Agreement, if the Requisite Lenders shall have approved in advance a Credit
Party’s funding waiver application as contemplated hereby, then, solely for
purposes of this Agreement, any such funding waiver application shall not be
considered a Termination Event, nor result in a Lien, nor constitute a material
adverse change in funding status, nor be considered the failure to pay a
required installment or other payment, nor the violation of any other plan
funding requirements,  regarding or to such Plan for purposes of this Section
6.15.  Further notwithstanding any of the above, after the filing of the Chapter
11 Case, it shall not be deemed a breach of the negative covenants contained in
this Section 6.15 if a Credit Party or any ERISA Affiliate fails to make any
contribution required under Section 412 of the IRC or Section 302 of ERISA to
the Milacron Retirement Plan, if the Milacron Retirement Plan is terminated in a
distress termination pursuant to section 4041 of ERISA, or if the PBGC
institutes and/or completes a proceeding to terminate the Milacron Retirement
Plan pursuant to section 4042 of ERISA.

6.16

Environmental

6.17

Certain Agreements.  Agree to any material amendment or other material change to
or material waiver of any of its rights under any Material Contract if such
amendment, change or waiver is adverse to the interests of any Credit Party.

6.18

Misplaced Notes.  Create or suffer to exist any Lien upon or with respect to any
of the Misplaced Notes except for the Lien created by the Loan Documents.

6.19

Wholly-Owned Subsidiaries

6.20

Restrictions in Organizational Documents.  Parent shall not invoke or otherwise
apply the provisions of clause Ninth of its certificate of incorporation, as in
effect on the Closing Date, in any manner that would impair, compromise or
diminish the rights of Agent, the L/C Issuer and the Lenders under the Loan
Documents.

6.21

Financial Covenants.  Borrowers shall not breach or fail to comply with any of
the Financial Covenants.

6.22

Chapter 11 Claims.  Except as otherwise allowed pursuant to the Financing
Orders, incur, create, assume, suffer to exist or permit any other super
priority administrative claim or any claims in the Canadian Proceedings which is
pari passu with or senior to the claims of Agent and the Lenders against
Borrowers, except as set forth in Section 1.18(b).

6.23

Critical Vendor and Other Payments.  The Credit Parties shall not make (i) any
pre-petition “critical vendor” payments or other payments on account of any
creditor’s pre-petition unsecured claims, (ii) payments on account of claims or
expenses arising under Section 503(b)(9) of the Bankruptcy Code, or (iii)
payments under any management incentive plan or on account of claims or expenses
arising under Section 503(c) of the Bankruptcy Code, except in each case in
amounts and on terms and conditions that (a) are approved by order of the
Bankruptcy Court and the Canadian Court and (b) are permitted by any approved
13-Week Budget or with the prior written consent of Agent.

6.24

Pre-Petition Indebtedness.  The Credit Parties shall not make any adequate
protection payments on account of any Pre-Petition Indebtedness other than as
expressly permitted by any approved 13-Week Budget or the Financing Orders.

7.

TERM

7.1

Termination.  

The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other non-contingent
Obligations shall be automatically due and payable in full on such date.

7.2

Survival of Obligations Upon Termination of Financing Arrangements.  

Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date.  Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of Section
11.3, the payment obligations under Sections 1.15 and 1.16, and the indemnities
contained in the Loan Documents shall survive the Termination Date.

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1

Events of Default.  

Notwithstanding the provisions of Section 362 of the Bankruptcy Code and any
stay of proceedings granted by the Canadian Court in the Canadian Proceedings
and without notice, application or motion to, hearing before, or order of the
Bankruptcy Court or the Canadian Court, as applicable, or any notice to any
Credit Party, the occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

(a)

Any Borrower (i) fails to make any payment of principal of, or interest on, or
Fees owing in respect of, the Loans or any of the other Obligations when due and
payable, or (ii) fails to pay or reimburse Agent or Lenders for any expense
reimbursable hereunder or under any other Loan Document within ten (10) days
following Agent’s demand for such reimbursement or payment of expenses;

(b)

Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.3, 5.7, 5.14, 5.15, 5.22, 5.23, 5.24, 5.25,
5.26, 5.27, 5.28, 5.29 or 6, or any of the provisions set forth in Annexes C or
G,  respectively, or any Credit Party shall fail to perform or comply with any
covenant or agreement contained in any Security Agreement to which it is a party
or any Pledge Agreement to which it is a party;

(c)

Any Borrower fails or neglects to perform, keep or observe any of the provisions
set forth in paragraph (a) of Annex F (at any time when the Borrowing Base
Certificates are to be delivered on a monthly basis) and paragraphs (e), (g),
(h), (i), (j), (k), (l) and (m) of Annex E, and the same shall remain unremedied
for three (3) Business Days or more;

(d)

Any Borrower fails or neglects to perform, keep or observe any of the provisions
set forth in paragraphs (a), (c), (d) and (f) of Annex E and the same shall
remain unremedied for five (5) Business Days or more;

(e)

Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 5.9, and such failure shall continue for more than ten
(10) days without any Credit Party commencing activities reasonably likely to
cure the environmental matter which is the subject of such failure, provided
that, in the case of any Credit Party commencing such activities, such Credit
Party shall provide Agent, as and to the extent Agent reasonably requests, with
regular updates or other supporting documentation regarding such activities for
so long as such activities are conducted or until such environmental matter is
otherwise cured or resolved;

(f)

Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1),
and such failure, if capable of being remedied, shall remain unremedied for
fifteen (15) days after the earlier of the date a senior officer of any Credit
Party becomes aware of such failure and the date written notice of such default
shall have been given by Agent to Borrower Representative;

(g)

(i) An Event of Default (as defined in the DIP Term Loan Agreement) occurs or
(ii) a default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (A) involves the
failure to make any principal or interest payment when due in respect of any
Indebtedness incurred or entered into after the Petition Date in excess of
$1,500,000 in the aggregate, or (B) causes, or permits any holder of such
Indebtedness or a trustee to cause, Indebtedness incurred or entered into after
the Petition Date, or a portion thereof in excess of $1,500,000 in the aggregate
to become due prior to its stated maturity or prior to its regularly scheduled
dates of payment;

(h)

Any information contained in any Borrowing Base Certificate is untrue or
incorrect as of the date of such Borrowing Base Certificate and has the effect
of overstating the Borrowing Base by more than the greater of (i) $1,500,000 and
(ii) five percent (5%) of Excess Availability as of the date of such Borrowing
Base Certificate, or any representation or warranty herein or in any Loan
Document or in any written statement, report, financial statement or certificate
(other than a Borrowing Base Certificate) made or delivered to Agent or any
Lender by any Credit Party is untrue or incorrect in any material respect as of
the date when made or deemed made;

(i)

[intentionally omitted];

(j)

[intentionally omitted];

(k)

A final judgment or judgments for the payment of money in excess of $1,500,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties (excluding amounts covered by insurance policies as to which liability
has not been disputed by the insurance carrier), and the same are not, for a
period of thirty (30) consecutive days after the entry thereof (or if the
applicable jurisdiction allows sixty (60) days for appeals, then  sixty (60)
consecutive days after the entry thereof), discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay;  

(l)

Any material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms), or any Lien created under any
Loan Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral with an
aggregate fair market value of $1,500,000 or more purported to be covered
thereby;

(m)

Any Change of Control occurs;

(n)

Any Credit Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Credit Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $250,000; or a Multiemployer
Plan enters reorganization status under Section 4241 of ERISA, and, as a result
thereof any Credit Party’s or any of its ERISA Affiliates’ annual contribution
requirements with respect to such Multiemployer Plan increases in an annual
amount exceeding $250,000;

(o)

(i) Any Termination Event with respect to any Employee Plan shall have occurred
which could reasonably be expected to have a Material Adverse Effect or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien under Section 412(n) of the IRC or under
ERISA; provided, however, that regarding the foregoing clause (i) or (ii), the
minimum funding waiver application described in Section 6.15, if approved in
advance in writing by Agent and the Requisite Lenders in accordance with Section
6.15, and any associated Reportable Event and Lien under Section 412(n) of the
IRC or under ERISA, shall not be first considered whether to constitute an event
which could reasonably be expected to have a Material Adverse Effect or
otherwise constitute an Event of Default under this subsection (o) or this
Agreement until such application is fully or partially denied by the IRS or
other adverse action is taken by the IRS or PBGC with respect thereto;

(p)

An event or development occurs which could reasonably be expected to have a
Material Adverse Effect;

(q)

(i) Any of the Obligations of any Credit Party under the Loan Documents for any
reason shall cease to qualify as a part of a “Qualified Credit Facility” (or any
similar term) under, and as defined in, the Senior Secured Notes Indenture or in
any agreement evidencing any refinancing thereof as permitted under the terms of
the Loan Documents, other than as a result, directly or indirectly, of any acts
or omissions of Agent or the Lenders or (ii) the Intercreditor Agreement shall,
in whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of the Senior Secured Notes, the DIP Term
Loan Lenders or any refinanced Indebtedness thereof as permitted under the terms
of the Loan Documents other than as a result, directly or indirectly, of any
acts or omissions of Agent;

(r)

the Restructuring Support Agreement shall for any reason no longer remain in
full force and effect, or any party thereto shall breach of any material term or
condition of the Restructuring Support Agreement; or

(s)

the occurrence of any of the following in the Chapter 11 Case or the Canadian
Proceedings, as applicable:

(i)

the bringing of a motion by any Credit Party, or the entry of an order or ruling
(which has not been withdrawn, dismissed or reversed): (A) to obtain additional
financing under Section 364(c) or (d) of the Bankruptcy Code (or otherwise
within the Canadian Proceedings) not otherwise permitted pursuant to this
Agreement (unless such financing is proposed to refinance and pay in full the
Obligations due under this Agreement and the Pre-Petition Credit Agreement with
the termination of all related lending commitments thereunder); (B) to grant any
Lien other than Permitted Liens and the Carve-Out Amount upon or affecting any
Collateral without the prior written consent of Agent and Requisite Lenders; (C)
except as provided in the Financing Orders, to use cash collateral of Agent
under Section 363(c) of the Bankruptcy Code without the prior written consent of
Agent and the Requisite Lenders; or (D) the entry of an order materially adverse
to Agent and Lenders or their rights and remedies hereunder or their interest in
the Collateral or under the Pre-Petition Loan Documents;

(ii)

(A) the filing of any plan of reorganization or disclosure statement attendant
thereto, or any plan of arrangement or compromise in the Canadian Proceedings,
or any direct or indirect amendment to such plan or disclosure statement, by
Borrowers to which Agent and the Requisite Lenders do not consent or otherwise
agree to the treatment of their claims or (B) the entry of an order in the
Chapter 11 Case confirming a plan or plans of reorganization, or the entry of an
order in the Canadian Proceedings sanctioning a plan of arrangement or
compromise, unless in either case of clauses (A) and (B) such plan or plans
provide for termination of the Commitments and repayment in full in cash of all
of the Obligations under this Agreement on or before the effective date of such
plan or plans;

(iii)

the entry of an order amending, supplementing, staying, vacating or otherwise
modifying the Loan Documents, the Interim Order, the Final Order or either of
the Canadian Orders without the written consent of Agent and the Requisite
Lenders or the filing of a motion for reconsideration with respect to the
Interim Order, the Final Order, the Chapter 11 Recognition Order, the DIP
Recognition Order or the Final DIP Recognition Order;

(iv)

the Final Order is not entered on or before the date that is 30 days after the
Petition Date, or prior to or immediately following the expiration of the
Interim Order;

(v)

[intentionally omitted];

(vi)

the DIP Recognition Order is not issued and entered by the Canadian Court on or
before the date that is 5 days after the Petition Date;

(vii)

the Final DIP Recognition Order is not issued and entered by the Canadian Court
on or before the date that is 5 days after the entry of the Final Order;

(viii)

subject to the payments permitted by the 13-Week Budget, the payment by a Credit
Party of, or application by any Credit Party for authority to pay by a Credit
Party, any Pre-Petition claim without Agent’s and the Requisite Lenders’ prior
written consent unless such payment is otherwise permitted under this Agreement
or provided pursuant to the Financing Orders;

(ix)

the allowance of any claim or claims under Section 506(c) of the Bankruptcy Code
or otherwise against Agent, any Lender or any of the Collateral or against any
Prior Agent, any Prior Lender or any Collateral (as defined in the Pre-Petition
Credit Agreement);

(x)

the appointment of an interim or permanent trustee in the Chapter 11 Case or the
appointment of a receiver or an examiner in the Chapter 11 Case with expanded
powers to operate or manage the financial affairs, business, or reorganization
of any Credit Party, or the appointment of a Canadian Liquidator in the Canadian
Proceedings or otherwise or with respect to all or substantially all of the
property or assets of any Canadian Borrowing Base Guarantor;

(xi)

the sale without Agent’s and the Requisite Lenders’ consent, of all or
substantially all of the assets of the Credit Parties through a sale under
Section 363 of the Bankruptcy Code, through a confirmed plan of reorganization
in the Chapter 11 Case, or otherwise that does not provide for payment in full
in cash of the Obligations, expiration or cancellation (undrawn) of all
outstanding Letters of Credit and termination of Lenders’ Commitments;

(xii)

the sale without Agent’s and the Requisite Lenders’ consent, of all or
substantially all of the assets of the Canadian Borrowing Base Guarantors in a
Canadian Liquidation, through a sanctioned plan of arrangement or compromise in
the Canadian Proceedings, or otherwise that does not provide for payment in full
in cash of the Obligations of the Canadian Borrowing Base Guarantors;

(xiii)

the dismissal of the Chapter 11 Case or the Canadian Proceedings, or the
conversion of the Chapter 11 Case from one under Chapter 11 to one under
Chapter 7 of the Bankruptcy Code (except as consented to by Agent and the
Requisite Lenders), or the conversion of the Canadian Proceedings (or
commencement of separate proceedings) to a Canadian Liquidation, or any Credit
Party shall file a motion or other pleading seeking the dismissal of the
Chapter 11 Case under Section 1112 of the Bankruptcy Code or otherwise or the
dismissal of the Canadian Proceedings under applicable law;

(xiv)

subject to any exceptions permitted by the Financing Orders, the entry of an
order by the Court granting relief from or modifying the automatic stay of
Section 362 of the Bankruptcy Code, or the entry of an order by the Canadian
Court lifting, terminating or modifying the application of the stay of
proceedings granted in the Canadian Proceedings (x) to allow any creditor to
execute upon or enforce a Lien on any Collateral having a material amount as
determined by Agent, or (y) with respect to any Lien of or the granting of any
Lien on any Collateral to any state or local environmental or regulatory agency
or authority;

(xv)

the entry of a ruling adverse to the interests of Agent, or any Lender in an
suit or action against Agent or any Lender that asserts or seeks by or on behalf
of Borrowers, the Environmental Protection Agency, any state environmental
protection or health and safety agency, any official committee in the Chapter 11
Case or any other party in interest in the Chapter 11 Case or the Canadian
Proceedings, (a) a claim in excess of an amount deemed by Agent in its sole
discretion to be material, (b) any legal or equitable remedy that would have the
effect of subordinating any or all of the Obligations or Liens of Agent or any
Lender under the Loan Documents to any other claim, or (c) have a Material
Adverse Effect on the rights and remedies of Agent or any Lender under any Loan
Document, the Pre-Petition Loan Documents, or the collectability of all or any
portion of the Obligations;

(xvi)

the entry of an order in the Chapter 11 Case or the Canadian Proceedings, as
applicable, avoiding or requiring repayment of any portion of the payments made
on account of the Obligations owing under this Agreement or the other Loan
Documents;

(xvii)

the failure of any Credit Party to perform any of its material obligations under
the Interim Order, the Final Order or any of the Canadian Orders, which
adversely affects the interests of Lenders, as reasonably determined by Agent;

(xviii)

except as otherwise provided by the Financing Orders, the entry of an order in
the Chapter 11 Case or the Canadian Proceedings granting any other super
priority administrative claim or Lien equal or superior to that granted to
Agent, on behalf of itself and the Lenders; or

(xix)

any of the Credit Parties’ return of goods constituting Collateral pursuant to
Section 546(g) of the Bankruptcy Code other than in accordance with any such
program (a) approved pursuant to a First Day Order, or (b) otherwise approved by
the Bankruptcy Court and consented to by Agent in writing, and in either case
which results in the outstanding balance of the Revolving Loan exceeding the
Borrowing Base.

8.2

Remedies.  Notwithstanding the provisions of Section 362 of the Bankruptcy Code
and any stay of proceedings granted in the Canadian Proceedings but in any event
subject to the terms of the Financing Orders, without any application, motion or
notice to, hearing before, or order from the Bankruptcy Court or the Canadian
Court, as applicable:

(a)

 If any Event of Default has occurred and is continuing, Agent may (and at the
written request of the Requisite Revolving Lenders shall), by notice to the
Borrower Representative, suspend the Revolving Loan facility with respect to
additional Advances and/or the incurrence of additional Letter of Credit
Obligations, whereupon any additional Advances and additional Letter of Credit
Obligations shall be made or incurred in Agent’s sole discretion (or in the sole
discretion of the Requisite Revolving Lenders, if such suspension occurred at
their direction) so long as such Event of Default is continuing.  If any Event
of Default has occurred and is continuing, Agent may (and at the written request
of Requisite Lenders shall), without notice except as otherwise expressly
provided herein, increase the rate of interest applicable to the Loans and the
Letter of Credit Fees to the Default Rate.

(b)

If any Event of Default has occurred and is continuing, Agent may (and at the
written request of the Requisite Lenders shall), without notice: (i) terminate
the Revolving Loan facility with respect to further Advances or the incurrence
of further Letter of Credit Obligations; (ii) reduce the Revolving Loan
Commitment from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code.

(c)

If any Event of Default has occurred and is continuing, Agent may (and at the
written request of the Requisite Lenders shall): (i) direct any or all of the
Credit Parties to sell or otherwise dispose of any or all of the Collateral on
terms and conditions reasonably acceptable to Agent pursuant to Sections 363,
365 and other applicable provisions of the Bankruptcy Code and pursuant to the
BIA or the CCAA (and, without limiting the foregoing, direct any Credit Party to
assume and assign any lease or executory contract included in the Collateral to
Agent’s designees in accordance with and subject to Section 365 of the
Bankruptcy Code or the CCAA); (ii) enter onto the premises of any Credit Party
in connection with an orderly liquidation of the Collateral; or (iii) exercise
any rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code and, pursuant to the
Interim Order, the Final Order or any Canadian Order, the automatic stay of
Section 362 of the Bankruptcy Code and the stay of proceedings granted by the
Canadian Court in the Canadian Proceedings shall be modified and vacated to
permit Agent and the Lenders to exercise their remedies under this Agreement and
the Loan Documents, without further notice, application or motion to, hearing
before, or order from, the Bankruptcy Court or the Canadian Court, as
applicable, provided, however, notwithstanding anything to the contrary
contained herein, Agent shall be permitted to exercise any remedy in the nature
of a liquidation of, or foreclosure on, any interest of and the Credit Party in
the Collateral only upon three (3) days prior written notice to such Credit
Party and counsel approved by the Bankruptcy Court for the Committee.

8.3

Waivers by Credit Parties.  

Except as otherwise provided for in this Agreement or by applicable law, each
Credit Party waives (including for purposes of Section 12): (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent’s taking possession or
control of, or to Agent’s replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.

9.

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1

Assignment and Participations.  

(a)

Subject to the terms of this Section 9.1, any Lender may make an assignment of,
or sell participations in, at any time or times, the Loan Documents, Loans,
Letter of Credit Obligations and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder.  Any assignment by a Lender (other than to an
Affiliate of such Lender) shall: (i) require the consent of Agent and (so long
as no Event of Default has occurred and is continuing) Borrower (such consent
not to be unreasonably withheld or delayed) and the execution of an assignment
agreement (an “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory
to, and acknowledged by, Agent; (ii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; (iv)
include a payment to Agent of an assignment fee of $3,500; and (v) so long as no
Event of Default has occurred and is continuing, require the consent of Borrower
Representative, which shall not be unreasonably withheld or delayed.  In the
case of an assignment by a Lender under this Section 9.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder.  The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment.  Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”.  In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment.  In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned.  Notwithstanding the foregoing provisions of this Section
9.1(a), any Lender may at any time pledge the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.  

(b)

Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents).  Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”; provided, (i) a participant shall not be entitled
to receive any greater payment under Sections 1.13, 1.15, 1.16 or 9.8 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, and such participant must comply with
the provisions of Sections 1.13, 1.15, 1.16 and 9.8 as though it were a Lender
and (ii) a participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 1.15(c) unless Borrower
Representative is notified of the participation sold to such participant and
such participant agrees, for the benefit of Borrowers, to comply with
Section 1.15(c) as though it were a Lender.  Except as set forth in the
preceding sentence no Borrower or Credit Party shall have any obligation or duty
to any participant.  Neither Agent nor any Lender (other than the Lender selling
a participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.

(c)

Except as expressly provided in this Section 9.1, no Lender shall, as between
Borrowers and that Lender, or Agent and that Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

(d)

If GE Capital should seek a primary syndication of the Loans and Commitments
under this Agreement to Lenders reasonably acceptable to Borrowers, then at the
request of GE Capital, Borrower Representative agrees to actively assist, and
cooperate with (and cause its Subsidiaries and use reasonable efforts to cause
Borrower Representative’s advisors to actively assist and cooperate with), GE
Capital in effecting and completing such syndication, including, participating
in bank and other relevant meetings, preparing and providing to GE Capital
information relating to the syndication reasonably requested by GE Capital,
using commercially reasonable efforts to use its existing banking relationships
to assist with GE Capital’s syndication efforts, and assisting GE Capital in the
preparation of a confidential information memorandum, presentations and other
offering materials to be used in connection with the syndication and confirming
that all materials made available to GE Capital by Borrower Representative or
any of its representatives, taken as a whole and after giving effect to all
written updates thereto, do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made. GE Capital will, in consultation with Borrower
Representative, manage and control all aspects of any such syndication.

(e)

Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

(f)

So long as no Event of Default has occurred and is continuing, no Lender shall
assign or sell participations in any portion of its Loans or Commitments to a
potential Lender or participant, if, as of the date of the proposed assignment
or sale, the assignee Lender or participant would be subject to capital adequacy
or similar requirements under Section 1.16(a), increased costs under Section
1.16(b), an inability to fund LIBOR Loans under Section 1.16(c), or withholding
taxes in accordance with Section 1.15(a).  

(g)

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if such Loan were made by such Granting
Lender.  No SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  Any SPC may (i) with notice to, but without the prior written consent
of, Borrowers and Agent and without paying any processing fee therefor assign
all or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by Borrowers and Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.  This Section 9.1(g) may not be amended without the prior written consent
of each Granting Lender, all or any of whose Loans are being funded by an SPC at
the time of such amendment.  For the avoidance of doubt, the Granting Lender
shall for all purposes, including without limitation, the approval of any
amendment or waiver of any provision of any Loan Document or the obligation to
pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record hereunder.

(h)

Nothing contained in this Section 9 shall require the consent of any party for
GE Capital to assign any of its rights in respect of any Swap Related
Reimbursement Obligation.

9.2

Appointment of Agent.  

GE Capital is hereby appointed to act on behalf of all Lenders as Agent under
this Agreement and the other Loan Documents.  The provisions of this Section 9.2
are solely for the benefit of Agent and Lenders and no Credit Party nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement
and the other Loan Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party or any other
Person.  Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents.  The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender.  Except as
expressly set forth in this Agreement and the other Loan Documents, Agent shall
not have any duty to disclose, and shall not be liable for failure to disclose,
any information relating to any Credit Party or any of their respective
Subsidiaries or any Account Debtor that is communicated to or obtained by GE
Capital or any of its Affiliates in any capacity.  Neither Agent nor any of its
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages caused by its or their own gross
negligence or willful misconduct.

If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining.  Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent,
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the reasonable opinion of Agent, expose Agent to
Environmental Liabilities or (c) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as applicable.  Without
limiting the generality of the foregoing, each Lender hereby authorizes Agent
and the Requisite Lenders to consent, on behalf of each Lender, to an Interim
Order substantially in the form attached as Exhibit I, a Final Order and the
Canadian Orders.

9.3

Agent’s Reliance, Etc.  

Neither Agent nor any of its Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for damages caused by its or their own gross negligence
or willful misconduct.  Without limiting the generality of the foregoing, Agent:
 (a)  may treat the payee of any Note as the holder thereof until Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

9.4

GE Capital and Affiliates.  

With respect to its Commitments hereunder, GE Capital shall have the same rights
and powers under this Agreement and the other Loan Documents as any other Lender
and may exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity.  GE Capital and its Affiliates may lend money to, invest
in, and generally engage in any kind of business with, any Credit Party, any of
their Affiliates and any Person who may do business with or own securities of
any Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders.  GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between GE Capital as a Lender holding disproportionate interests in the Loans
and GE Capital as Agent.

9.5

Lender Credit Decision.  

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Financial Statements referred to in
Section 3.7 and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Credit Parties
and its own decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.  Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.

9.6

Indemnification.  

Lenders agree to indemnify Agent (to the extent not reimbursed by Credit Parties
and without limiting the obligations of Credit Parties hereunder), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Agent in connection therewith; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct. Without limiting
the foregoing, each Lender agrees to reimburse Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Credit Parties.
 

9.7

Successor Agent.  

Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower Representative.  Upon giving such
notice of resignation, the Requisite Lenders shall have the right to appoint a
successor Agent.  If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within one hundred twenty (120) days after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Agent as provided above.  Any successor Agent appointed by Requisite
Lenders or the resigning Agent hereunder shall be subject to the approval of
Borrower Representative, such approval not to be unreasonably withheld or
delayed; provided that such approval shall not be required if an Event of
Default has occurred and is continuing.  Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Agent.  Upon the earlier of the acceptance of any appointment as Agent
hereunder by a successor Agent or the effective date of the resigning Agent’s
resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue.  After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Loan Documents.  

9.8

Setoff and Sharing of Payments.  

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 9.9(f), each Lender
is hereby authorized at any time or from time to time, without prior notice to
any Credit Party or to any Person other than Agent, (any such notice being
hereby expressly waived), and to the fullest extent permitted by law, to offset
and to appropriate and to apply any and all balances held by it at any of its
offices for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due; provided that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights.  Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Section 1.13, 1.15 or
1.16).  Each Lender’s obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1(c).
 Each Credit Party that is a Borrower or Guarantor agrees, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its Pro Rata Share of the Obligations and may
sell participations in such amounts so offset to other Lenders and holders and
(b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation.  Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

9.9

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.  

(a)

Advances; Payments.

(i)

Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(c).  If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time) on
the date such Notice of Revolving Advance is received, by telecopy, telephone or
other similar form of transmission.  Each Revolving Lender shall make the amount
of such Lender’s Pro Rata Share of such Revolving Credit Advance available to
Agent in same day funds by wire transfer to Agent’s account as set forth in
Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan, and not later than noon (New York time) on
the requested funding date, in the case of a LIBOR Loan.  After receipt of such
wire transfers (or, in Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to Borrower designated by Borrower Representative in
the Notice of Revolving Credit Advance.  All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.

(ii)

Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan.  Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it.  To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
 Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

(b)

Availability of Lender’s Pro Rata Share.  Agent may assume that each Revolving
Lender will make its Pro Rata Share of each Revolving Credit Advance available
to Agent on each funding date.  If such Pro Rata Share is not, in fact, paid to
Agent by such Revolving Lender when due, Agent will be entitled to recover such
amount on demand from such Revolving Lender without setoff, counterclaim or
deduction of any kind.  If any Revolving Lender fails to pay the amount of its
Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly notify
Borrower Representative and Borrowers shall immediately repay such amount to
Agent.  Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder.  To the extent that Agent advances funds to any
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Advance is made, Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

(c)

Return of Payments.

(i)

If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii)

If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d)

Non-Funding Lenders.  The failure of any Non-Funding Lender to make any Advance
or any payment required by it hereunder or to purchase any participation in any
Swing Line Loan to be made or purchased by it on the date specified therefor
shall not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such Advance or purchase such participation
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be included in the calculation
of “Requisite Lenders” or “Requisite Revolving Lenders” hereunder) for any
voting or consent rights under or with respect to any Loan Document.  At
Borrower Representative’s request, Agent, in Agent’s sole discretion (but
without any obligation), or a Person reasonably acceptable to Agent shall have
the right to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Borrower Representative’s request, sell and assign to
Agent or such Person, as the case may be, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.

(e)

Dissemination of Information.  Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct.    

(f)

Actions in Concert.  Anything in this Agreement to the contrary notwithstanding,
each Lender hereby agrees with each other Lender that no Lender shall take any
action to protect or enforce its rights arising out of this Agreement or the
Notes (including exercising any rights of setoff) without first obtaining the
prior written consent of Agent and Requisite Lenders, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
and the Notes shall be taken in concert and at the direction or with the consent
of Agent or Requisite Lenders.

9.10

Quebec Security Documents.

(a)

For greater certainty, and without limiting the powers of Agent, or any other
Person acting as an agent or mandatary for Agent hereunder or under any other
Loan Documents, Borrowers, the Credit Parties and the Canadian Borrowing Base
Guarantors hereby acknowledge that, for purposes of holding any hypothecs and
security granted by any of Borrowers, Credit Parties or Canadian Borrowing Base
Guarantors on property pursuant to the laws of the Province of Quebec to secure
obligations of any of Borrowers, Credit Parties or the Canadian Borrowing Base
Guarantors under any debenture or bond issued by any of Borrowers, Credit
Parties or the Canadian Borrowing Base Guarantors, Agent shall be the holder of
an irrevocable power of attorney (“fondé de pouvoir”) (within the meaning of the
Civil Code of Quebec) for the Lenders, any L/C Issuer or any of their
Affiliates, and in particular for all present and future holders of any such
debenture or bond.  The Lenders, any L/C Issuer and any of their Affiliates
hereby: (i) irrevocably constitute, to the extent necessary, Agent as the holder
of an irrevocable power of attorney (“fondé de pouvoir”) (within the meaning of
Article 2692 of the Civil Code of Quebec) in order to hold hypothecs and
security granted by Borrowers, the Credit Parties and the Canadian Borrowing
Base Guarantors on property pursuant to the laws of the Province of Quebec to
secure the obligations of Borrowers, the Credit Parties and the Canadian
Borrowing Base Guarantors under any debenture or bond issued by Borrowers, the
Credit Parties and the Canadian Borrowing Base Guarantors; and (ii)  appoint and
agree that Agent may act as the bondholder and mandatary (i.e. agent) with
respect to any debenture or bond that may be issued by any of Borrowers, Credit
Parties or Canadian Borrowing Base Guarantors and pledged in its favour from
time to time.

(b)

Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Quebec), Agent may acquire and be the holder of any
debenture or bond issued by any of Borrowers, Credit Parties or Canadian
Borrowing Base Guarantors (i.e. the “fondé de pouvoir” may acquire and hold the
first debenture or bond issued under any deed of hypothec by Borrowers, the
Credit Parties or the Canadian Borrowing Base Guarantors).  The Borrowers, the
Credit Parties and the Canadian Borrowing Base Guarantors hereby acknowledge
that such debenture or bond constitutes a title of indebtedness, as such term is
used in Article 2692 of the Civil Code of Quebec.

(c)

The constitution of Agent as “fondé de pouvoir” and as bondholder and mandatary
with respect to any bond that may be issued and pledged from time to time to
Agent for the benefit of the Lenders, any L/C Issuer and any of their
Affiliates, shall be deemed to have been ratified and confirmed by each Person
accepting an assignment of, a participation in or an arrangement in respect of,
all or any portion of an assignor’s rights and obligations under this Agreement
by the execution of an assignment agreement, including an Assignment Agreement
or other agreement pursuant to which it becomes such assignee or participant,
and by each successor Agent by the execution of an Assignment Agreement or other
agreement, or by the compliance with other formalities, as the case may be,
pursuant to which it becomes a successor Agent under this Agreement.

(d)

Agent, acting as “fondé de pouvoir” for the benefit of the Lenders, any L/C
Issuer and any of their Affiliates, shall have the same rights, powers and
immunities as Agent as stipulated herein, including under this Section 9, which
shall apply mutatis mutandis.  Without limitation, the provisions of Section 9.7
shall apply mutatis mutandis to the resignation and appointment of a successor
Agent acting as “fondé de pouvoir”.

(e)

Agent, acting as bondholder, shall have the same rights, powers and immunities
as Agent as stipulated herein, including under this Section 9, which shall apply
mutatis mutandis.  Without limitation, the provisions of Section 9.7 shall apply
mutatis mutandis to the resignation and appointment of a successor Agent acting
as bondholder and mandatary for the benefit of the Lenders, any L/C Issuer and
any of their Affiliates.

10.

SUCCESSORS AND ASSIGNS

10.1

Successors and Assigns.  

This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of each Credit Party, Agent, Lenders and their respective
successors and permitted assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein.  No Credit Party may assign, transfer, hypothecate
or otherwise convey its rights, benefits, obligations or duties hereunder or
under any of the other Loan Documents without the prior express written consent
of Agent and Lenders.  Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void.  A Lender may not assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents except in accordance with
Section 9.1, and any other purported assignment, transfer, hypothecation or
conveyance shall be void.  The terms and provisions of this Agreement are for
the purpose of defining the relative rights and obligations of each Credit
Party, Agent and Lenders with respect to the transactions contemplated hereby
and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.

11.

MISCELLANEOUS

11.1

Complete Agreement; Modification of Agreement.  

The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2.  Any letter of interest, commitment
letter, fee letter or confidentiality agreement, if any, between any Credit
Party and Agent or any Lender or any of their respective Affiliates, predating
this Agreement and relating to a financing of substantially similar form,
purpose or effect shall be superseded by this Agreement.  Notwithstanding the
foregoing, the GE Capital Fee Letter and any market flex provisions contained in
the final commitment letter between Agent and Borrower shall survive the
execution and delivery of this Agreement and shall continue to be binding
obligations of the parties.

11.2

Amendments and Waivers.  

(a)

Except for actions expressly permitted to be taken by Agent, no amendment,
modification, elimination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders, as applicable.  Except as set forth in clauses
(b) and (c) below, all such amendments, modifications, eliminations or waivers
requiring the consent of any Lenders shall require the written consent of
Requisite Lenders.

(b)

No amendment, modification, elimination or waiver of or consent with respect to
any provision of this Agreement that increases the percentage advance rates set
forth in the definition of the Borrowing Base (other than an increase to a
previous level), or that makes less restrictive the nondiscretionary criteria
for exclusion from Eligible Accounts, Eligible Inventory and Eligible
Machinery-in-Process set forth in Sections 1.6, 1.7 and 1.7A (except to restore
nondiscretionary criteria that previously were available) shall be effective
unless the same shall be in writing and signed by Agent, Requisite Revolving
Lenders and Borrowers.  No amendment, modification, elimination or waiver of or
consent with respect to any provision of this Agreement that waives compliance
with the conditions precedent set forth in Section 2.2 to the making of any Loan
or the incurrence of any Letter of Credit Obligations shall be effective unless
the same shall be in writing and signed by Agent, Requisite Revolving Lenders
and Borrowers.  Notwithstanding anything contained in this Agreement to the
contrary, no waiver or consent with respect to any Default or any Event of
Default shall be effective for purposes of the conditions precedent to the
making of Loans or the incurrence of Letter of Credit Obligations set forth in
Section 2.2 unless the same shall be in writing and signed by Agent, Requisite
Revolving Lenders and Borrowers.

(c)

No amendment, modification, elimination or waiver shall, unless in writing and
signed by Agent and each Lender and L/C Issuer directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed only to affect those Lenders whose Commitments are increased and may
be approved by Requisite Lenders including those Lenders whose Commitments are
increased); (ii) reduce the principal of, rate of interest on or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Section 1.3(b)(ii)-(iv)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) except as otherwise permitted herein or in the other Loan Documents, release
any Guarantor or release all or substantially all of the Collateral (which
action shall be deemed to directly affect all Lenders and the L/C Issuer);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; and (vii) amend or waive this Section 11.2 or the
definitions of the terms “Requisite Lenders” or “Requisite Revolving Lenders”
insofar as such definitions affect the substance of this Section 11.2.
 Furthermore, no amendment, modification, elimination or waiver affecting the
rights or duties of Agent or L/C Issuer, or of GE Capital in respect of any Swap
Related Reimbursement Obligations, under this Agreement or any other Loan
Document, including any increase in the L/C Sublimit or any release of any
Guaranty or Collateral requiring a writing signed by all Lenders, shall be
effective unless in writing and signed by Agent or L/C Issuer or GE Capital, as
the case may be, in addition to Lenders required hereinabove to take such
action.  Each amendment, modification, elimination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No amendment, modification, elimination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document.  No
amendment, modification, elimination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
 No notice to or demand on any Credit Party in any case shall entitle such
Credit Party or any other Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, elimination,
waiver or consent effected in accordance with this Section 11.2 shall be binding
upon each holder of the Notes at the time outstanding and each future holder of
the Notes.

(d)

If, in connection with any proposed amendment, modification, waiver or
elimination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (d) being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent, in its sole discretion (but without any
obligation), or a Person reasonably acceptable to Agent shall have the right to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon Borrower Representative’s request, sell and assign to
Agent or such Person, all of the Commitments of such Non-Consenting Lenders for
an amount equal to the principal balance of all Loans held by the Non-Consenting
Lenders and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

(e)

Upon payment in full in cash and performance of all of the Obligations (other
than indemnification and other contingent Obligations), termination of the
Commitments and so long as no suits, actions, proceedings or claims are pending
or threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Agent shall deliver to Borrowers
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

11.3

Fees and Expenses.  

Borrowers shall reimburse Agent and Lenders for all reasonable out-of-pocket
costs and expenses incurred in connection with the negotiation, preparation and
filing and/or recordation of the Loan Documents, the Interim Order, the Final
Order and the Canadian Orders, and any other documents prepared in connection
herewith or in connection with the Chapter 11 Case or the Canadian Proceedings,
incurred in connection with:

(a)

the negotiation, preparation and filing and/or recordation of the Loan
Documents, the Interim Order, the Final Order and the Canadian Orders, and any
other documents prepared in connection herewith or in connection with the
Chapter 11 Case, or the Canadian Proceedings and consummation of the
transactions contemplated hereby and thereby;

(b)

any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

(c)

any litigation, contest, dispute, suit, proceeding or action in any way relating
to the Collateral, any of the Loan Documents or any other agreement to be
executed or delivered in connection herewith or therewith, including any such
litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the Loans during the pendency of one or
more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;

(d)

any attempt to enforce any remedies of Agent against any or all of the Credit
Parties or any other Person that may be obligated to Agent or any Lender by
virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work-out or restructuring of the Loans during
the pendency of one or more Events of Default;;

(e)

any workout or restructuring of the Loans during the pendency of one or more
Events of Default;

(f)

all of the reasonable out-of-pocket fees and expenses of the Advisors in
connection with the preparation, reproduction, delivery and review of pleadings,
documents and reports related to the Chapter 11 Case and the Canadian
Proceedings and any subsequent case under Chapter 7 of the Bankruptcy Code or
any Canadian Liquidation, attendance at meetings, court hearings or conferences
related to the Chapter 11 Case, Canadian Proceedings, and any subsequent case
under Chapter 7 of the Bankruptcy Code or any Canadian Liquidation, and general
monitoring of the Chapter 11 Case and Canadian Proceedings and any subsequent
case under Chapter 7 of the Bankruptcy Code or any Canadian Liquidation; and

(g)

efforts to (i) monitor the Loans or any of the other Obligations, (ii) evaluate,
observe or assess any of the Credit Parties or their respective affairs, and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral; provided that only one Inventory
appraisal per fiscal year shall be reimbursed (unless an Event of Default shall
have occurred and be continuing at the time of any additional Inventory
appraisal);

including, as to each of clauses (a) through (g) above, all reasonable
out-of-pocket attorneys’ and other professional and service providers’ fees
arising from such services and other advice, assistance or other representation,
including those in connection with any appellate proceedings, and all reasonable
expenses, costs, charges and other fees incurred by such counsel and others in
connection with or relating to any of the events or actions described in this
Section 11.3, all of which shall be payable on the Closing Date (in the case of
clause (a))and otherwise within 10 Business Days of receipt by Borrower
Representative of a written request therefor documenting such expense.  Without
limiting the generality of the foregoing, such out-of-pocket expenses, costs,
charges and fees may include to the extent reasonable:  fees and reasonable
out-of-pocket costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants (financial or
otherwise) and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and reasonable expenses for travel, lodging and
food paid or incurred in connection with the performance of such legal or other
advisory services.

11.4

No Waiver.  

Agent’s or any Lender’s failure, at any time or times, to require strict
performance by the Credit Parties of any provision of this Agreement or any
other Loan Document shall not waive, affect or diminish any right of Agent or
such Lender thereafter to demand strict compliance and performance herewith or
therewith.  Any suspension or waiver of an Event of Default shall not suspend,
waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type.  Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Credit Party contained in this Agreement or
any of the other Loan Documents and no Default or Event of Default by any Credit
Party shall be deemed to have been suspended or waived by Agent or any Lender,
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other authorized employee of Agent and the applicable required
Lenders, and directed to Borrowers specifying such suspension or waiver.

11.5

Remedies.  

Agent’s and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise.  Recourse to the Collateral shall not be
required.

11.6

Severability.  

Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.

11.7

Conflict of Terms.  

Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.

11.8

Confidentiality.  

Agent and each Lender agree to use commercially reasonable efforts (equivalent
to the efforts Agent or such Lender applies to maintaining the confidentiality
of its own confidential information) to maintain as confidential all information
provided to them by the Credit Parties and, with respect to information provided
after the Closing Date, designated as confidential for a period of two (2) years
following the termination of this Agreement, except that Agent and any Lender
may disclose such information (a) to Persons employed or engaged by Agent or
such Lender on a confidential and need-to-know basis; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority having
jurisdiction over Agent and such Lender or compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which Agent or such Lender is a party; or (f) that becomes
publicly available through no fault of Agent or any Lender.

11.9

GOVERNING LAW.  

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE
LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA (INCLUDING THE BANKRUPTCY CODE).  EACH CREDIT
PARTY HEREBY CONSENTS AND AGREES THAT THE BANKRUPTCY COURT SHALL HAVE
NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, THE LENDERS
AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THE BANKRUPTCY COURT
MAY HAVE TO BE HEARD BY A COURT OTHER THAN THE BANKRUPTCY COURT; PROVIDED
FURTHER,  THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.  EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

11.10

Notices.  

(a)

Addresses.  All notices, demands, requests, directions and other communications
required or expressly authorized to be made by this Agreement shall, whether or
not specified to be in writing but unless otherwise expressly specified to be
given by any other means, be given in writing and (i) addressed to (A) the party
to be notified and sent to the address or facsimile number indicated in Annex I,
or (B) otherwise to the party to be notified at its address specified on the
signature page of any applicable Assignment Agreement, (ii) posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of Agent prior to posting) in an appropriate location by uploading
such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System set up by or at the direction of Agent in an appropriate
location or (iv) addressed to such other address as shall be notified in writing
(A) in the case of Borrower Representative, Agent and Swing Line Lender, to the
other parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent.  Transmission by electronic mail (including E-Fax,
even if transmitted to the fax numbers set forth in clause (i) above) shall not
be sufficient or effective to transmit any such notice under this clause (a)
unless such transmission is an available means to post to any E-System.

(b)

Effectiveness.  All communications described in clause (a) above and all other
notices, demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System.  Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than Borrower Representative or Agent) designated in Annex
I to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
 The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.    

11.11

Section Titles.  

The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

11.12

Counterparts.  

This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.

11.13

WAIVER OF JURY TRIAL.  

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.

11.14

Press Releases and Related Matters.  

Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of GE Capital or its affiliates or referring to this
Agreement, the other Loan Documents or the Related Transactions Documents
without at least two (2) Business Days’ prior notice to GE Capital and without
the prior written consent of GE Capital (such consent not to be unreasonably
withheld or delayed) unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law or the requirements of any securities
exchange and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure.
 With at least two (2) Business Days’ prior notice to Borrower Representative
and subject to Borrower Representative’s prior written consent (such consent not
to be unreasonably withheld or delayed), Agent or any Lender may publish
advertising materials relating to the financing transactions contemplated by
this Agreement using Borrowers’ name, product photographs, logo or trademark.
 Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

11.15

Reinstatement.  

This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made.  In the event that any payment,
or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

11.16

Advice of Counsel.  

Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 11.9 and 11.13,
with its counsel.

11.17

No Strict Construction.  

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

11.18

Obligations Absolute.  To the fullest permitted by applicable law, all
obligations of the Credit Parties hereunder shall be absolute and unconditional
irrespective of:

(a)

any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Credit Party;

(b)

any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any other Credit Party;

(c)

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d)

any exchange, release or non-perfection of any other Collateral, or any release
or amendment or wavier of or consent to any departure from any guarantee, for
all or any of the Obligations;

(e)

any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f)

any other circumstances which might otherwise constitute a defense available to,
or a discharge of, the Credit Parties (other than payment in full).

11.19

Parties Including Trustees; Bankruptcy Court Proceedings.  This Agreement, the
other Loan Documents, and all Liens and other rights and privileges created
hereby or pursuant hereto or to any other Loan Document shall be binding upon
each Credit Party, the bankruptcy estate of each Credit Party, and any trustee,
Canadian Liquidator, other bankruptcy estate representative or any successor in
interest of any Credit Party in the Chapter 11 Case or the Canadian Proceedings
or any subsequent case commenced under Chapter 7 of the Bankruptcy Code or any
Canadian Liquidation, and shall not be subject to Section 365 of the Bankruptcy
Code.  The Liens created by this Agreement and the other Loan Documents shall be
and remain valid and perfected in the event of the substantive consolidation or
conversion of the Chapter 11 Case or any other bankruptcy case of any Credit
Party to a case under Chapter 7 of the Bankruptcy Code or commencement of a
Canadian Liquidation in the event of dismissal of the Chapter 11 Case or the
Canadian Proceedings or the release of any Collateral from the jurisdiction of
the Bankruptcy Court or the Canadian Court, as applicable, for any reason,
without the necessity that Agent files financing statements or otherwise perfect
its Liens under applicable law.

12.

CROSS-GUARANTY

12.1

Cross-Guaranty.  

Each Borrower hereby agrees that such Borrower is jointly and severally liable
for, and hereby absolutely and unconditionally guarantees to Agent and Lenders
and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and  performance of,
all Obligations owed or hereafter owing to Agent and Lenders by each other
Borrower.  Each Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

(a)

the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b)

the absence of any action to enforce this Agreement (including this Section 12)
or any other Loan Document or the waiver or consent by Agent and Lenders with
respect to any of the provisions thereof;

(c)

the existence, value or condition of, or failure to perfect its Lien against,
any security for the Obligations or any action, or the absence of any action, by
Agent and Lenders in respect thereof (including the release of any such
security);

(d)

the insolvency of any Credit Party; or

(e)

any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

12.2

Waivers by Borrowers.  To the extent permitted by law, each Borrower expressly
waives all rights it may have now or in the future under any statute, or at
common law, or at law or in equity, or otherwise, to compel Agent or Lenders to
marshal assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Credit Party, any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, such Borrower.  It is agreed among each
Borrower, Agent and Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 12 and such waivers, Agent and
Lenders would decline to enter into this Agreement.

12.3

Benefit of Guaranty.  

Each Borrower agrees that the provisions of this Section 12 are for the benefit
of Agent and Lenders and their respective successors and permitted assigns, and
nothing herein contained shall impair, as between any other Borrower and Agent
or Lenders, the obligations of such other Borrower under the Loan Documents.

12.4

Subrogation, Etc.  

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, and except as set forth in Section 12.7, to the extent permitted by
applicable law, each Borrower hereby expressly and irrevocably agrees that it
shall not exercise any of its rights at law or in equity to subrogation,
reimbursement,  exoneration, contribution, indemnification or set off and waives
any and all defenses available to a surety, guarantor or accommodation
co-obligor.  Each Borrower acknowledges and agrees that this waiver is intended
to benefit Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 12, and
that Agent, Lenders and their respective successors and permitted assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 12.4.

12.5

Election of Remedies.  

If Agent or any Lender may, under applicable law, proceed to realize its
benefits under any of the Loan Documents giving Agent or such Lender a Lien upon
any Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Agent or any Lender
may, at its sole option, determine which of its remedies or rights it may pursue
without affecting any of its rights and remedies under this Section 12.  If, in
the exercise of any of its rights and remedies, Agent or any Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Agent or such Lender and, to the extent
permitted by law, waives any claim based upon such action, even if such action
by Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender.  Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations.  The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
 Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

12.6

Limitation.  

Notwithstanding any provision herein contained to the contrary, each Borrower’s
liability under this Section 12 (which liability is in any event in addition to
amounts for which such Borrower is primarily liable under Section 1) shall be
limited to an amount not to exceed as of any date of determination the greater
of:

(a)

the net amount of all Loans advanced to any other Borrower under this Agreement
and then re-loaned or otherwise transferred to, or for the benefit of, such
Borrower; and

(b)

the amount that could be claimed by Agent and Lenders from such Borrower under
this Section 12 without rendering such claim voidable or avoidable under Section
548 of Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law after taking into account, among other things, such Borrower’s right
of contribution and indemnification from each other Borrower under Section 12.7.

12.7

Contribution with Respect to Guaranty Obligations.  

(a)

To the extent that any Borrower shall make a payment under this Section 12 of
all or any of the Obligations (other than Loans made to that Borrower for which
it is primarily liable) (a “Guarantor Payment”) that, taking into account all
other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Obligations (other than contingent Obligations)
and termination of the Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

(b)

As of any date of determination, the “Allocable Amount” of any Borrower shall be
equal to the maximum amount of the claim that could then be recovered from such
Borrower under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c)

This Section 12.7 is intended only to define the relative rights of Borrowers
and nothing set forth in this Section 12.7 is intended to or shall impair the
obligations of Borrowers,  jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with the terms of this
Agreement, including Section 12.1.  Nothing contained in this Section 12.7 shall
limit the liability of any Borrower to pay the Loans made directly or indirectly
to that Borrower and accrued interest, Fees and expenses with respect thereto
for which such Borrower shall be primarily liable.

(d)

The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of Borrower to which such
contribution and indemnification is owing.

(e)

The rights of the indemnifying Borrowers against other Credit Parties under this
Section 12.7 shall be exercisable upon the full payment in cash of the
Obligations and the termination of the Commitments.

12.8

Liability Cumulative.  

The liability of Borrowers under this Section 12 is in addition to and shall be
cumulative with all liabilities of each Borrower to Agent and Lenders under this
Agreement and the other Loan Documents to which such Borrower is a party or in
respect of any Obligations or obligation of the other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.




[remainder of this page intentionally left blank]





LEGAL_US_E # 82813718.7




--------------------------------------------------------------------------------










ANNEX A (Recitals)

to

CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

“ABL Priority Collateral” means, individually and collectively as the context
may require, (i) “ABL Priority Collateral” as defined in the Senior Secured
Notes Intercreditor Agreement and (ii) “DIP ABL Priority Collateral” as defined
in the DIP Intercreditor Agreement.

 “Account Debtor” means any Person obligated to any Credit Party under, with
respect to, or on account of, an Account, Chattel Paper or General Intangibles
(including a payment intangible).

“Accounting Changes” has the meaning ascribed thereto in Annex G.

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party) and (e) all collateral security of any kind, given by any
Account Debtor or any other Person with respect to any of the foregoing.

“Administration Charge” means a court-ordered charge in favor of (i) RSM Richter
Inc., in its capacity as information officer, (ii) counsel to the information
officer and (iii) counsel to the Credit Parties, in the amount of Cdn.$150,000,
granted pursuant to the DIP Recognition Order.

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Advisors” means outside legal counsel (including local counsel), auditors,
accountants, consultants, appraisers or other advisors of Agent and the Lenders.

“Affiliate” means, with respect to any Person, (a) each Person that directly or
indirectly controls, is controlled by or is under common control with such
Person and (b) each of such Person’s officers, directors, joint venturers and
partners.  For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to either (i) direct or
cause the direction of its management and policies, whether through the
ownership of voting securities, by contract or otherwise or (ii) to vote 10% or
more of the Stock having ordinary voting power for the election of directors of
such Person; provided, however, that Agent and each Lender shall not be
considered an “Affiliate” of any Credit Party.

“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

“Agreement” means the Credit Agreement by and among Borrowers, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Anti-Terrorism Laws” means any anti-terrorism or money laundering Laws,
including, without limitation, the Anti-Terrorism Order, the USA PATRIOT Act,
the Laws comprising or implementing the U.S. Bank Secrecy Act and the Laws
administered by OFAC.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).

“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin, and the
Applicable Revolver LIBOR Margin.

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

 “Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(b), which fee is determined by reference to Section 1.5(a).

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, the president, any executive vice
president, the treasurer, any assistant treasurer, any vice president, the
secretary or the general counsel of such Person.

“Availability Reserve” means an amount equal to (a) $5,000,000 at all times
prior to $25,000,000 of the commitments under the DIP Term Loan Agreement being
funded to Borrowers and utilized by Borrowers to repay outstanding amounts owing
by any Credit Party under the Pre-Petition Credit Agreement or any of the loan
documents or instruments entered into in connection therewith (other than
reimbursement obligations due with respect to the Existing Letters of Credit),
to fund working capital requirements and/or for general corporate purposes of
Borrowers and their Subsidiaries, or (b) $2,500,000 at all times thereafter.

“Avoidance Actions” shall mean any and all claims or causes of action arising
under Chapter 5 (other than Section 506(c)) or Section 724(a) of the Bankruptcy
Code to avoid transfers, preserve or transfer liens or otherwise recover
property of the estate. “Avoidance Actions” do not include claims or causes of
action pursuant to Section 549 of the Bankruptcy Code and the proceeds thereof,
to the extent the transfer avoided was of an asset otherwise constituting
Collateral (as defined in the Pre-Petition Credit Agreement) or the Collateral.

“Bailee’s Letter” means a letter in form and substance reasonably acceptable to
Agent and executed by any Person (other than a Credit Party) that is in
possession of any Collateral on behalf of such Credit Party pursuant to which
such Person acknowledges the Lien of Agent for the benefit of Agent and the
Lenders with respect thereto.

“Bankruptcy Code” has the meaning ascribed to such term in the recitals hereto.
 

“Bankruptcy Court” has the meaning ascribed to such term in the recitals hereto.

“BIA” means the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c. B-3, as
may be amended from time to time.

 “Blocked Accounts” has the meaning ascribed to it in Annex C.

“Blocked Person” means any Person: (i) listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order; (ii) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, the Anti-Terrorism Order; (iii) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any United States Anti-Terrorism Law; (iv) that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Anti-Terrorism Order; (v) that is named as a “specially designated national” or
“blocked person” on the most current OFAC List or other similar list; or (vi)
located in an “embargoed country” or a “restricted country” as determined
pursuant to GE Capital’s internal policies with respect to Persons that are in
the same or similar businesses to that of the Credit Parties and their
Subsidiaries.  Upon the reasonable request of Parent, GE Capital shall provide
Parent with any changes to the list or “embargoed countries” or “restricted
countries” that have occurred after the Closing Date.

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.

“Book Value” means, with respect to any Inventory of any Person, the lower of
(i) cost (as reflected in the general ledger of such Person in accordance with
GAAP) and (ii) market value, in each case, determined in accordance with GAAP
calculated on a first-in, first-out basis.

“Borrower Parties” means, individually or collectively, each of Borrowers and
Canadian Borrowing Base Guarantors.

 “Borrower Representative” means Milacron Inc. in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(d).

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

“Borrowing Availability” means as of any date of determination, the lesser of
(i) the Maximum Amount and (ii) the sum of the Borrowing Base, in each case,
less (a) the sum of the Revolving Loan then outstanding, (b) amounts owing, if
any, by any Credit Party under the Pre-Petition Credit Agreement or any of the
loan documents or instruments entered into in connection therewith (other than
reimbursement obligations due with respect to the Existing Letters of Credit),
and (c) without duplication, any Reserves established by Agent at such time
including, without limitation, the Availability Reserve and the Carve-Out
Reserve; provided, however, until the entry of the Final Order, Borrowing
Availability shall be limited as set forth in the Interim Order.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

(a)

85% of the Book Value of Borrower Parties’ Eligible Accounts;

(b)

the lesser of (a)  60% of Borrower Parties’ Eligible Inventory (other than
Machinery-in-Process) valued at the lower of cost (determined on a first-in,
first-out basis) or market or (b) 85% of the NOLV of Borrower Parties’ Eligible
Inventory (other than Machinery-in-Process); and

(c)

the lesser of (a) 60% of the Eligible Machinery-in-Process valued at the lower
of cost (determined on a first-in, first-out basis) or market or (b) 85% of the
greatest of (1) the appraised build-out value for such Eligible
Machinery-in-Process, (2) the appraised scrap value for such Eligible
Machinery-in-Process or (3) another value reasonably acceptable to Agent (in
each scenario, the value of such Eligible Machinery-in-Process to be supported
by an appraisal in form and substance reasonably satisfactory to Agent);

in each case, without duplication, less any Reserves established by Agent at
such time including, without limitation, the Availability Reserve, the Carve-Out
Reserve and any Reserve for Prior Claims.

 “Borrowing Base Certificate” means a certificate to be executed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower Representative and delivered from time to time substantially in the
form attached to the Agreement as Exhibit 4.1(b).

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

“Business Trade Secrets” has the meaning specified therefor in Section 3.22.

“Canadian Benefit Plans” means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by any Credit Party having employees in Canada.

“Canadian Borrowing Base Guarantor” means any wholly-owned Canadian Subsidiary
of Parent (a) which is able to prepare all collateral reports in a comparable
manner to Borrowers’ reporting procedures; (b) which has granted to Agent a
first priority perfected Lien (subject to Permitted Liens, the Carve-Out Amount
and other Liens acceptable to Agent) on all or substantially all of its personal
property constituting ABL Priority Collateral to secure payment and performance
of the Obligations; (c) with respect to which Agent has received all customary
opinions, Code, Personal Property Security Act and Register of Personal and
Moveable Real Rights (Quebec) search reports, certificates and other documents
reasonably requested by Agent and such joinder agreements to this Agreement,
guaranties, contribution and set-off agreements and such security agreements,
pledge agreements, account control agreements and other Loan Documents
reasonably requested by Agent in form and substance reasonably satisfactory to
Agent; (d) whose outstanding equity interests are subject to a first priority
pledge (or, prior to the Discharge of Term Obligations, a second priority
pledge) in favor of Agent to secure payment and performance of the Obligations;
and (e) with respect to which Agent has received and approved, in its Permitted
Discretion, a collateral audit conducted by its personnel or an independent
audit firm designated by Agent.  As of the Closing Date, the Canadian Borrowing
Base Guarantors consist of Milacron Canada Ltd.

 “Canadian Collateral Documents” means the Canadian Security Agreements executed
by the applicable Canadian Borrowing Base Guarantors and all similar agreements
entered into by one or more of the Canadian Borrowing Base Guarantors
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List),
or such other court of competent jurisdiction in Canada administering the
Canadian Proceedings or any Canadian Liquidation.

“Canadian Dollars” and “Cdn.$” means lawful currency of Canada.

  “Canadian Guaranty” means the Guaranty of even date herewith executed by the
Canadian Borrowing Base Guarantors in favor of Agent, on behalf of itself and
Lenders.

 “Canadian Information Officer” means RSM Richter Inc., the information officer
appointed by the Canadian Court in the Canadian Proceedings.

“Canadian Liquidation” means any bankruptcy, liquidation or other proceedings
commenced by any of the Canadian Borrowing Base Guarantors pursuant to the BIA,
or the appointment of any receiver, interim receiver, receiver and manager,
custodian or similar official over any of property or assets of any of the
Canadian Borrowing Base Guarantors, or any offer, auction, sales process or sale
of the business of the Canadian Borrowing Base Guarantors pursuant to the BIA,
the CCAA or otherwise for the purposes of liquidating the business.

“Canadian Liquidator” means any trustee in bankruptcy, receiver, interim
receiver, receiver and manager, custodian or similar official appointed by the
Canadian Court in a Canadian Liquidation.

“Canadian Orders” means the Chapter 11 Recognition Order, the DIP Recognition
Order, the Final DIP Recognition Order and any other orders made by the Canadian
Court in the Canadian Proceedings from time to time.

“Canadian Pension Plans” means each plan which is a “registered pension plan”
(as defined in Section 248(1) of the ITA) in Canada established, maintained or
contributed to by any Credit Party for its employees or former employees and
shall not mean the Canadian Pension Plan that is maintained by the Government of
Canada.

 “Canadian Priority Payables” means, at any time, with respect to the Canadian
Borrowing Base Guarantors, the aggregate amount of such debts, liabilities and
obligations payable by the Canadian Borrowing Base Guarantors to any other
Person or any Governmental Authority which is secured by a Lien in favor of such
other Person or Governmental Authority or which arises by operation of
applicable law that would or could potentially rank in priority or on parity
with the Liens created by the Security Agreement or any of the Canadian Orders.

“Canadian Proceedings” means the recognition proceedings commenced by the
Canadian Borrowing Base Guarantors in the Canadian Court to recognize the
Chapter 11 Case pursuant to Section 18.6 of the CCAA.

“Canadian Security Agreements” means, individually or collectively, as the
context may require, the (i) the Security Agreement of even date herewith
entered into by and among Agent, on behalf of itself and Lenders, and each
Canadian Borrowing Base Guarantor that is a signatory thereto, and (ii) the
Quebec Security Documents.

 “Canadian Subsidiary” means any Subsidiary of a Credit Party that is created or
organized under the laws of Canada or a Province or territory of Canada.

 “Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that are required to be capitalized under
GAAP other than any such expenditure to the extent made with the proceeds of any
sale of fixed or capital assets, so long as such proceeds are applied within one
year of such sale and other than expenditures made from insurance proceeds or
condemnation awards.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Carve-Out Amount” shall have the meaning as set forth in Section 1.18.

“Carve-Out Expenses” shall have the meaning as set forth in Section 1.18.

“Carve-Out Reserve” means a Reserve in an amount equal to the Carve-Out Amount.

“Cash Collateral Account” has the meaning ascribed to it Annex B.

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

“CCAA” means the Companies’ Creditors Arrangement Act, R.S.C. 1985, c.C-36, as
may be amended from time to time.

 “Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934,) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934,) of 49% or more of the issued and outstanding shares of capital Stock of
Parent having the right to vote for the election of directors of Parent  under
ordinary circumstances; or (b) during any period of twenty-four consecutive
calendar months, individuals who at the beginning of such period constituted the
Board of Directors of Parent  (together with any new directors whose election by
the Board of Directors of Parent or whose nomination for election by the
Stockholders of Parent was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office.

“Chapter 11 Case” shall have the meaning assigned to such term in the recitals
hereto.

 “Chapter 11 Recognition Order”  means an order of the Canadian Court in the
Canadian Proceedings under Section 18.6 of the CCAA, which order shall be
reasonably satisfactory in form and substance to Agent and the Requisite
Lenders, together with all extensions, modifications and amendments thereto, in
form and substance satisfactory to Agent and the Requisite Lenders, which, among
other matters but not by way of limitation, recognizes the Chapter 11 Case,
grants an ancillary stay of proceedings against the Canadian Borrowing Base
Guarantors, and provides that Agent shall not be subject to the stay of
proceedings granted in the Canadian Proceedings until a further order is made by
the Canadian Court in the Canadian Proceedings.

 “Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

“China JV” means Milacron Plastics Machinery (Jiangyin) Co. LTD, a limited
liability company and an enterprise legal person under the laws of China, a
joint venture between Jiangnan Mould & Plastic Technology Co., LTD.  (30%) and
Milacron Plastics Technologies Group Inc. (70%) for the purpose of research,
development, design and manufacturing of plastics processing machinery and
supplies, molds for non-metallic articles, dies for motor vehicles, and jigs,
sale of self-manufactured products and provision of related technical services.

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

“Closing Date” means March 10, 2009.

 “Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Collateral” means the property covered by the Security Agreement, the Pledge
Agreement, the Mortgages and the other Collateral Documents and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Agent, on behalf of itself and Lenders, to secure the
Obligations, in each case subject to the terms of the Financing Orders or any
other order of the Bankruptcy Court in the Chapter 11 Case or the Canadian Court
in the Canadian Proceedings; provided, however, that “Collateral” shall not
include any Avoidance Actions until the entry to the Final Order, at which time
“Collateral” shall include any Avoidance Actions as provided in the Final Order.

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Canadian Collateral Documents, and any Patent Security
Agreements, Trademark Security Agreements, and Copyright Security Agreements, in
each case executed by the applicable Credit Party and/or Canadian Borrowing Base
Guarantor, and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Agent, account number
 502-328-54 in the name of Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account”.

“Commitment Termination Date” means the earliest of (a) September 10, 2009, (b)
the date of termination of Lenders’ obligations to make Advances and to incur
Letter of Credit Obligations or permit existing Loans to remain outstanding
pursuant to Section 8.2(b), (c) the closing date of a sale pursuant to Section
363 of the Bankruptcy Code of all or substantially all of the Debtors’ assets,
(d) the effective date of a confirmed plan of reorganization for Borrowers in
any case commenced pursuant to Chapter 11 of the Bankruptcy Code or the
effective date of a sanctioned plan of compromise and arrangement in any case
commenced by any Canadian Borrowing Base Guarantor pursuant to the CCAA, (e) the
date of a conversion pursuant to Chapter 7 of the Bankruptcy Code of any case in
respect of Borrowers commenced pursuant to Chapter 11 of the Bankruptcy Code or
the date any Canadian Liquidation is commenced (unless consented to by Agent and
the Requisite Lenders), (f) the date of prepayment in full in cash by Borrowers
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0) and (g) the date on which all of the obligations in respect
of the DIP Term Loan Agreement mature or terminate.

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
 Revolving Loan Commitment (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment) as
set forth on Annex J or in the most recent Assignment Agreement executed by such
Lender and (b) as to all Lenders, the aggregate of all Lenders’ Revolving Loan
Commitments (including without duplication the Swing Line Lender’s Swing Line
Commitment as a subset of its Revolving Loan Commitment), which aggregate
commitment shall be Fifty-Five Million Dollars ($55,000,000.00) on the Closing
Date, as to each of clauses (a) and (b), as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with the Agreement.

“Committee” means the official committee of unsecured creditors formed in the
Chapter 11 Case.

“Compliance Certificate” has the meaning ascribed to it in Annex E.

“Concentration Accounts” has the meaning ascribed to it in Annex C.

“Continental Plants” means Continental Plants Valuation Services, LLC.

 “Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the ”primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (i) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (ii) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 “Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
to the Security Agreement).

“Copyright Security Agreement” means a Copyright Security Agreement made in
favor of Agent, on behalf of itself and Lenders, by each applicable Grantor.

“Copyrights” means, with respect to each Grantor, all of such Grantor’s domestic
and foreign copyrights, whether registered or not, including, without
limitation, all copyright rights throughout the universe (whether now or
hereafter arising) in any and all media (whether now or hereafter developed), in
and to all original works of authorship fixed in any tangible medium of
expression, acquired or used by any Grantor (including, without limitation, all
copyrights described in Schedule II to the Security Agreement), all applications
for registration, registrations and recordings of ownership thereof (including,
without limitation, applications, registrations and recordings of ownership in
the United States Copyright Office or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all extensions, restorations or renewals thereof.

“Credit Parties” means each Borrower and each Guarantor.

“Debtors” has the meaning ascribed to it in the recitals hereto.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“DIP Budget” means the Interim DIP Budget together with the Final DIP Budget.

“DIP Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of March 10, 2009, between Agent, the DIP Term Agent and the Credit Parties.

“DIP Recognition Order” means an order of the Canadian Court in the Canadian
Proceedings under Section 18.6 of the CCAA, which order shall be reasonably
satisfactory in form and substance to Agent and the Requisite Lenders, together
with all extensions, modifications and amendments thereto, in form and substance
satisfactory to Agent and the Requisite Lenders, which, among other matters but
not by way of limitation, recognizes the Interim Order.

“DIP Term Loan Account” means an account of Parent maintained by Parent and
specified in writing to Agent from time to time; provided that such account
shall be maintained with the DIP Term Loan Agent or a DIP Term Loan Lender or
will be the subject of the account control agreement in favor of the DIP Term
Loan Agent, which will create a valid perfected first priority security interest
in such account in favor of the DIP Term Loan Agent for the ratable benefit of
the Secured Parties (as defined in the DIP Term Loan Agreement).

“DIP Term Loan Agent” means DDJ Capital Management LLC, in its capacity as
administrative agent under the DIP Term Loan Agreement.

“DIP Term Loan Agreement” means that certain Senior Secured Superpriority
Priming Debtor-In-Possession Credit Agreement, dated as of March 10, 2009, among
Parent, each Subsidiary signatory thereto as a guarantor, the DIP Term Loan
Agent, and the DIP Term Loan Lenders.

“DIP Term Loan Documents” means the DIP Term Loan Agreement and the other Loan
Documents (as defined in the DIP Term Loan Agreement), in each as may be
amended, restated, supplemented or otherwise modified in accordance with the
Intercreditor Agreement or this Agreement.  

“DIP Term Loan Indebtedness” means all Indebtedness and other obligations of the
Credit Parties under the Term Loan Documents.

 “DIP Term Loan Lenders” means the Lenders (as defined in the DIP Term Loan
Agreement).

“Disbursement Accounts” has the meaning ascribed to it in Annex C.

“Discharge of Term Obligations” means, individually and collectively as the
context may require, (i) “Discharge of Term Obligations” as defined in the
Senior Secured Notes Intercreditor Agreement and (ii) “Discharge of DIP Term
Obligations” as defined in the DIP Intercreditor Agreement.

 “Disposition” means any transaction, or series of related transactions,
pursuant to which any Person or any of its Subsidiaries sells, assigns,
transfers or otherwise disposes of any property or assets (whether now owned or
hereafter acquired) to any other Person, in each case, whether or not the
consideration therefor consists of cash, securities or other assets owned by the
acquiring Person, excluding any (x) sales of Inventory, Accounts and Equipment
in the ordinary course of business on ordinary business terms and
(y) dispositions of cash or sales or liquidations of Permitted Investments or
other similar cash equivalents that are not otherwise in violation of the terms
of this Agreement.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

“Dollars” or “$”  means lawful currency of the United States of America.

“Domestic Credit Party” means any Credit Party that is organized under the laws
of the United States or any state thereof.

“Domestic Subsidiary” means any Subsidiary of a Credit Party that is organized
under the laws of the United States or any state thereof.

“Early Termination Date” has the meaning ascribed to such term in the definition
of the term “Commitment Termination Date”.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Eligible Accounts” has the meaning ascribed to it in Section 1.6.

“Eligible Inventory” has the meaning ascribed to it in Section 1.7.

“Eligible Machinery-in-Process” has the meaning ascribed to it in Section 1.7A.

“Employee Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) (other than a Multiemployer Plan) maintained (or that was maintained at
any time during the five (5) calendar years preceding the date of any borrowing
hereunder) for employees of any Credit Party or any of its ERISA Affiliates or
was contributed to (or was required to be contributed to at any time during the
five (5) calendar years preceding the date of any borrowing hereunder) by a
Credit Party or any of its ERISA Affiliates.

“Environmental Actions” means any written complaint, summons, citation, written
notice of violation, directive, order, claim, or any litigation, investigation,
judicial or administrative proceeding or judgment by any Person or Governmental
Authority resulting or arising from any violations of Environmental Laws or
Releases of Hazardous Materials (i) from any assets, properties or businesses
owned or operated by any Credit Party or any of its Subsidiaries or any
predecessor in interest; (ii) at or relating to adjoining properties; or (iii)
at or relating to any facilities which received Hazardous Materials generated by
any Credit Party or any of its Subsidiaries or any predecessor in interest.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any binding and applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, is treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Excess Availability” means the sum of (i) Borrowing Availability plus (ii) the
amount of cash in Blocked Accounts (excluding cash held in collection accounts
with respect to the proceeds of Inventory and Accounts that were included as
Eligible Inventory, Eligible Machinery-in-Process, and/or Eligible Accounts in
the Borrowing Base Certificate used to determine Borrowing Availability).

“Excluded Assets” has the meaning ascribed to it in the Security Agreement.

“Existing Letters of Credit” means the letters of credit issued under the
Pre-Petition Credit Agreement and listed on Schedule 1.2.

“Facility” means each parcel of real property identified as a “Facility” on
Schedule 3.15 that is owned by a Credit Party on the Closing Date, including,
without limitation, the land on which such facility is located, all buildings
and other improvements thereon, all fixtures located at or used in connection
with such facility, all whether now or hereafter existing.

 “Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201
et seq.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

“Final DIP Budget” means the updated Interim DIP Budget delivered by Borrowers
prior to or in connection with the entry of the Final DIP Order.

“Final DIP Recognition Order” means an order of the Canadian Court in the
Canadian Proceedings under Section 18.6 of the CCAA, which order shall be
reasonably satisfactory in form and substance to Agent and the Requisite
Lenders, together with all extensions, modifications and amendments thereto, in
form and substance satisfactory to Agent and the Requisite Lenders, which, among
other matters but not by way of limitation, recognizes the Final Order.

 “Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Case after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court which order shall be
reasonably satisfactory in form and substance to Agent and the Requisite
Lenders, and from which no appeal or motion to reconsider has been timely filed
and such order in any respect is not the subject of a stay pending appeal
(unless Agent and the Requisite Lenders waive such requirement), together with
all extensions, modifications and amendments thereto, in form and substance
satisfactory to Agent and the Requisite Lenders, which, among other matters but
not by way of limitation, authorizes Borrowers to obtain credit, incur (or
guaranty) Indebtedness, and grant Liens under this Agreement and the other Loan
Documents, as the case may be, and provides for the super priority of Agent’s
and the Lenders’ claims.

“Financial Covenants” means the financial covenants set forth in Annex G.

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.7 and Annex E.

“Financing Orders” means the Interim Order, the Final Order, the Chapter 11
Recognition Order, the DIP Recognition Order, the Final DIP Recognition Order
and any amendment, modification or supplement thereto acceptable to Agent and
the Requisite Lenders.

 “First Day Orders” means the First Day Orders set forth on Schedule A-1, which
shall be in form and substance reasonably satisfactory to Agent.

 “Fiscal Month” means any of the monthly accounting periods of Borrowers.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31of each year.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

“Foreign Subsidiary” means any Subsidiary of a Credit Party that is not a
Domestic Subsidiary.  For purposes of this Agreement, no Credit Party shall be
deemed to be a Foreign Subsidiary.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof (but only to the extent borrowed thereunder), and specifically
including Capital Lease Obligations, current maturities of long-term debt,
revolving credit and short-term debt extendible beyond one year at the option of
the debtor, and also including,  in the case of Borrowers, the Obligations and,
without duplication, Contingent Obligations consisting of guaranties of Funded
Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“GE Capital Fee Letter” means that certain letter, dated as of March 10, 2009,
between GE Capital and Parent with respect to certain Fees to be paid from time
to time by Borrowers to GE Capital.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in intellectual property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
chooses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included  in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Grantor” means any Person that is a “Grantor” under the Security Agreement.

“Guaranties” or “Guaranty” means, individually or collectively as the context
may require, each Subsidiary Guaranty, Canadian Guaranty and any other guaranty
executed by any Guarantor in favor of Agent and Lenders in respect of the
Obligations.

“Guarantors” means each Subsidiary Guarantor, each Canadian Borrowing Base
Guarantor, and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.

“Handle” means any manner of generating, accumulating, storing, treating,
disposing of, transporting, transferring, handling, manufacturing or using, as
any of such terms may further be defined in any Environmental Law, any Hazardous
Materials.

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic under any Environmental Law, including, without
limitation, corrosivity, ignitability, toxicity or reactivity, as well as any
radioactive or explosive materials; and (e) any asbestos-containing materials
and manufactured products containing hazardous substances listed or classified
as such under Environmental Laws.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to hedge interest rates or currency, commodity or equity
values (including, without limitation, any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements), and
any confirmation executed in connection with any such agreement or arrangement.

“Hedging Obligations” means obligations owed by any Borrower Party or any
Guarantor to any Lender or any Affiliate of any Lender (in each case with the
consent of Agent) with respect to any Hedging Agreement.

“Hedging Reserve” means, as of any date of determination, an amount determined
by Agent in its reasonable credit judgment to reflect as of such date, the
aggregate termination values of (i) all Hedging Agreements then in effect which
constitute Hedging Obligations and (ii) all Swap Related Reimbursement
Obligations, in the event such Hedging Agreements or the relevant hedging
arrangement with respect to any Swap Related Reimbursement Obligations were to
be terminated on such date after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Agreements or any such
hedging agreement related to a Swap Related Reimbursement Obligation.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or obligations for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors or other accounts payable incurred in
the ordinary course of business that are not overdue by more than 6 months
unless being contested in good faith, (b) all reimbursement and other
obligations with respect to letters of credit, bankers’ acceptances and surety
bonds, whether or not matured, (c) all obligations evidenced by notes, bonds,
debentures or similar instruments, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the lessor,
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any Hedging Agreement, in each case whether
contingent or matured, (h) all Indebtedness referred to above of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property or other
assets (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, and (i) the Obligations.

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

“Indemnified Person” has the meaning ascribed to in Section 1.13.

“Index Rate” means, for any day, a floating rate equal to the highest of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), (ii) the Federal Funds Rate plus 300
basis points per annum, and (iii) the one-month LIBOR Rate.   Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Intellectual Property” means any and all Copyrights, Trademarks and Patents.

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by a Credit Party or any Subsidiary of a Credit Party in favor of
Agent, for the benefit of Agent and the Lenders, substantially in the form of
Exhibit A-1.

“Intercreditor Agreement” means, individually and collectively as the context
may require, (i) the Senior Secured Notes Intercreditor Agreement and (ii) the
DIP Intercreditor Agreement.

“Interest Expense” means, with respect to any Person for any fiscal period, (i)
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person minus (ii) the sum of (a) to the extent included in such interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period plus (b) to the extent included in
such interest expense for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period.

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of  the applicable LIBOR Period; provided  that, in
addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest that has then accrued under the Agreement.

“Interim Order” means, collectively, the order of the Bankruptcy Court entered
in the Chapter 11 Case after an interim hearing (assuming satisfaction of the
standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule
4001 and other applicable law), together with all extensions, modifications and
amendments thereto, in form and substance satisfactory to Agent and the
Requisite Lenders, which, among other matters, but not by way of limitation,
authorizes, on an interim basis, Borrowers to execute and perform under the
terms of this Agreement and the other Loan Documents, substantially in the form
of Exhibit I.

 “Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, machinery-in-process, finished goods, returned
goods, or materials or supplies of any kind, nature or description used or
consumed or to be used or consumed in such Credit Party’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.

“IRC” means the Internal Revenue Code of 1986, as amended (or any successor
statute thereto) and all regulations promulgated thereunder, in each case, as in
effect from time to time.  References to any section of the IRC shall be
construed also to refer to any successor sections.

“IRS” means the Internal Revenue Service.

“ITA” means the Income Tax Act (Canada), as the same may, from time to time, be
in effect.

“Landlord Waiver” means a letter in form and substance reasonably acceptable to
Agent and executed by a landlord or mortgagee in respect of Collateral of the
Credit Parties located at any leased premises of the Credit Parties, pursuant to
which such landlord or mortgagee, as the case may be, among other things, waives
or subordinates any Lien such landlord or mortgagee may have in respect of any
Collateral.  

 “L/C Issuer” means issuers of Letters of Credit to Borrowers as contemplated by
the Agreement, including with respect to stand-by Letters of Credit, GE Capital
Financial Inc.  

“L/C Sublimit” has the meaning ascribed to it in Annex B.

“Lease” means any lease of real property to which any Credit Party or any of its
Subsidiaries is a party as lessor or lessee.

 “Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any permitted assignee of such
Lender.

“Letter of Credit Fee” has the meaning ascribed to it in Annex B.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, Lenders and L/C Issuer at the request of Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by the L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit.  The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by L/C Issuer, Agent or
Lenders thereupon or pursuant thereto less the face amount of any Letter of
Credit Obligations that are cash collateralized in accordance with Annex B.

“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.  “Letters of Credit” does not include a Swap Related L/C.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in Section
1.5(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:

(a)

 if any LIBOR Period would otherwise end on a day that is not a LIBOR Business
Day, such LIBOR Period shall be extended to the next succeeding LIBOR Business
Day unless the result of such extension would be to carry such LIBOR Period into
another calendar month in which event such LIBOR Period shall end on the
immediately preceding LIBOR Business Day;

(b)

any LIBOR Period that would otherwise extend beyond the Commitment Termination
Date shall end two (2) LIBOR Business Days prior to such date;

(c)

any LIBOR Period that begins on the last LIBOR Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such LIBOR Period) shall end on the last LIBOR Business Day
of a calendar month;

(d)

Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e)

Borrower Representative shall select LIBOR Periods so that there shall be no
more than eight (8) separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to the greater of (a) (i) the offered rate for deposits in United States
Dollars for the applicable LIBOR Period that appears on Telerate Page 3750 as of
11:00 a.m. (London time), on the second full LIBOR Business Day next preceding
the first day of such LIBOR Period (unless such date is not a Business Day, in
which event the next succeeding Business Day will be used) divided by (ii) a
number equal to 1.0 minus the aggregate (but without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements in effect on the day
that is two (2) LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System and (b) 3.00% per annum.  

If such interest rates shall cease to be available from Telerate News Service
(or its successor satisfactory to Agent), the LIBOR Rate shall be determined
from such financial reporting service or other information as shall be mutually
acceptable to Agent and Borrower Representative.

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capital Lease and any assignment, deposit
arrangement or financing lease intended as, or having the effect of, security.

“Loan Account” has the meaning ascribed to it in Section 1.12.

“Loan Documents” means the Agreement, the Notes, the Guaranties, the Collateral
Documents, the Master Standby Agreement, the GE Capital Fee Letter, the
Intercreditor Agreement, the Intercompany Subordination Agreement, the Financing
Orders and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Credit Party, or any employee of any Credit Party, and delivered
to Agent or any Lender in connection with the Agreement or the transactions
contemplated thereby.  Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

“Loans” means, without duplication, the Revolving Loan and the Swing Line Loan.

“Lock Boxes” has the meaning ascribed to it in Annex C.

“Machinery-in-Process” has the meaning ascribed to such term in the Continental
Plants appraisal dated May 9, 2008 addressed to Agent.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and L/C
Issuer.

“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties, condition (financial or otherwise) or
liabilities of the Credit Parties taken as a whole, (ii) the ability of any
Credit Party to perform any of its obligations under any Loan Document to which
it is a party, (iii) the legality, validity or enforceability of this Agreement
or any other Loan Document, (iv) the rights and remedies of Agent or any Lender
under any Loan Document, or (v) the validity, perfection or priority of any and
all Liens in favor of Agent for the benefit of Agent and the Lenders on any of
the Collateral with an aggregate fair market value in excess of $3,000,000;
provided, however, the filing of the Chapter 11 Case shall not, in and of
itself, be deemed to constitute or give rise to a Material Adverse Effect.     

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate annual consideration payable to or by such Person or such Subsidiary
of $1,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium) and (ii) all other contracts or agreements material to the business,
operations, condition (financial or otherwise), performance, properties or
liabilities of such Person or any of its Subsidiaries, taken as a whole, and, in
the case of any Credit Party, of the Credit Parties, taken as a whole.

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

“Milacron Assurance” means Milacron Assurance Ltd., a Bermuda company.

 “Milacron Capital” means Milacron Capital Holdings B.V., a Dutch private
company with limited liability.

“Milacron Retirement Plan” means the defined benefit pension plan sponsored by
Parent for the benefit of certain of its employees and the employees of its
ERISA Affiliates and referred to in annual filings as Plan Number 001.

“Milestones” means certain milestones related to the Debtors’ plan of
reorganization, disclosure statement and its Chapter 11 Case or alternatively,
any sale of all or substantially all of the Debtors’ assets pursuant to Section
363 of the Bankruptcy Code, as set forth in Exhibit M (unless extended or
modified with the consent of Agent and the Requisite Lenders).

 “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
reasonably satisfactory to Agent, made by a Credit Party in favor of Agent for
the benefit of Agent and Lenders, securing the Obligations and delivered to
Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make, at any time
during the preceding six calendar years, contributions on behalf of participants
who are or were employed by any of them.

“Net Cash Proceeds” means, (i) with respect to any Disposition by any Credit
Party, the amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person, in connection therewith
after deducting therefrom only (A) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
Disposition (other than Indebtedness under this Agreement), (B) expenses related
thereto incurred by such Person in connection therewith, (C) transfer taxes paid
or payable to any taxing authorities by such Person in connection therewith, (D)
net income taxes paid or to be paid in connection with such Disposition (after
taking into account any tax credits or deductions and any tax sharing
arrangements), (E) any reserves for adjustments in respect of the sale price of
such assets and for future liabilities established in accordance with GAAP and
(F) prior to the Discharge of Term Obligations, in the case of Senior Secured
Priority Collateral, amounts payable to the holders of the Senior Term
Obligations or to be held as Senior Secured Priority Collateral or otherwise
applied, in each case in accordance with the terms of the DIP Term Loan
Agreement, Senior Secured Notes Indenture and the Intercreditor Agreement, as
applicable, provided that (1) the Borrower Representative shall certify to Agent
that all such proceeds of Senior Secured Priority Collateral have been deposited
into a Senior Secured Priority Account in accordance with Section 5.20 and as
otherwise required by the Senior Secured Notes Indenture, DIP Term Loan
Agreement, the Intercreditor Agreement or the Loan Documents and (2) the
Borrower Representative shall notify Agent in accordance with Section 5.20 prior
to any withdrawal from or deposits to any such account, (ii) with respect to the
issuance or incurrence of any Indebtedness by any Credit Party, or the sale or
issuance by Parent of any shares of its Stock, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Person in connection therewith, after deducting
therefrom only (A) expenses related thereto incurred by such Person in
connection therewith, underwriting discounts and commissions, (B) transfer taxes
paid or payable by such Person in connection therewith, (C) net income taxes
paid or to be paid in connection therewith (after taking into account any tax
credits or deductions and any tax sharing arrangements and (D) prior to the
Discharge of Term Obligations, amounts constituting proceeds of the Senior
Secured Priority Collateral used to prepay the Senior Term Obligations pursuant
to the terms and conditions of the Senior Secured Notes Indenture and DIP Term
Loan Agreement, as applicable), and (iii) with respect to insurance or
condemnation proceeds received by any Credit Party, the amount of cash proceeds
received (directly or indirectly) from time to time by or on behalf of such
Credit Party after deducting therefrom only (A) expenses related thereto
incurred by such Person in connection therewith, (B) transfer taxes paid or
payable by such Person in connection therewith, (C) net income taxes paid or to
be paid in connection therewith (after taking into account any tax credits or
deductions and any tax sharing arrangements); in each case of clauses (i), (ii)
and (iii) to the extent, but only to the extent, that the amounts so deducted
are (x) actually paid to a Person that, except in the case of out-of-pocket
expenses, is not an Affiliate of such Person and (y) properly attributable to
such transaction or to the asset that is the subject thereof and (D) prior to
the Discharge of Term Obligations, proceeds of Senior Secured Priority
Collateral to the extent payable to the holders of the Senior Term Obligations
or to be held as Senior Secured Priority Collateral or otherwise applied, in
each case in accordance with the terms of the Senior Secured Notes Indenture,
the DIP Term Loan Agreement and the Intercreditor Agreement, as applicable,
provided that (1) the Borrower Representative shall certify to Agent that all
such proceeds of Senior Secured Priority Collateral have been deposited into a
Senior Secured Priority Account in accordance with Section 5.20 and otherwise as
required by the Senior Secured Notes Indenture, DIP Term Loan Agreement, the
Intercreditor Agreement or the Loan Documents, as applicable, and (2) the
Borrower Representative shall notify Agent in accordance with Section 5.20 prior
to any withdrawal from or deposits to any such account.

“NOLV” means, as to any particular asset, the value that is estimated to be
recoverable in an orderly liquidation thereof, as determined from time to time
by a qualified appraiser selected by Agent, net of all liquidation costs and
expenses.

 “Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).

“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).

“Obligations” means all present and future (i) Swap Related Reimbursement
Obligations, Hedging Obligations and (iii) indebtedness, obligations, and
liabilities of each Credit Party to Agent and the Lenders or any Affiliate of
Agent or Lenders, whether or not the right of payment in respect of such claim
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured, unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 8.01, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
other document, made, delivered or given in connection herewith or therewith.
 Without limiting the generality of the foregoing, the Obligations of each
Credit Party under the Loan Documents include (a) the obligation to pay
principal, interest (including, without limitation, all interest that accrues
after the commencement of any insolvency proceeding of any Credit Party, whether
or not a claim for post-filing interest is allowed in such proceeding), charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that Agent or
any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Anti-Terrorism Order and/or any
other list of terrorists or other restricted Persons maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable U.S.
Federal Executive Orders.

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capital Lease Obligations.

 “Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II to the Security Agreement).

“Patent Security Agreement” means a Patent Security Agreement made in favor of
Agent, on behalf of itself and Lenders, by each applicable Grantor.

“Patents” means, with respect to each Grantor, all of such Grantor’s domestic
and foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how, formulae, rights of publicity and
other general intangibles of like nature, now existing or hereafter acquired
(including, without limitation, all domestic and foreign letters patent, design
patents and utility patents described in Schedule II to the Security Agreement),
all applications, registrations and recordings of ownership thereof (including,
without limitation, applications, registrations and recordings of ownership in
the United States Patent and Trademark Office, or in any similar office or
agency of the United States or any other country or any political subdivision
thereof), and all reissues, divisions, continuations and continuations in part
thereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted European Receivables Financing” means the factoring of trade
receivables in the ordinary course of business by direct and indirect Foreign
Subsidiaries of Milacron Capital; provided, that the aggregate face amount with
respect to such receivables shall not exceed, at any one time, in the aggregate,
the equivalent of €20,000,000.

“Permitted Foreign Indebtedness” means, collectively, Indebtedness of direct and
indirect Foreign Subsidiaries of Milacron Capital arising out of Permitted
European Receivables Financing.

 “Permitted Indebtedness” means:

(a)

any Indebtedness owing to any of Agent or Lenders under this Agreement and the
other Loan Documents;

(b)

any other Indebtedness existing on the Closing Date and listed on Schedule 6.2,
and the extension of maturity, refinancing or modification of the terms thereof;
provided, however, that (i) such extension, refinancing or modification is
pursuant to terms that, taken as a whole, are not less favorable to the Credit
Parties and the Lenders than the terms of the Indebtedness being extended,
refinanced or modified or are otherwise reasonably satisfactory to Agent and
(ii) after giving effect to such extension, refinancing or modification, the
amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification;

(c)

Indebtedness evidenced by Capitalized Lease Obligations entered into in order to
finance Capital Expenditures made by the Credit Parties, which Indebtedness,
when aggregated with the principal amount of all indebtedness incurred under
this clause (c) and clause (d) of this definition, does not exceed $10,000,000
at any time outstanding;

(d)

Indebtedness secured by a Lien permitted by clause (e) of the definition of
“Permitted Lien”;

(e)

Indebtedness permitted under Section 6.5;

(f)

Indebtedness evidenced by the Senior Secured Notes, the Senior Secured Notes
Guarantees or the DIP Term Loan Documents;

(g)

Permitted Foreign Indebtedness existing as of the Closing Date;

(h)

[Intentionally Omitted];

(i)

the following intercompany Indebtedness:  (i) Indebtedness of any Domestic
Credit Party to any other Domestic Credit Party, in each case to the extent such
Indebtedness is (A) evidenced by a promissory note with terms and provisions
reasonably acceptable to Agent, (B) promptly pledged to Agent pursuant to the
Pledge Agreement, and (C) subject to an Intercompany Subordination Agreement or
such other subordination provisions acceptable to Agent; (ii) Indebtedness of
any Foreign Subsidiary to any other Foreign Subsidiary; (iii) Indebtedness of
any Domestic Subsidiary that is not a Credit Party to any other Domestic
Subsidiary that is not a Credit Party to the extent that the aggregate principal
amount of such Indebtedness outstanding at any time does not exceed $250,000;
(iv) unsecured Indebtedness of any Credit Party owing to any Foreign Subsidiary
resulting from loans or advances made by a Foreign Subsidiary to a Credit Party,
to the extent such Indebtedness is subject to an Intercompany Subordination
Agreement or such other subordination provisions acceptable to Agent; (v)
unsecured Indebtedness of Parent owing to Milacron Assurance in connection with
the self-insurance program of Parent and its Subsidiaries to the extent such
Indebtedness (A) is evidenced by a promissory note with terms and provisions
reasonably acceptable to Agent, (B) is subject to an Intercompany Subordination
Agreement or such other subordination provisions acceptable to Agent, (C) will
not be repaid in amounts in excess of the amounts necessary to pay the
obligations of Milacron Assurance under the self-insurance program for the
benefit of Parent and the Subsidiaries permitted under Section 5.7 and (D) to
the extent repaid by Parent to Milacron Assurance for Milacron Assurance to make
available to a Foreign Subsidiary in respect of such self-insurance program,
will result, prior to or concurrently with such repayment, in Foreign
Subsidiaries remitting, transferring or otherwise repatriating funds to a Credit
Party in an aggregate US dollar amount equal to the amount repaid by Parent for
such purpose; and (vi) Indebtedness of any Foreign Subsidiary owing to any
Credit Party existing as of the Closing Date and listed on Schedule 6.2 (but not
the increase, extension of maturity, refinancing or other modification thereof);

(j)

(i) Indebtedness existing as of the Closing Date (whether or not secured)
incurred by any Credit Party under Hedging Agreements provided by Agent, any
Lender or any Affiliate of Agent or any Lender;

(k)

Indebtedness arising from judgments, orders or other awards to the extent not
constituting an Event of Default;

(l)

Contingent Obligations to the extent the “primary obligations” of the “primary
obligor” are not prohibited by this Agreement or any other Loan Document;

(m)

unsecured Indebtedness in respect of customer financing programs (including
lease transactions) in an aggregate principal amount outstanding not at any time
exceeding $20,000,000;

(n)

Indebtedness arising out of and in connection with the terms and conditions of
the sale of notes receivable permitted pursuant to Section 6.3(a)(G);

(o)

the DIP Term Loan Indebtedness; provided, that the aggregate principal amount of
all such DIP Term Loan Indebtedness at any time outstanding shall not exceed
$80,000,000 and remains subject to the Intercreditor Agreement; and

(p)

Indebtedness of the Foreign Subsidiaries under any financing, factoring or
similar arrangements under non-U.S. law, (but not including Indebtedness of the
Foreign Subsidiaries permitted under clause (m) of this definition) the
aggregate outstanding principal amount not at any time exceeding $10,000,000 and
the extension of maturity, refinancing or modification of the terms thereof.  

“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof, (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or higher by Moody’s or
A+ or higher by Standard & Poor’s.

“Permitted Liens” means:

(a)

Liens securing the Obligations;

(b)

Liens for taxes, assessments and governmental charges the payment of which is
not required under Section 5.2;

(c)

Liens imposed by law (other than any such Lien imposed pursuant to
Section 401(a)(29) or 412(n) of the IRC or by ERISA which is not attributable to
the minimum funding waiver application described in Section 6.15, if such
application is approved in advance in writing by Agent and the Requisite Lenders
as provided for therein), such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

(d)

Liens existing on the Closing Date and listed on Schedule 6.1;

(e)

(i) purchase money Liens (including precautionary Lien filings made under the
Code of any jurisdiction) on equipment acquired or held by any Credit Party or
any of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such equipment or Indebtedness incurred solely for the purpose
of financing the acquisition of such equipment or (ii) Liens existing on such
equipment at the time of its acquisition; provided, however, that in the case of
each of clauses (i) and (ii), (A) no such Lien shall extend to or cover any
other property of any Credit Party or any of its Subsidiaries, and (B) the
aggregate principal amount of Indebtedness secured by any or all such Liens
shall not exceed at any one time outstanding $5,000,000;

(f)

deposits and pledges of cash securing (i) obligations incurred in respect of
workers’ compensation, unemployment insurance, automobile liability or other
forms of governmental insurance or benefits, (ii) the performance of bids,
tenders, leases, contracts (other than for the payment of money) and statutory
obligations, (iii) obligations on surety or appeal bonds, but only to the extent
such deposits or pledges are made or otherwise arise in the ordinary course of
business and secure obligations not past due, or (iv) obligations to suppliers
and service providers (including lessors in respect of operating leases) of the
Credit Parties made in the ordinary course of business and securing obligations
not past due, to the extent the aggregate amount of all such cash deposited or
pledged at any time does not exceed $2,000,000;

(g)

easements, zoning restrictions, rights of way, survey exceptions, leases and
subleases and similar encumbrances on real property and minor irregularities in
the title thereto that do not (x) secure obligations for the payment of money or
(y) materially impair the value of such property or its use by any Credit Party
or any of its Subsidiaries in the normal conduct of such Person’s business, and
any other Lien described in a Title Insurance Policy with respect to any real
property subject to a Mortgage and (ii) Liens limited to the real property
subject to a Lease of any Credit Party affecting the interest of the landlord of
any such Lease (and any underlying landlord in the case of a ground lease);

(h)

Liens securing Indebtedness permitted by clause (c) of the definition of
Permitted Indebtedness, and Liens securing Hedging Agreements permitted by
clause (j)(i) of the definition of Permitted Indebtedness, to the extent
permitted therein, to the extent such Hedging Agreements are with an Agent, a
Lender or any Affiliates of the foregoing;

(i)

Liens of landlords arising under real property Leases to the extent (x) the real
property subject to such Liens is subject to a Landlord Waiver to the extent
required pursuant to Section 5.12, and (y) such Liens arise in the ordinary
course of business and do not serve and do not secure any past due obligation
for the payment of money;

(j)

bankers’ Liens with respect to depository account arrangements entered into in
the ordinary course of business securing obligations not past due;

(k)

Liens in favor of any Credit Party in the assets or property of a Subsidiary of
Parent that is not a Credit Party;

(l)

Liens arising from judgments, orders, or other awards not constituting an Event
of Default;

(m)

Liens on assets of any Foreign Subsidiary securing Indebtedness of any Foreign
Subsidiary permitted by clauses (g) or (i) of the definition of Permitted
Indebtedness;

(n)

Liens of the L/C Issuer required to be granted in connection with Letters of
Credit;

(o)

Liens securing indebtedness permitted by clause (f) of the definition of
Permitted Indebtedness, but only so long as the Intercreditor Agreement shall be
in full force and effect;

(p)

[Intentionally Omitted];

(q)

to the extent not included in clause (c) above, solely with respect to Eligible
Accounts owned by a Canadian Borrowing Base Guarantor, Prior Claims that are
unregistered and secure amounts that are not yet due and payable;

(r)

[Intentionally Omitted];

(s)

Liens arising out of and in connection with the terms and conditions of the sale
of notes receivable permitted pursuant to Section 6.3(a)(G); and

(t)

Liens securing the obligations under the Pre-Petition Credit Agreement.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Petition Date” shall have the meaning assigned to such term in the recitals
hereto.

“Pledge Agreement” means the Pledge Agreement of even date herewith executed by
the Borrower Parties in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of its Subsidiaries, if any, and all intercompany notes owing
to or held by it.

 “Post-Closing Letter” means that certain letter agreement, dated as of the date
hereof, between Agent and Borrower Representative, with respect to post-closing
obligations and covenants.

 “Post-Event of Default Carve-Out Expenses” shall have the meaning assigned to
such term in Section 1.18.

“Pre-Event of Default Carve-Out Expenses” shall have the meaning assigned to
such term in Section 1.18.

“Pre-Petition” means the time period ending immediately prior to the filing of
the Chapter 11 Case.

“Pre-Petition Credit Agreement” shall have the meaning assigned to such term in
the recitals hereto.

“Pre-Petition Loan Documents” means the Loan Documents (as defined in the
Pre-Petition Credit Agreement).

“Prior Agent” means Agent (as defined in the Pre-Petition Credit Agreement)
under the Pre-Petition Credit Agreement.

“Prior Lenders” shall have the meaning assigned to such term in the recitals
hereto.

 “Prior Claims” means all liens created by applicable law (in contrast with
liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Agent’s security interests (or similar liens under applicable laws),
against all or part of the assets of a Canadian Borrowing Base Guarantor,
including for amounts owing for vacation pay, employee source deductions and
contributions, goods and services taxes, sales taxes, harmonized sales taxes,
Quebec corporate income taxes, municipal taxes, workers’ compensation, pension
plan or fund obligations and overdue rents.

“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, and (b) with respect to all Loans on and after the
Commitment Termination Date, the percentage obtained by dividing (i) the
aggregate outstanding principal balance of the Loans held by that Lender, by
(ii) the outstanding principal balance of the Loans held by all Lenders.

“Quebec Security Documents” will consist in (i) a Deed of Movable Hypothec by
certain Canadian Borrowing Base Guarantors in favour of Agent, as “fondé de
pouvoir” under Article 2692 of the Civil Code of Quebec, to be executed before a
notary of the Province of Quebec, (ii) a debenture issued by certain Canadian
Borrowing Base Guarantors pursuant to such Deed of Movable Hypothec, and (iii) a
debenture pledge to be granted by certain Canadian Borrowing Base Guarantors in
respect of any debenture issued under such Deed of Movable Hypothecs.

“Records” has the meaning ascribed to it in the Code.

“Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(c)(iii).

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Federal Reserve Board or any successor, as the
same may be amended or supplemented from time to time.

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the payment of all fees, costs and expenses associated with
all of the foregoing and the execution and delivery of all of the Related
Transactions Documents.

“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water or ground water.

“Remedial Action” means all actions taken pursuant to Environmental Laws to (i)
clean up, remove, remediate, contain, treat, monitor, assess, evaluate or in any
other way address Hazardous Materials in the indoor or outdoor environment; (ii)
prevent or minimize a Release or threatened Release of Hazardous Materials so
they do not migrate or endanger or threaten to endanger public health or welfare
or the indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event for which notice to the PBGC is waived under the regulations
promulgated under such Section).

“Requisite Lenders” means Lenders having (a) more than 50.1% of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, more than 50.1%
of the aggregate outstanding amount of all Loans.  

“Requisite Revolving Lenders” means Lenders having (a) more than 50.1% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50.1% of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributable to the
Lender ultimately required to participate in such Loan).  

 “Reserves” means, without duplication, as of any date of determination (i) the
Availability Reserve, (ii) any Hedging Reserve, (iii) reserves for amounts
owing, if any, by any Credit Party under the Pre-Petition Credit Agreement or
any other Pre-Petition Loan Document, (iv) the Carve-Out Reserve, and (v) other
reserves against Eligible Accounts, Eligible Inventory and Eligible
Machinery-in-Process and other amounts as Agent may from time to time establish
and revise in its Permitted Discretion reducing the amount of Loans and Letters
of Credit which would otherwise be available to Borrowers under the lending
formula(s) provided for herein: (a) to reflect events, conditions, contingencies
or risks which, as determined by Agent in its Permitted Discretion, adversely
affect, or have a reasonable likelihood of adversely affecting, either (1) the
Collateral or any other property which is security for the Obligations or its
value, (2) the assets or business of any Credit Party or (3) the security
interests and other rights of Agent and the Lenders in the Collateral (including
the enforceability, perfection and priority (including, without limitation, in
respect of any Liens, whether or not permitted under the Loan Documents, which
may have priority over the Liens securing the Obligations) thereof), (b) to
reflect Agent’s reasonable belief that any collateral report or financial
information furnished by or on behalf of any Borrower to Agent is incomplete,
inaccurate or misleading in any material respect, (c) if the dilution with
respect to the accounts for any period has increased or may be reasonably
anticipated to increase above historical levels, (d) in respect of unpaid
medical claims associated with Borrowers’ self-insurance program in excess of
historical amounts, or (e) reserves to cover any Prior Claims which may have
priority over the Liens securing the Obligations. To the extent Agent may
establish new criteria or revise existing criteria for Eligible Accounts or
Eligible Inventory so as to address any  circumstances, condition, event or
contingency in a manner reasonably satisfactory to Agent, Agent shall not
establish a Reserve for the same purpose. The amount of any Reserve established
by Agent shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reserve as determined by Agent in its
Permitted Discretion and shall promptly be reduced or eliminated to the extent
such event, condition or other matter no longer reasonably justifies such
reserve.

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of March 9, 2009, by and among:  (a) Avenue Investments,
L.P., Avenue-Cdp Global Opportunities Fund, L.P., Avenue International Master,
L.P., Avenue Special Situations Fund IV, L.P., and Avenue Special Situations
Fund V, L.P.; (b) B IV Capital Partners, L.P., Gmam Investment Funds Trust II,
for the account of the Promark Alternative High Yield Bond Fund (Account No.
7M2E), Gmam Investment Funds Trust II, for the account of the Promark
Alternative High Yield Bond Fund (Account No. 7MWD), and DDJ/Ontario OS
Investment Sub I, LTD.; (c) any other holders of Senior Secured Notes that may
become parties hereto from time to time; and (d) Parent and various of its
direct and indirect Subsidiaries parties thereto.

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.

“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances (including any Swing Line Loans) outstanding to
Borrowers plus (ii) the aggregate Letter of Credit Obligations incurred on
behalf of Borrowers.  Unless the context otherwise requires, references to the
outstanding principal balance of the Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations.

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances, incur
Letter of Credit Obligations, which aggregate commitment shall be Fifty-Five
Million Dollars ($55,000,000.00) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

 “SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.

 “Senior Secured Exchange Notes” means the 11½% senior secured notes of Parent
due May 15, 2011 issued in an exchange offer pursuant to the Senior Secured
Notes Indenture.

“Senior Secured Noteholders” means the holders of the Senior Secured Notes.

“Senior Secured Notes” means the 11½% secured notes of Parent due 2011 in an
aggregate principal amount of $225,000,000 issued pursuant to the Senior Secured
Notes Indenture and the Senior Secured Exchange Notes.

“Senior Secured Notes Collateral Agent” means U.S. Bank National Association, in
its capacity as collateral agent under the Senior Secured Notes Security
Documents, together with its successors in such capacity.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
Senior Secured Notes, the Senior Secured Notes Guarantees, the Senior Secured
Notes Security Documents and all other agreements, instruments and other
documents pursuant to which the Senior Secured Notes have been or will be issued
or otherwise setting forth the terms of the Senior Secured Notes, in each case
as such agreement, instrument or other document may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.

“Senior Secured Notes Guarantees” means the guarantee by each guarantor of
Parent’s obligations under the Senior Secured Notes Indenture and the Senior
Secured Notes, executed pursuant to the provisions of the Senior Secured Notes
Indenture.

“Senior Secured Notes Indenture” means the Indenture dated as of May 26, 2004 by
and among U.S. Bank National Association, as trustee, Milacron Escrow, as
issuer, to be merged with and into Parent, and the guarantors party thereto, as
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but only to the extent permitted under the
terms of the Loan Documents.

“Senior Secured Notes Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of June 10, 2004 by and among JPMorgan Chase Bank, Parent and
U.S. Bank National Association, as trustee, as amended by that certain
Supplement No. 1 to Intercreditor Agreement, dated as of the Closing Date,
between JPMorgan Chase Bank, N.A. (f/k/a JPMorgan Chase Bank), in its capacity
as Departing ABL Agent, on behalf of itself and the Departing ABL Lenders (as
defined therein), General Electric Capital Corporation, in its capacity as New
ABL Agent, on behalf of itself and the New ABL Lenders (as defined therein), and
U.S. Bank National Association, as trustee (“Trustee”).

“Senior Secured Notes Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, collateral agency agreements,
control agreements, deeds of trust or other grants or transfers for security
executed and delivered by Milacron Escrow, any guarantor of the Senior Secured
Notes or any Subsidiary of Milacron Escrow creating (or purporting to create) a
Lien upon “Collateral” (as such term is defined in the Senior Secured Notes
Indenture) in favor of the Senior Secured Notes Collateral Agent or Agent, as
applicable, in each case, as amended, modified, renewed, restated or replaced,
in whole or in part, from time to time, in accordance with its terms.

“Senior Secured Notes Trustee” means U.S. Bank National Association, in its
capacity as Trustee under the Senior Secured Notes Indenture, together with its
successors in such capacity.

“Senior Secured Priority Account” means (i) each deposit account of any Credit
Party to which solely proceeds of Senior Secured Priority Collateral are
deposited and which are segregated and identified in writing to Agent in
accordance with Section 5.20 and (ii) the DIP Term Loan Account.

 “Senior Secured Priority Collateral” means (i) the “Term Priority Collateral”
as such term is defined in the Senior Secured Intercreditor Agreement and (ii)
“DIP Term Priority Collateral” as defined in the DIP Intercreditor Agreement.

“Senior Term Obligations” means the Indebtedness and other liabilities under the
Senior Secured Notes, the Senior Secured Notes Indenture and the DIP Term Loan
Documents, in each case subject to the terms of the Intercreditor Agreement.

“Series B Certificate of Designation” means that certain Certificate of
Designation of Voting Powers, Designation, Preferences and Relative,
Participating, Optional and Other Special Rights and Qualifications, Limitations
and Restrictions of 6.0% Series B Convertible Preferred Stock of Milacron Inc.,
as in effect on the Closing Date.  

 “Series B Preferred Stock” means the 6% Series B Convertible Preferred Stock of
Parent.

 “Shareholder Rights Plan” means the Rights Agreement, dated as of February 5,
1999, between Parent and Mellon Investor Services (formerly known as ChaseMellon
Shareholder Services, L.L.C.), as amended.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

 “Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50%.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.

“Subsidiary Guarantors” means Milacron Capital, and each other Subsidiary of
Parent, if any, that executes a guaranty or other similar agreement in favor of
Agent, for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.

“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by the Subsidiary Guarantors in favor of Agent, on behalf of itself and
Lenders.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by Borrowers
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or
transaction Borrowers entered into as the result of a specific referral pursuant
to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for Borrowers to enter into such agreement
or transaction.  The term includes a Swap Related L/C as it may be increased
from time to time fully to support Borrowers’ payment obligations under any and
all such interest rate protection or hedging agreements or transactions.

“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.

“Swing Line Lender” means GE Capital.

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding net income taxes and franchise
and doing business taxes (imposed in lieu of net income taxes) imposed on Agent
or any Lender as a result of a present or former connection between Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from Agent's or such Lender's having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other non-contingent Obligations under the Agreement and
the other Loan Documents have been completely discharged, (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters of credit in accordance with Annex B, and (d) none of Borrowers shall
have any further right to borrow any monies under the Agreement.

“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Credit Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the IRC, (iii) the
filing of a notice of intent to terminate an Employee Plan or the treatment of
an Employee Plan amendment as a termination under Section 4041 of ERISA,
(iv) the institution of proceedings by the PBGC to terminate an Employee Plan,
or (v) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.

“13-Week Budget” means the budget prepared by Borrowers on a rolling thirteen
(13) week basis projecting the sources, uses, payroll disbursements,
non-operating disbursements and cash balances of Borrowers and the Guarantors,
in form acceptable to Agent and the Requisite Lenders.

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to Agent, together with all endorsements made from time to time
thereto, issued by or on behalf of First American Title Insurance Company or
such other title company reasonably acceptable to Agent, insuring the Lien
created by a Mortgage in an amount and on terms reasonably satisfactory to
Agent, delivered to Agent.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II to the Security Agreement).

“Trademark Security Agreement” means a Trademark Security Agreement made in
favor of Agent, on behalf of itself and Lenders, by each applicable Grantor.

 “Trademarks” means, with respect to each Grantor, all of such Grantor’s
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source identifiers and all general intangibles
of like nature, now or hereafter owned, adopted, acquired or used by any Grantor
(including, without limitation, all domestic and foreign trademarks, service
marks, collective marks, certification marks, trade names, business names,
d/b/a’s and Internet domain names described in Schedule II to the Security
Agreement), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings of ownership in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all extensions and renewals thereof, together with all
goodwill of the business symbolized by and associated with such marks and all
customer lists, formulae and other Records of any Grantor relating to the
distribution of products and services in connection with which any of such marks
are used.

“WARN” has the meaning specified therefor in Section 6.26.

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control.  Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.




With respect to real or tangible personal property located in the Province of
Quebec, (a) the terms “real property”, “personal property” and “real and
personal property” and words of similar import shall be deemed to also refer to
“immovable property”, “movable property” and “immovable and movable property”.
The terms “tangible” and “intangible” and words of similar import shall be
deemed to also refer to “corporeal” and “incorporeal”.





A-1

LEGAL_US_E # 82813718. 7







--------------------------------------------------------------------------------







ANNEX B (Section 1.2)

to

CREDIT AGREEMENT




LETTERS OF CREDIT







(a)

Issuance. Subject to the terms and conditions of the Agreement, Agent and
Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person (each, an “L/C
Issuer”) on terms acceptable to Agent and Borrowers for such Borrower’s account
and guaranteed by Agent; provided, that if the L/C Issuer is a Revolving Lender,
then such Letters of Credit shall not be guaranteed by Agent but rather each
Revolving Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below.  The aggregate amount of all such Letter
of Credit Obligations shall not at any time exceed the least of (i) Fifteen
Million Dollars ($15,000,000) (the “L/C Sublimit”), (ii) the Maximum Amount less
the aggregate outstanding principal balance of the Revolving Loans, and
(iii) the Borrowing Availability.  No such Letter of Credit shall have an expiry
date that is more than one year following the date of issuance thereof, unless
otherwise determined by Agent, in its sole discretion (including with respect to
customary evergreen provisions); provided that any Letter of Credit with a
one-year term may provide for renewal thereof for an additional one-year period
(which shall in no event extend beyond the Commitment Termination Date);
provided, further, L/C Issuer may, and at the request of the Requisite Lenders
shall, elect not to permit such renewal by giving 30 days’ prior written notice
to Borrower Representative and the beneficiary of such Letter of Credit of its
intent not to renew such Letter of Credit.  Neither Agent nor Revolving Lenders
shall be under any obligation to incur Letter of Credit Obligations in respect
of, or purchase risk participations in, any Letter of Credit having an expiry
date that is later than the Commitment Termination Date.

(b)

(i)

Advances Automatic; Participations.  In the event that Agent or any Revolving
Lender shall make any payment on or pursuant to any Letter of Credit Obligation,
such payment shall then be deemed automatically to constitute a Revolving Credit
Advance to the applicable Borrower under Section 1.1(a) of the Agreement
regardless of whether a Default or Event of Default has occurred and is
continuing and notwithstanding any Borrower’s failure to satisfy the conditions
precedent set forth in Section 2, and each Revolving Lender shall be obligated
to pay its Pro Rata Share thereof in accordance with the Agreement.  The failure
of any Revolving Lender to make available to Agent for Agent’s own account its
Pro Rata Share of any such Revolving Credit Advance or payment by Agent under or
in respect of a Letter of Credit shall not relieve any other Revolving Lender of
its obligation hereunder to make available to Agent its Pro Rata Share thereof,
but no Revolving Lender shall be responsible for the failure of any other
Revolving Lender to make available such other Revolving Lender’s Pro Rata Share
of any such payment.

(ii)

If it shall be illegal or unlawful for any Borrower to incur Revolving Credit
Advances as contemplated by paragraph (b)(i) above or if it shall be illegal or
unlawful for any Revolving Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to an L/C Issuer, or if the L/C Issuer is
a Revolving Lender, then (A) immediately and without further action whatsoever,
each Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Revolving Lender’s Pro Rata Share
(based on the Revolving Loan Commitments) of the Letter of Credit Obligations in
respect of all Letters of Credit then outstanding and (B) thereafter,
immediately upon issuance of any Letter of Credit, each Revolving Lender shall
be deemed to have irrevocably and unconditionally purchased from Agent (or such
L/C Issuer, as the case may be) an undivided interest and participation in such
Revolving Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of
the Letter of Credit Obligations with respect to such Letter of Credit on the
date of such issuance.  Each Revolving Lender shall fund its participation in
all payments or disbursements made under the Letters of Credit in the same
manner as provided in the Agreement with respect to Revolving Credit Advances.

(c)

Cash Collateral.

(i)

If Borrowers are required to provide cash collateral for any Letter of Credit
Obligations pursuant to the Agreement, including Section 8.2 of the Agreement,
prior to the Commitment Termination Date, each Borrower will pay, promptly upon
written notice of demand, to Agent for the ratable benefit of itself and
Revolving Lenders cash or cash equivalents acceptable to Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of  Credit outstanding for the benefit of
such Borrower.  Such funds or Cash Equivalents shall be held by Agent in a cash
collateral account (the “Cash Collateral Account”) maintained at a bank or
financial institution reasonably acceptable to Agent.  The Cash Collateral
Account shall be in the name of the applicable Borrower and shall be pledged to,
and subject to the control of, Agent, for the benefit of Agent and Lenders, in a
manner satisfactory to Agent.  Each Borrower hereby pledges and grants to Agent,
on behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then due.
 The Agreement, including this Annex B, shall constitute a security agreement
under applicable law.  If Borrowers are required to provide an amount of cash
collateral hereunder or as a result of the occurrence of an Event of Default,
such amount shall be returned to Borrowers within three (3) Business Days after
all Events of Default have been cured or waived.  

(ii)

If any Letter of Credit Obligations, whether or not then due and payable, shall
for any reason be outstanding on the Commitment Termination Date, Borrowers
shall either (A) provide cash collateral therefor in the manner described above,
or (B) cause all such Letters of Credit and guaranties thereof, if any, to be
canceled and returned, or (C) deliver a stand-by letter (or letters) of credit
in guaranty of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty (30)
additional days) as, and in an amount equal to 105% of, the aggregate maximum
amount then available to be drawn under, the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, as are be reasonably
satisfactory to Agent in its sole discretion.

(iii)

From time to time after funds are deposited in the Cash Collateral Account by
any Borrower, whether before or after the Commitment Termination Date, Agent may
apply such funds or Cash Equivalents then held in the Cash Collateral Account to
the payment of any amounts, and in such order as Agent may elect, as shall be or
shall become due and payable by such Borrower to Agent and Lenders with respect
to such Letter of Credit Obligations of such Borrower and, upon the satisfaction
in full of all Letter of Credit Obligations of such Borrower, if the maturity of
the Loans has been accelerated or if an Event of Default has occurred and is
continuing, to any other Obligations of any Borrower then due and payable.

(iv)

No Borrower nor any Person claiming on behalf of or through any Borrower shall
have any right to withdraw any of the funds or Cash Equivalents held in the Cash
Collateral Account, except that upon the termination of all Letter of Credit
Obligations and the payment of all amounts payable by Borrowers to Agent and
Lenders in respect thereof, any funds remaining in the Cash Collateral Account
shall (A) if the maturity of the Loans has been accelerated or if an Event of
Default has occurred and is continuing, be applied to other Obligations then due
and owing and upon payment in full of such Obligations, any remaining amount
shall be paid to Borrowers or as otherwise required by law or (B) be paid to
Borrowers or as otherwise required by law.  Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.

(v)

Notwithstanding any of the foregoing, to the extent required by the Senior
Secured Notes Indenture or the DIP Term Loan Agreement, Borrowers shall be
permitted to grant a security interest in, for the benefit of the holders of the
Senior Term Obligations, the cash deposited in the Cash Collateral Account
pursuant to the terms of clause (ii) or (iii) of this paragraph (d), subject to
the terms of the Intercreditor Agreement.

(d)

Fees and Expenses.  Borrowers agree to pay to Agent for the benefit of Revolving
Lenders, as compensation to such Lenders for Letter of Credit Obligations
incurred hereunder, (i) all reasonable out-of-pocket costs and expenses incurred
by Agent or any Lender on account of such Letter of Credit Obligations, and (ii)
for each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit.  Such fee shall be paid to Agent for the benefit of the Revolving
Lenders in arrears, on the first day of each month and on the Commitment
Termination Date.  In addition, Borrowers shall pay to any L/C Issuer, on
demand, such fees (including all per annum fees), and reasonable out-of-pocket
charges and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

(e)

Request for Incurrence of Letter of Credit Obligations.  Borrower Representative
shall give Agent at least two (2) Business Days’ prior written notice requesting
the incurrence of any Letter of Credit Obligation (including the amendment,
renewal or extension of any outstanding Letter of Credit).  The notice shall be
accompanied by the form of the Letter of Credit (which shall be acceptable to
the L/C Issuer) and, if requested by the L/C Issuer, a completed letter of
credit application on the L/C Issuer’s standard form; provided that the
Application for Standby Letter of Credit in the form of Exhibit B-1 attached
hereto will be the standard form to be used for all Letters of Credit issued by
GE Capital or a subsidiary thereof.  Notwithstanding anything contained herein
to the contrary, Letter of Credit applications by Borrower Representative and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and among Borrower Representative, Agent and the L/C Issuer.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by Borrower Representative to, or entered into by Borrower
Representative with, the L/C Issuer relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  

(f)

Obligation Absolute.  The obligation of Borrowers to reimburse Agent and
Revolving Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities on the terms and conditions
in the Agreement, and the obligations of each Revolving Lender to make payments
to Agent with respect to Letters of Credit shall be unconditional and
irrevocable.  Such obligations of Borrowers and Revolving Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:

(i)

any lack of validity or enforceability of any Letter of Credit or the Agreement
or the other Loan Documents or any other agreement;

(ii)

the existence of any claim, setoff, defense or other right that any Borrower or
any of their respective Affiliates or any Lender may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, or any
other Person, whether in connection with the Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between any Borrower or any of their
respective Affiliates and the beneficiary for which the Letter of Credit was
procured);

(iii)

any draft, demand, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)

payment by Agent (except as otherwise expressly provided in paragraph (g)(ii)(C)
below) or any L/C Issuer under any Letter of Credit or guaranty thereof against
presentation of a demand, draft or certificate or other document that does not
comply with the terms of such Letter of Credit or such guaranty;

(v)

any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi)

the fact that a Default or an Event of Default has occurred and is continuing;

provided that the foregoing clauses (i) through (vi) shall not be construed to
excuse the L/C Issuer for liability to Borrowers to the extent of any damages
suffered by Borrowers that are caused by the L/C Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof; provided, further, the parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the L/C Issuer (as finally determined by a court of
competent jurisdiction), the L/C Issuer shall be deemed to have exercised care
in each such determination.

(g)

Indemnification; Nature of Lenders’ Duties.

(i)

In addition to amounts payable as elsewhere provided in the Agreement, Borrowers
hereby agree to pay and to protect, indemnify, and save harmless Agent and each
Lender from and against any and all claims, demands, liabilities, damages,
losses, and all reasonable out-of-pocket costs, charges and expenses (including
reasonable attorneys’ fees) that Agent or any Lender may incur or be subject to
as a consequence, direct or indirect, of (A) the issuance of any Letter of
Credit or guaranty thereof, or (B) the failure of Agent or any Lender seeking
indemnification or of any L/C Issuer to honor a demand for payment under any
Letter of Credit or guaranty thereof as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Agent or such Lender (as
finally determined by a court of competent jurisdiction).

(ii)

As between Agent and any Lender and Borrowers, Borrowers assume all risks of the
acts and omissions of, or misuse of any Letter of Credit by beneficiaries, of
any Letter of Credit.  In furtherance and not in limitation of the foregoing, to
the fullest extent permitted by law, neither Agent nor any Lender shall be
responsible for:  (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Agent under any Letter of Credit or guaranty thereof, Agent shall be liable
to the extent such payment was made solely as a result of its gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof; (D)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they may
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement; provided, however, that the foregoing clauses (A)
through (H) shall not be construed to excuse the L/C Issuer for liability to
Borrowers to the extent of any damages suffered by Borrowers that are caused by
the L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof; provided, further, the parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the L/C Issuer
(as finally determined by a court of competent jurisdiction), the L/C Issuer
shall be deemed to have exercised care in each such determination.

(iii)

Nothing contained herein shall be deemed to limit or to expand any waivers,
covenants or indemnities made by Borrowers in favor of any L/C Issuer in any
letter of credit application, reimbursement agreement or similar document,
instrument or agreement between or among Borrowers and such L/C Issuer,
including a Master Standby Agreement entered into with Agent.

(h)

Disbursement and Interest.

The L/C Issuer shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
 The L/C Issuer shall promptly notify Agent and Borrower Representative by
telephone (confirmed by telecopy) of such demand for payment and whether the L/C
Issuer has made or will make a payment thereunder.  If the L/C Issuer shall make
any payment under the Letter of Credit, then, unless Borrowers shall reimburse
such payment in full on the date such payment is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such payment is
made to but excluding the date that Borrowers reimburse such payment, at the
rate per annum then applicable to Index Rate Loans.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the L/C Issuer (as finally determined by a court of competent
jurisdiction), the L/C Issuer shall be deemed to have exercised care in each
such determination.





B-1

LEGAL_US_E # 82813718. 7










--------------------------------------------------------------------------------










ANNEX C (Section 1.8)

to

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

Each Borrower shall, and shall cause its Subsidiaries to, establish and maintain
the Cash Management Systems described below:

(a)

Except as otherwise permitted in the Post-Closing Letter, on or before the
Closing Date and until the Termination Date, Borrowers shall (i) establish lock
boxes (“Lock Boxes”) or at Agent’s discretion, blocked accounts (“Blocked
Accounts”) at one or more of the banks set forth in Schedule 3.21, and shall
request in writing and otherwise take such reasonable steps to ensure that all
Account Debtors forward payment directly to such Lock Boxes, and (ii) deposit
and cause its Subsidiaries to deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all cash, checks, drafts or other similar items of payment relating to
or constituting payments made in respect of any and all Collateral (whether or
not otherwise delivered to a Lock Box) into one or more Blocked Accounts in such
Borrower’s name or any such Subsidiary’s name and at a bank identified in
Schedule 3.21 (each, a “Relationship Bank”).  On or before the Closing Date,
Borrowers shall have established concentration accounts in one or more of their
respective names (each a “Concentration Account” and collectively,  the
“Concentration Accounts”) at the bank or banks that shall be designated as the
Concentration Account bank for each such Borrower or Borrowers in Schedule 3.21
(each a “Concentration Account Bank” and collectively, the “Concentration
Account Banks”), which banks shall be reasonably satisfactory to Agent.

(b)

Borrowers shall maintain, in one or more of their respective names, an account
(each a “Disbursement Account” and collectively, the “Disbursement Accounts”) at
a bank reasonably acceptable to Agent into which Agent shall, from time to time,
deposit proceeds of Loans made to Borrowers pursuant to Section 1.1 for use by
Borrowers solely in accordance with the provisions of Section 1.4.  In addition,
subject to the limitations set forth in this Agreement, the Domestic Credit
Parties and their Domestic Subsidiaries shall be permitted to maintain and fund
(i) deposit accounts of Domestic Credit Parties and their Domestic Subsidiaries
(other than deposit accounts for which cash collections of the Credit Parties
are deposited) so long as the aggregate balance in such deposit accounts does
not exceed of $2,000,000 at any one time, (ii) the Excluded Deposit Accounts (as
defined in the Security Agreement) and (iii) the DIP Term Loan Account.

(c)

Except as otherwise permitted in the Post-Closing Letter, on or before the
Closing Date (or such later date as Agent shall consent to in writing), each
Concentration Account Bank, each bank where a Disbursement Account is maintained
and all other Relationship Banks, shall have entered into tri-party blocked
account agreements with Agent, for the benefit of itself and Lenders, and the
applicable Borrower and Subsidiaries thereof, as applicable, in form and
substance reasonably acceptable to Agent, which shall become operative on or
prior to the Closing Date.  Each such blocked account agreement shall provide,
among other things, that (i) all items of payment deposited in such account and
proceeds thereof deposited in the applicable Concentration Account are held by
such bank as agent or bailee-in-possession for Agent, on behalf of itself and
Lenders, (ii) the bank executing such agreement has no rights of setoff or
recoupment or any other claim against such account, as the case may be, other
than for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (iii) from and after the Closing Date (A) with respect to banks at
which a Blocked Account is maintained, such bank agrees to forward immediately
all amounts in each Blocked Account to such Borrower’s Concentration Account
Bank and to commence the process of daily sweeps from such Blocked Account into
the applicable Concentration Account and (B) with respect to each Concentration
Account Bank, such bank agrees to immediately forward all amounts received in
the applicable Concentration Account to the Collection Account through daily
sweeps from such Concentration Account into the Collection Account.  No Borrower
shall, or shall cause or permit any Subsidiary thereof to, accumulate or
maintain cash in Disbursement Accounts or payroll accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements.

(d)

So long as no Event of Default has occurred and is continuing, Borrowers may
amend Schedule 3.21 to add or replace a Relationship Bank, Lock Box, Blocked
Account or to replace any Concentration Account or any Disbursement Account;
provided, that (i) Agent shall have consented in writing in advance to the
opening of such account or Lock Box with the relevant bank (such consent not to
be unreasonably withheld) and (ii) prior to the time of the opening of such
account or Lock Box, the applicable Borrower or its Subsidiaries, as applicable,
and such bank shall have executed and delivered to Agent a tri-party blocked
account agreement, in form and substance reasonably satisfactory to Agent.
Borrowers shall close any of their accounts (and establish replacement accounts
in accordance with the foregoing sentence) promptly and in any event within
thirty (30) days following notice from Agent that the creditworthiness of any
bank holding an account is no longer acceptable in Agent’s reasonable judgment,
or as promptly as practicable and in any event within sixty (60) days following
notice from Agent that the operating performance, funds transfer or availability
procedures or performance with respect to accounts or Lock Boxes of the bank
holding such accounts or Agent’s liability under any tri-party blocked account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.

(e)

The Lock Boxes, Blocked Accounts, Disbursement Accounts and the Concentration
Accounts shall be cash collateral accounts, with all cash, checks and other
similar items of payment in such accounts securing payment of the Loans and all
other Obligations, and in which each Borrower and each Subsidiary thereof shall
have granted a Lien to Agent, on behalf of itself and Lenders, pursuant to the
Security Agreement.

(f)

All amounts deposited in the Collection Account shall be deemed received by
Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11.  In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.

(g)

Each Borrower shall and shall cause its Affiliates, officers, employees, agents,
directors or other Persons acting for or in concert with such Borrower (each a
“Related Person”) to (i) hold in trust for Agent, for the benefit of itself and
Lenders, all checks, cash and other items of payment received by such Borrower
or any such Related Person, and (ii) within one (1) Business Day after receipt
by such Borrower or any such Related Person of any checks, cash or other items
of payment, deposit the same into a Blocked Account of such Borrower.  Each
Borrower on behalf of itself and each Related Person thereof acknowledges and
agrees that all cash, checks or other items of payment constituting proceeds of
Collateral are part of the Collateral.  All proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into the applicable
Blocked Accounts.





C-1

LEGAL_US_E # 82813718. 7







--------------------------------------------------------------------------------







ANNEX D (Section 2.1(a))

to

CREDIT AGREEMENT

CLOSING CHECKLIST




In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):

A.

Appendices.  All Appendices to the Agreement, in form and substance satisfactory
to Agent.

B.

Revolving Notes and Swing Line Notes.  Duly executed originals of the Revolving
Notes and Swing Line Notes for each applicable Lender that has requested such
Notes reasonably in advance of the Closing Date, dated the Closing Date.

C.

Security Agreements.  Duly executed originals of the Security Agreement and the
Canadian Security Agreements, each dated the Closing Date, and all instruments,
documents and agreements executed pursuant thereto.  

D.

Security Interests and Code Filings.

(a)

Evidence reasonably satisfactory to Agent of the completion of, or arrangements
to complete, all recordings and filings of, or with respect to the Security
Agreement and the Canadian Security Agreements as may be necessary in the
reasonable opinion of Agent to provide a perfected security interest (subject
only to Permitted Liens and the Carve-Out Amount) in the Collateral (to the
extent intended to be created by the Security Agreement and/or the Canadian
Security Agreements and with the priority contemplated by the Intercreditor
Agreement), including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Agent may request in order to perfect its security interests in the Collateral
and (ii) copies of Code, Personal Property Security Act (Ontario) and/or
Register of Personal and Moveable Real Rights (Quebec) search reports listing
all effective financing statements or other registrations that name any Credit
Party as debtor, together with copies of such financing statements, none of
which shall cover the Collateral, except for those relating to Permitted Liens.

(b)

Evidence reasonably satisfactory to Agent, including copies, of all UCC-1 and
other financing statements or registrations filed in favor of any Credit Party
with respect to each location, if any, at which Inventory may be consigned.

E.

Intellectual Property Security Agreements.  Duly executed originals of Trademark
Security Agreements, Copyright Security Agreements and Patent Security
Agreements, each dated the Closing Date and signed by each Credit Party which
owns Trademarks, Copyrights and/or Patents, as applicable, all in form and
substance reasonably satisfactory to Agent, together with all instruments,
documents and agreements executed pursuant thereto.

F.

Guaranties.  Guaranties executed by each Subsidiary Guarantor and each Canadian
Borrowing Base Guarantor in favor of Agent, for the benefit of Lenders.

G.

13-Week Budget.  Agent shall have received a copy of the 13-Week Budget, in form
and substance acceptable to Agent and the Lenders, which may be updated from
time to time pursuant to amendments thereto as approved by Agent and the
Requisite Lenders.

I.

Initial Borrowing Base Certificate.  Duly executed originals of an initial
Borrowing Base Certificate, dated the Closing Date, reflecting information
concerning Eligible Accounts and Eligible Inventory of the Borrower Parties as
January 31, 2009.

J.

Intentionally Omitted.  

K.

Letter of Direction.  Duly executed originals of a letter of direction from
Borrower Representative addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the
initial Revolving Credit Advance.

L.

Cash Management System; Blocked Account Agreements.  Evidence satisfactory to
Agent that, as of the Closing Date, Cash Management Systems complying with Annex
C to the Agreement have been established and are currently being maintained in
the manner set forth in such Annex C, together with copies of duly executed
tri-party blocked account and lock box agreements, reasonably satisfactory to
Agent, with the banks as required by Annex C.  

M.

Charter and Good Standing.  For each Credit Party, such Person’s (a) charter and
all amendments thereto, (b) good standing certificates (including verification
of tax status) in its state of incorporation and (c) good standing certificates
(including verification of tax status) and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the Closing Date and certified by the applicable Secretary of
State or other authorized Governmental Authority.

N.

Bylaws and Resolutions.  For each Credit Party, (a) such Person’s bylaws,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.

O.

Incumbency Certificates.  For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.

P.

Opinions of Counsel.  Duly executed originals of the following opinions, each in
form and substance reasonably satisfactory to Agent and its counsel, dated the
Closing Date, which shall include in such opinion an express statement to the
effect that Agent and Lenders are authorized to rely on such opinion:

1.

Hugh O’Donnell, General Counsel to Parent;

2.

Dinsmore & Shohl, counsel to Borrowers;

3.

Lavery, de Billy, L.P.P., legal counsel to the Canadian subsidiaries       of
 Parent; and

4.

Torys LLP, legal counsel to the Canadian subsidiaries of Parent.

Q.

Pledge Agreement.  Duly executed original of the Pledge Agreement accompanied by
(as applicable) (a) share certificates representing all of the outstanding
certificated Stock being pledged pursuant to such Pledge Agreement and stock
powers for such share certificates executed in blank and (b) the original
intercompany notes and other instruments evidencing Indebtedness being pledged
pursuant to such Pledge Agreement, duly endorsed in blank.

R.

Officer’s Certificate.  Agent shall have received duly executed originals of a
certificate of Parent executed by the Chief Executive Officer and Chief
Financial Officer of Parent, dated the Closing Date, stating that (i) since
Credit Parties’ quarterly financial statements dated as of December 31, 2008,
other than the Chapter 11 Case and the Canadian Proceedings, no event or
development has occurred that has had or could reasonably be expected to have a
Material Adverse Effect other than the commencement of the Chapter 11 Case and
the continuation of the circumstances giving rise to the filing thereof, and
(ii) other than the Chapter 11 Case and the Canadian Proceedings, no litigation
commenced which would have a Material Adverse Effect on the Credit Parties taken
as a whole, their business, or their ability to repay the loans, or which would
challenge the transactions under consideration.

S.

Intentionally Omitted.

T.

Intercompany Subordination Agreement. Intercompany Subordination Agreement
executed by each Credit Party or a Subsidiary of a Credit Party in favor of
Agent, for the benefit of Agent and the Lenders, substantially in the form of
Exhibit A-1.

U.  

DIP Term Loan Documents.  The DIP Term Loan Agreement and each other DIP Term
Loan Document, together with evidence satisfactory to Agent that all conditions
precedent to such DIP Term Loan Documents have been satisfied or waived and
Parent has received not less than $15,000,000 (net of fees and expenses required
to be paid under the DIP Term Loan Agreement on the Closing Date) from the
proceeds of the DIP Term Loan Indebtedness which has been used to repay the
Obligations (as defined in the Pre-Petition Credit Agreement), each in form and
substance satisfactory to Agent and Lenders.  

V.

Financial Condition.  Agent shall have received the Financial Statements set
forth in Section 3.7 and the DIP Budget, certified by Borrower Representative’s
Chief Financial Officer, in each case in form and substance reasonably
satisfactory to Agent.  

W.

Master Standby Agreement.  A Master Agreement for Standby Letters of Credit
among Borrowers and GE Capital Financial Inc.

X.

Restructuring Support Agreement.  Agent shall have received a fully executed
copy of the Restructuring Support Agreement, in form and substance reasonably
satisfactory to Agent.

Y.

DIP Intercreditor Agreement.  A fully executed copy of that certain DIP
Intercreditor Agreement, dated as of the Closing Date, among Agent, the DIP Term
Loan Agent and the Credit Parties.





D-1

LEGAL_US_E # 82813718. 7










--------------------------------------------------------------------------------







ANNEX E (Section 4.1(a))

to

CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING

Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

(a)

as soon as available and in any event within 30 days after the end of each
Fiscal Quarter of Parent and its Subsidiaries commencing with the first Fiscal
Quarter of Parent and its Subsidiaries ending after the Closing Date, balance
sheets, statements of operations and retained earnings and statements of cash
flow of Parent and its Subsidiaries as at the end of such quarter, in each case,
on a consolidated and, to the extent prepared, consolidating basis, and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period of the immediately preceding Fiscal
Year, all in reasonable detail and, in the case of consolidated information,
certified by an Authorized Officer of Parent as fairly presenting, in all
material respects in accordance with GAAP, the financial position of Parent and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of Parent and its Subsidiaries for such quarter, in accordance with
GAAP applied in a manner consistent with that of the most recent audited
financial statements of Parent and its Subsidiaries furnished to Agent and the
Lenders, subject to normal year-end adjustments and the absence of footnotes and
subject to any adjustments that might be required as a result of goodwill
impairment testing;

(b)

[intentionally omitted];

(c)

as soon as available, and in any event within 30 days after the end of each
Fiscal Month of Parent and its Subsidiaries commencing with the first Fiscal
Month of Parent and its Subsidiaries ending after the Closing Date, (i)
internally prepared consolidated and consolidating balance sheets, consolidated
and consolidating statements of operations and consolidated and consolidating
statements of cash flows as at the end of such Fiscal Month, and for the period
commencing at the end of the immediately preceding Fiscal Year and ending with
the end of such Fiscal Month, all in reasonable detail and certified by an
Authorized Officer of Parent as fairly presenting, in all material respects in
accordance with GAAP, the financial position of Parent and its Subsidiaries as
at the end of such Fiscal Month and the results of operations, retained earnings
and cash flows of Parent and its Subsidiaries for such Fiscal Month, in
accordance with GAAP applied in a manner consistent with that of the most recent
audited financial statements furnished to Agent and the Lenders, subject to
normal year-end adjustments and the absence of footnotes and subject to any
adjustments that might be required as a result of goodwill impairment testing,
(ii) a summary of the use of proceeds from each Advance and (iii) a comparison
to the DIP Budget (together with a variance discussion and such other
information as may be reasonably requested by Agent);

(d)

simultaneously with the delivery of the financial statements of Parent and its
Subsidiaries required by clauses (a) and (c) of this Annex E, a certificate (a
“Compliance Certificate”) of Parent executed by an Authorized Officer of Parent
stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of Parent and
its Subsidiaries with a view to determining whether Parent and its Subsidiaries
are in compliance with all of the provisions of this Agreement and such Loan
Documents at the time of such review, and that such review has not disclosed,
and such Authorized Officer has no knowledge of, the existence at the date of
such certification of an Event of Default or Default or, if an Event of Default
or Default existed, describing the nature and period of existence thereof and
the action which Parent and its Subsidiaries propose to take or have taken with
respect thereto;

(e)

upon Agent’s reasonable request, reports as required by paragraph (b)(ii) of
Annex F, in form and detail reasonably satisfactory to Agent and certified by an
Authorized Officer of Borrower Representative as being accurate and complete in
all material respects;

(f)

promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Credit Party other than routine inquiries by such
Governmental Authority;

(g)

as soon as possible, and in any event within 3 Business Days after any
Authorized Officer has knowledge of the occurrence of an Event of Default or
Default that is continuing or the occurrence of any event or development that
could reasonably be expected have a Material Adverse Effect, the written
statement of an Authorized Officer of Borrower Representative setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Credit Party
proposes to take with respect thereto;

(h)

(A) as soon as possible and in any event within 15 days after any Credit Party
or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the IRC with respect to an Employee
Plan, a statement of an Authorized Officer of Borrower Representative setting
forth the details of such occurrence and the action, if any, which such Credit
Party or such ERISA Affiliate proposes to take with respect thereto, (B)
promptly and in any event within 10 days after receipt thereof by any Credit
Party or any ERISA Affiliate thereof from the PBGC, copies of each notice
received by any Credit Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 15 days after the filing thereof with
the Internal Revenue Service if requested by Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Employee Plan and Multiemployer Plan, (D) promptly and in any event within
15 days after any Credit Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the IRC has not been made when due with respect to an Employee Plan, (E)
promptly and in any event within 10 days after receipt thereof by any Credit
Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or
from the PBGC, a copy of each notice received by any Credit Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA and (F) promptly and in any
event within 15 days after any Credit Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Credit Party, in each case under the
immediately preceding clauses (A) through (F), to the extent any such event or
occurrence would reasonably be expected to result in liability of any Credit
Party in an amount in excess of $1,000,000;

(i)

promptly after the commencement thereof but in any event not later than 5
Business Days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Credit Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which could reasonably be expected to have a Material
Adverse Effect;

(j)

as soon as possible and in any event within 5 Business Days after any Authorized
Officer has knowledge of the execution, receipt or delivery thereof, copies of
any notices that any Credit Party executes or receives in connection with any
Material Contract (other than Indebtedness) that such Credit Party determines in
good faith to be material to Agent of the Lenders;

(k)

as soon as possible and in any event within 5 Business Days after execution,
receipt or delivery thereof, copies of any notices that any Credit Party
executes or receives in connection with the sale or other Disposition of the
Stock of, or all or substantially all of the assets of, any Credit Party that,
in each case, such Credit Party determines in good faith to be material to such
transaction or to Agent or the Lenders; provided that nothing in this clause (k)
shall be deemed to permit any such Disposition;

(l)

as soon as possible and in any event within 5 Business Days after delivery to
holders of Senior Secured Notes, the Senior Secured Notes Trustee, the DIP Term
Loan Agent, the DIP Term Loan Lenders, any other holder of any other material
Indebtedness (including, without limitation, Lloyds TSB Group plc) or filing
with the SEC, copies of such material statements, reports and other information
any Credit Party may make generally available to the holders of the Senior
Secured Notes, the Senior Secured Notes Trustee, the DIP Term Loan Agent, the
DIP Term Loan Lenders, any other holder of any other material Indebtedness
(including, without limitation, Lloyds TSB Group plc) or file with the SEC (or
any national (domestic or foreign) securities exchange);

(m)

promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Credit Party
by its auditors in connection with any annual or interim audit of the books
thereof, subject to the consent, if required, by such auditors;

(n)

promptly upon their being filed with the Bankruptcy Court or the Canadian Court,
as applicable, copies of all monthly reports as well as all pleadings, motions,
applications, judicial information or other information with respect to each
Credit Party’s financial condition filed by or on behalf of each Credit Party
with the Bankruptcy Court or the Canadian Court, as applicable, or provided or
served by a Credit Party to or upon the United States Trustee or the Canadian
Information Officer (or any monitor or interim receiver, if any, appointed in
the Chapter 11 Case) or any Committee, at the time such document is filed with
the Bankruptcy Court or the Canadian Court, as applicable, or provided or served
by a Credit Party to or upon the United States Trustee or Canadian Information
Officer (or any monitor or interim receiver, if any, appointed in the Chapter 11
Case) or any Committee, to the extent such document has not otherwise been
provided pursuant to an order of the Bankruptcy Court or the Canadian Court, as
applicable, establishing notice procedures in the Chapter 11 Case, the Canadian
Proceedings or otherwise;

(o)

on Friday of each week, not later than 5:00 p.m. (New York City time), a 13-Week
Budget of the Debtors and rolling forward for the next twelve (12) week period
and including a new thirteen (13) week, and an updated comparison to the
previously delivered 13-Week Budget (and within 5 Business Days following such
delivery, a reporting package, consistent with the reporting package provided to
Agent as of the Closing Date, which includes, among other things, a variance
discussion and such other information as may be reasonably requested by Agent),
each in form and substance acceptable to Agent and the Requisite Lenders;

(p)

promptly upon receipt thereof, copies of all substantive materials received from
(and any substantive information requests with respect thereto) any interested
bidders with respect to the sale of the assets of the Credit Parties, other than
with respect to sales of asses that occur in the ordinary course of business and
are consistent with past practices;

(q)

simultaneously with the delivery of the financial statements of Parent and its
Subsidiaries required by clause (c) of this Annex E, deliver to Agent a report
of the (a) fees and expenses of Borrowers’ professionals and any Committee’s
professionals incurred during such month, (b) fees and expenses referred to in
clause (a) that were not paid during such month and (c) fees and expenses
referred to in clause (a) that were paid during such month;

(r)

delivery to Agent on each Friday following the Closing Date, commencing with the
first full week following the Closing Date, on a confidential basis of (a) a
summary of any confidentiality agreements executed during such week along with a
breakdown of confidentiality agreements entered into with strategic and/or
financial buyers (in each case on a no-name basis) and (b) an update on any
substantive discussions regarding asset sales, which shall include, among other
things, the proposed sale price of such asset sales (and, in each case, such
other information as Agent may reasonably request in connection therewith); and

promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Credit Party as Agent may from time
to time may reasonably request.








E-1

LEGAL_US_E # 82813718. 7










--------------------------------------------------------------------------------







ANNEX F (Section 4.1(b))

to

CREDIT AGREEMENT

COLLATERAL REPORTS

Borrowers shall deliver or cause to be delivered the following:

 (a)

To Agent, no later than noon (New York time) Friday of each calendar week, a
Borrowing Base Certificate, current as of the close of business on Friday of the
immediately preceding week, supported by schedules showing the derivation
thereof and containing such detail and other information as Agent may reasonably
request from time to time, provided that (I) the Borrowing Base set forth in the
Borrowing Base Certificate shall be effective from and including the date such
Borrowing Base Certificate is duly received by Agent but not including the date
on which a subsequent Borrowing Base Certificate is received by Agent, unless
Agent disputes the eligibility of any property included in the calculation of
the Borrowing Base or the valuation thereof by notice of such dispute to
Borrower Representative, (II) in the event of any dispute about the eligibility
of any property included in the calculation of the Borrowing Base or the
valuation thereof, Agent’s Permitted Discretion shall control until such dispute
is resolved and (III) in the case of Borrowing Base Certificates delivered on a
weekly basis, the Inventory component and eligibility of Accounts may be updated
on a monthly basis;

(b)

To Agent, each in a form reasonably satisfactory to Agent:

(i)

upon Agent’s reasonable request, schedules of sales made, credits issued and
cash received;

(ii)

as soon as possible after the end of each Fiscal Month (but in any event within
fifteen (15) days after the end thereof), on a monthly basis or more frequently
as Agent may reasonably request:  (A) perpetual inventory reports for each
location of Inventory of the Borrower Parties, but only to the extent such
Borrower Parties are capable of providing such reports for such location, and if
not capable, such other inventory reports in form and substance reasonably
acceptable to Agent, (B) inventory reports by location and Inventory category
(and including the amounts of Inventory and the value thereof at any leased
locations and at premises of warehouses, processors or other third parties), (C)
agings of Accounts (together with a reconciliation to the previous month’s aging
and general ledger), and (D) agings of accounts payable (and including
information indicating the amounts owing to owners and lessors of leased
premises, warehouses, processors and other third parties from time to time in
possession of any Collateral);

(iii)

upon Agent’s request, (A) copies of customer statements, purchase orders, sales
invoices, credit memos, remittance advices and reports, and copies of deposit
slips and bank statements, (B) copies of shipping and delivery documents, and
(C) copies of purchase orders, invoices and delivery documents for Inventory and
equipment acquired by any Borrower Party; and

(iv)

such other reports as to the portion of the Collateral comprised of Inventory
and Accounts of Borrower Parties as Agent shall reasonably request from time to
time.

(c)

If any Credit Party’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent, such
Credit Party hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default has occurred and is continuing.

(d)

To Agent, on a quarterly basis or at such more frequent intervals as Agent may
reasonably request from time to time (together with a copy of all or any part of
such delivery requested by any Lender in writing after the Closing Date),
collateral reports with respect to each Borrower Party, including all additions
and reductions (cash and non-cash) with respect to Accounts of such Borrower
Party, in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion each of which shall be
prepared by the applicable Borrower Party as of the last day of the immediately
preceding quarter or the date two (2) days prior to the date of any such
request.

(e)

To Agent, at the time of delivery of each of the quarterly Financial Statements
delivered pursuant to Annex E:

(i)

a reconciliation of the Accounts trial balance to the most recent Borrowing Base
Certificate, general ledger and quarterly Financial Statements delivered
pursuant to Annex E, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(ii)

a reconciliation of the perpetual inventory by location to the most recent
Borrowing Base Certificate, general ledger and quarterly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;

(iii)

an aging of accounts payable and a reconciliation of that accounts payable aging
to the general ledger and quarterly Financial Statements delivered pursuant to
Annex E, in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

(iv)

a reconciliation of the outstanding Loans as set forth in the quarterly Loan
Account statement provided by Agent to the general ledger and monthly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(f)

To Agent, upon its reasonably request, (i) a listing of government contracts of
each Borrower Party subject to the Federal Assignment of Claims Act of 1940; and
(ii) a list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;

(g)

Each Borrower Party, at its own expense, shall deliver to Agent the results of
each physical verification, if any, that such Borrower Party may in their
discretion have made, or caused any other Person to have made on their behalf,
of all or any portion of their Inventory (and, if an Event of Default has
occurred and is continuing, each Borrower shall, upon the request of Agent,
conduct, and deliver the results of, such physical verifications as Agent may
require);

(h)

Each Borrower Party, at its own expense, shall deliver to Agent appraisals of
its Inventory, as Agent may reasonably request in its Permitted Discretion (but
not more frequently than annually, unless an Event of Default shall have
occurred and be continuing in which case such limitation on the number of
appraisals shall no longer apply; and

(i)

Such other reports, statements and reconciliations with respect to the Borrowing
Base, Collateral or Obligations of any or all Credit Parties as Agent shall from
time to time request in its reasonable discretion.





F-1

LEGAL_US_E # 82813718. 7










--------------------------------------------------------------------------------







ANNEX G (Section 6.10)

to

CREDIT AGREEMENT

FINANCIAL COVENANTS

Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied, until the Termination Date:

(a)

Total Disbursement Covenant.  The maximum amount of total disbursements under
the DIP Budget (without taking into account any critical vendor payments or
foreign vendor payments, in each case as approved by the Bankruptcy Court) shall
not exceed on a cumulative basis the lesser of (a) one hundred twenty percent
(120%) of the projected total disbursements or (b) $6,000,000.

(b)

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  If any “Accounting Changes” (as defined
below) shall occur after the date hereof and such changes result in a change in
the calculation of the financial covenants, standards or terms used in the
Agreement or any other Loan Document, then Borrowers, Agent and Lenders agree to
enter into negotiations in order to amend such provisions of the Agreement so as
to equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Borrowers’ and their Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders.  “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by any Borrower’s
certified public accountants; (iii) purchase accounting adjustments under A.P.B.
16 or 17 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments.  If Agent, Borrowers and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change.  





G-1

LEGAL_US_E # 82813718. 7










--------------------------------------------------------------------------------







ANNEX H (Section 9.9(a))

to

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION










Bank:        

DeutscheBank Trust Company Americas

Address:    

One Bankers Trust Plaza

                 

New York, NY

ABA #:      

021-001-033

Account No.:   

50003445

Account Name:

Milacron, Inc.

Reference:         

Milacron Inc.- CFK1205




 





H-1

LEGAL_US_E # 82813718. 7




--------------------------------------------------------------------------------







ANNEX I (Section 11.10)

to

CREDIT AGREEMENT

NOTICE ADDRESSES

(A)

General Electric Capital Corporation

299 Park Avenue

3rd Floor

New York, NY 10171

Attention: Tom Morante or Milacron Account Manager

Telecopier No.: (646) 428-7094

Telephone No.: (212) 309-8769




with copies to:

General Electric Capital Corporation

201 Merritt Seven

Norwalk, Connecticut 06851

Attention: Milacron - Loan Servicer

Telecopier No.: (203) 229-5788

Telephone No.: (203) 229-5221

and

General Electric Capital Corporation

401 Merritt Seven, Second Floor

Norwalk, Connecticut 06851

Attention:  Corporate Counsel – Corporate Lending

Telecopier No.: (203) 956-4001

Telephone No.: (203) 229-1492

and (which notice shall not constitute notice to Agent or GE Capital)

Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, Suite 2400
Atlanta, Georgia 30308
Attention: Jesse H. Austin, III, Esq.
Telecopier No.: (404) 815-2424

Telephone No.: (404) 815-2208





I-1

LEGAL_US_E # 82813718. 7







--------------------------------------------------------------------------------







(B)

If to any Credit Party, to Borrower Representative, at




Milacron Inc.

4165 Half Acre Road

Batavia, Ohio  45103

Attention:  John Francy

Telephone No.:  513-536-3555

Telecopier No.:  513-536-3511




with copies to:

Dinsmore & Shohl LLP (Borrower’s Counsel)

255 East Fifth Street

Suite 1900

Cincinnati, OH 45202

Telephone No.:  (513) 977-8259

Telecopier No (513) 977-8141

Attention:  Kim Martin Lewis, Esq.

 











I-2

LEGAL_US_E # 82813718. 7







--------------------------------------------------------------------------------







ANNEX J (from Annex A - Commitments definition)

to

CREDIT AGREEMENT




Lender(s)




Revolving Loan Commitment

General Electric Capital Corporation

(including a Swing Line Commitment

of $10,000,000) of $55,000,000








LEGAL_US_E # 82813718.7


